Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

DATED AS OF FEBRUARY 3, 2012

 

by and among

 

TRANSACTION NETWORK SERVICES, INC.,

as Borrower,

 

TNS, INC.,

as a Credit Party,

 

SUNTRUST BANK,

as Agent, Swing Line Lender, L/C Issuer and a Lender,

 

BANK OF AMERICA, N.A.,

as Syndication Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent

 

 THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

 

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arranger and Joint Bookrunner

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arranger and Joint Bookrunner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1. AMOUNTS AND TERMS OF LOANS

 

2

1.1.

Loans

 

2

1.2.

Interest and Applicable Margins

 

10

1.3.

Fees

 

14

1.4.

Payments

 

16

1.5.

Prepayments

 

16

1.6.

Maturity

 

18

1.7.

Loan Accounts

 

18

1.8.

Yield Protection; Illegality

 

19

1.9.

Taxes/Changes in Laws

 

21

1.10.

Bank Products

 

24

 

 

 

 

SECTION 2. AFFIRMATIVE COVENANTS

 

24

2.1.

Compliance With Laws and Contractual Obligations

 

24

2.2.

Insurance

 

25

2.3.

Inspection; Lender Meeting; Books and Records

 

25

2.4.

Organizational Existence

 

26

2.5.

Environmental Matters

 

26

2.6.

Payment of Taxes

 

27

2.7.

Further Assurances

 

27

2.8.

Ratings

 

28

2.9.

Post-Closing Matters Agreement

 

28

 

 

 

 

SECTION 3. NEGATIVE COVENANTS

 

28

3.1.

Indebtedness

 

29

3.2.

Liens and Related Matters

 

31

3.3.

Investments

 

32

3.4.

Contingent Obligations

 

34

3.5.

Restricted Payments

 

35

3.6.

Restriction on Fundamental Changes

 

37

3.7.

Disposal of Assets or Subsidiary Stock

 

41

3.8.

Transactions with Affiliates

 

41

3.9.

Compliance with Laws

 

41

3.10.

Conduct of Business

 

42

3.11.

Changes Relating to Indebtedness and Material Documents

 

42

3.12.

Fiscal Year

 

43

3.13.

Press Release; Public Offering Materials

 

43

3.14.

Limitation on Creation of Subsidiaries

 

43

3.15.

Hazardous Materials

 

44

3.16.

ERISA; Foreign Pension Plans

 

44

 

ii

--------------------------------------------------------------------------------


 

3.17.

Sale-Leasebacks

44

3.18.

Capital Stock

44

3.19.

OFAC

45

3.20.

Foreign Holdco

45

 

 

 

SECTION 4. FINANCIAL COVENANTS/REPORTING

45

4.1.

Capital Expenditure Limits

45

4.2.

Maximum Leverage Ratio

46

4.3.

Fixed Charge Coverage Ratio

47

4.4.

Financial Statements and Other Reports

47

4.5.

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement

50

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES

50

5.1.

Disclosure

50

5.2.

No Material Adverse Effect

51

5.3.

No Conflict; Governmental Approvals

51

5.4.

Organization, Powers, Capitalization and Good Standing

51

5.5.

Financial Statements and Budget

52

5.6.

Intellectual Property

52

5.7.

Investigations, Audits, Etc.

52

5.8.

Employee Matters

52

5.9.

Solvency

53

5.10.

Litigation; Adverse Facts

53

5.11.

Use of Proceeds; Margin Regulations

53

5.12.

Ownership of Property; Liens

53

5.13.

Environmental Matters

54

5.14.

ERISA; Foreign Pension Plans

55

5.15.

Brokers

56

5.16.

Taxes and Tax Returns

56

5.17.

Maintenance of Properties; Insurance

56

5.18.

Foreign Assets Control Regulations and Anti-Money Laundering

57

 

 

 

SECTION 6. DEFAULT, RIGHTS AND REMEDIES

57

6.1.

Events of Default

57

6.2.

Suspension or Termination of Commitments

59

6.3.

Acceleration and other Remedies

59

6.4.

Performance by Agent

60

6.5.

Application of Proceeds

60

 

 

 

SECTION 7. CONDITIONS TO LOANS

61

7.1.

Conditions to Initial Loans

61

7.2.

Conditions to All Loans

61

 

 

 

SECTION 8. ASSIGNMENT AND PARTICIPATION

62

8.1.

Assignment and Participations

62

8.2.

Agency Provisions

67

 

iii

--------------------------------------------------------------------------------


 

8.3.

Set Off and Sharing of Payments

75

8.4.

Disbursement of Funds

76

8.5.

Disbursements of Advances; Payment; Cash Collateral; Defaulting Lenders

76

8.6.

Lender Credit Decision

81

 

 

 

SECTION 9. MISCELLANEOUS

82

9.1.

Indemnities

82

9.2.

Amendments and Waivers

82

9.3.

Notices

84

9.4.

Electronic Transmissions

86

9.5.

Failure or Indulgence Not Waiver; Remedies Cumulative

88

9.6.

Marshaling; Payments Set Aside

88

9.7.

Severability

88

9.8.

Lenders’ Obligations Several; Independent Nature of Lenders’ Rights

88

9.9.

Headings

88

9.10.

Applicable Law

88

9.11.

Successors and Assigns

88

9.12.

No Fiduciary Relationship; Limited Liability

89

9.13.

Construction

89

9.14.

Confidentiality

89

9.15.

CONSENT TO JURISDICTION

90

9.16.

WAIVER OF JURY TRIAL

90

9.17.

Survival of Warranties and Certain Agreements

91

9.18.

ENTIRE AGREEMENT

91

9.19.

Counterparts; Effectiveness

91

9.20.

Mitigation of Obligations; Replacement of Lenders

92

9.21.

Delivery of Termination Statements and Mortgage Releases

93

9.22.

Subordination of Intercompany Debt

93

9.23.

Patriot Act

94

9.24.

Joint and Several

94

 

iv

--------------------------------------------------------------------------------


 

INDEX OF APPENDICES

 

Annexes

 

 

 

 

 

Annex A

 

-

 

Definitions

Annex B

 

-

 

Schedule of Additional Closing Documents

Annex C

 

-

 

Compliance Certificate

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit 1.1(a)

 

-

 

Initial Term Note

Exhibit 1.1(b)(i)

 

-

 

Revolving Note

Exhibit 1.1(b)(ii)

 

-

 

Notice of Revolving Credit Advance

Exhibit 1.1(c)(i)

 

-

 

Swing Line Notice

Exhibit 1.1(c)(ii)

 

-

 

Swing Line Note

Exhibit 1.1(d)

 

-

 

Request for Letter of Credit Issuance

Exhibit 1.1(e)

 

-

 

Form of Joinder Agreement

Exhibit 1.2(e)

 

-

 

Notice of Continuation/Conversion

Exhibit 8.1

 

-

 

Assignment Agreement

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule 1.1(d)

 

-

 

Existing Letters of Credit

Schedule 3.1(c)

 

-

 

Indebtedness

Schedule 3.2

 

-

 

Liens

Schedule 3.3

 

-

 

Investments

Schedule 3.4

 

-

 

Contingent Obligations

Schedule 3.8

 

-

 

Affiliate Transactions

Schedule 5.4(a)

 

-

 

Jurisdictions of Organization and Qualifications

Schedule 5.4(b)

 

-

 

Capitalization

Schedule 5.6

 

-

 

Intellectual Property

Schedule 5.7

 

-

 

Investigations and Audits

Schedule 5.8

 

-

 

Employee Matters

Schedule 5.10

 

-

 

Litigation

Schedule 5.12

 

-

 

Real Estate

Schedule 5.13

 

-

 

Environmental Matters

Schedule 5.14

 

-

 

ERISA

Schedule 5.17

 

-

 

Insurance

 

 

 

 

 

Schedule A

 

 

 

Commitments

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of February 3, 2012 and entered into by and
among TRANSACTION NETWORK SERVICES, INC., a Delaware corporation (“Borrower”),
TNS, INC., a Delaware corporation (“Holdings”), the financial institutions who
are or hereafter become parties to this Agreement as Lenders, SUNTRUST BANK (in
its individual capacity “SunTrust”), as Agent, Swing Line Lender, L/C Issuer,
Joint Lead Arranger and Joint Bookrunner, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as Joint Lead Arranger and Joint Bookrunner, Bank of America,
N.A., as Syndication Agent and JPMorgan Chase Bank, N.A., as Documentation
Agent.

 

R E C I T A L S:

 

WHEREAS, Borrower has requested that Lenders (i) make a term loan to Borrower to
refinance the outstanding loans under the Existing Credit Agreement (as
hereinafter defined) and pay certain expenses in connection therewith and
(ii) make revolving credit facilities available to provide working capital
financing for Borrower and its subsidiaries and to provide funds for other
general corporate purposes of Borrower and its subsidiaries, including future
Permitted Acquisitions (as hereinafter defined); and

 

WHEREAS, Borrower desires to secure all of its Obligations (as hereinafter
defined) under the Loan Documents (as hereinafter defined) by granting to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of its personal and real property; and

 

WHEREAS, Holdings owns all of the stock of Borrower and is willing to guaranty
all of the Obligations and to pledge to Agent, for the benefit of Agent and
Lenders, all of the stock of Borrower and substantially all of its other
personal property and real property to secure the Obligations; and

 

WHEREAS, each of Holdings and each of Borrower’s domestic subsidiaries is
willing to guaranty all of the Obligations of Borrower and to grant to Agent,
for the benefit of Agent and Lenders, a security interest in and lien upon
substantially all of its personal and real property to secure the Obligations;
and

 

WHEREAS, all capitalized terms herein shall have the meanings ascribed thereto
in Annex A hereto which is incorporated herein by reference.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Holdings, Borrower, Lenders and Agent agree as
follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.

AMOUNTS AND TERMS OF LOANS

 

1.1.                              Loans.

 

(a)                            Initial Term Loan.

 

(i)                                                     Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Holdings and Borrower contained herein, each Initial Term Lender,
severally and not jointly, shall make a term loan to Borrower in one draw on the
Closing Date in an amount equal to its Pro Rata Share of $350,000,000 (the
“Initial Term Loan”).  Borrower shall repay the Initial Term Loan through
periodic payments on the dates and in the amounts indicated below (“Initial Term
Loan Scheduled Installments”).

 

Date

 

Scheduled Installment

 

 

 

 

 

June 30, 2012

 

$

 2,187,500

 

September 30, 2012

 

$

 2,187,500

 

December 31, 2012

 

$

 2,187,500

 

March 31, 2013

 

$

 4,375,000

 

June 30, 2013

 

$

 4,375,000

 

September 30, 2013

 

$

 4,375,000

 

December 31, 2013

 

$

 4,375,000

 

March 31, 2014

 

$

 4,375,000

 

June 30, 2014

 

$

 4,375,000

 

September 30, 2014

 

$

 4,375,000

 

December 31, 2014

 

$

 4,375,000

 

March 31, 2015

 

$

 6,562,500

 

June 30, 2015

 

$

 6,562,500

 

September 30, 2015

 

$

 6,562,500

 

December 31, 2015

 

$

 6,562,500

 

March 31, 2016

 

$

 6,562,500

 

June 30, 2016

 

$

 6,562,500

 

September 30, 2016

 

$

 6,562,500

 

December 31, 2016

 

$

 6,562,500

 

 

Notwithstanding the foregoing, the outstanding principal balance of the Initial
Term Loan shall be due and payable in full on the Term Loan Maturity Date. 
Amounts borrowed under this Section 1.1(a) and repaid may not be reborrowed.

 

(ii)                                                  Term Notes.  The Initial
Term Loan shall be evidenced by promissory notes substantially in the form of
Exhibit 1.1(a) (as amended, modified, extended, substituted or replaced from
time to time, each an “Initial Term Note” and, collectively, the “Initial Term
Notes”), and Borrower shall execute and deliver each Initial Term Note to the
applicable Initial Term Lender.  Each Initial Term Note shall represent the
obligation of Borrower to pay the amount of the applicable Initial Term Lender’s
Term Loan Commitment, together with interest thereon. Any Series of New Term
Loans shall be evidenced by New Term

 

2

--------------------------------------------------------------------------------


 

Notes, and Borrower shall execute and deliver each New Term Note to the
applicable New Term Lender.  Each New Term Note shall represent the obligation
of Borrower to pay the amount of the applicable New Term Lender’s New Term Loan
Commitment, together with interest thereon.

 

(b)                           Revolving Loans.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of Holdings and Borrower contained herein, each Revolving Lender
agrees, severally and not jointly, to make available to Borrower from time to
time until the Commitment Termination Date its Pro Rata Share of advances (each
a “Revolving Credit Advance”) requested by Borrower hereunder.  The Pro Rata
Share of the Revolving Loan of any Revolving Lender (including, without
duplication, Swing Line Loans) shall not at any time exceed its separate
Revolving Loan Commitment. Revolving Credit Advances may be repaid and
reborrowed; provided, that the amount of any Revolving Credit Advance to be made
at any time shall not exceed Borrowing Availability.  All Revolving Loans shall
be repaid in full on the Commitment Termination Date.  Borrower shall execute
and deliver to each Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender.  Each note shall be in the maximum
principal amount of the Revolving Loan Commitment of the applicable Revolving
Lender substantially in the form of Exhibit 1.1(b)(i) (as amended, modified,
extended, substituted or replaced from time to time, each a “Revolving Note”
and, collectively, the “Revolving Notes”).  Revolving Loans which are Index Rate
Loans may be requested in any amount by written notice delivered by 11:00 a.m.
(New York time) (x) one (1) Business Day prior to such funding for funding
requests for amounts equal to or greater than $5,000,000 and (y) on the Business
Day of funding for funding requests for amounts less than $5,000,000.  All LIBOR
Loans require three (3) Business Days prior written notice which notice must be
received by 11:00 a.m. (New York time) on such date. Written notices for funding
requests shall be in the form attached as Exhibit 1.1(b)(ii) (“Notice of
Revolving Credit Advance”).

 

(c)                            Swing Line Facility.

 

(i)                                                     Subject to the terms and
conditions hereof and in reliance upon the representations and warranties of
Holdings and Borrower contained herein, the Swing Line Lender agrees to make
advances with respect to its Swing Line Commitment (each, a “Swing Line
Advance”) to the Borrower, from time to time until the Commitment Termination
Date; provided that the aggregate principal amount of the Swing Line Loan
outstanding at any time shall not exceed the lesser of (A) the Swing Line
Commitment and (B) Borrowing Availability (such lesser amount, “Swing Line
Availability”); provided, further that the Swing Line Lender shall not be
required to make a Swing Line Advance to refinance all or any portion of the
Swing Line Loan.  Until the Commitment Termination Date, Borrower may from time
to time borrow, repay and reborrow under this Section 1.1(c).  Each Swing Line
Advance shall be made pursuant to a written notice in substantially the form
attached as Exhibit 1.1(c)(i) (“Notice of Swingline Advance”) delivered by
Borrower to Agent prior to 10:00 a.m. (New York time) on the requested date of
each Swing Line Advance.  Each Notice of Swing Line Advance shall be irrevocable
and shall specify the principal amount of such Swing Line Advance and the date
of such Swing Line Advance (which shall be a Business Day).  The Agent will
promptly advise the Swing Line Lender of each Notice of Swing Line Advance.  The
aggregate principal amount of each Swing Line Advance shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swing Line Lender and the Borrower.  Unless the

 

3

--------------------------------------------------------------------------------


 

Swing Line Lender has received at least one (1) Business Day’s prior written
notice from Requisite Revolving Lenders instructing it not to make a Swing Line
Advance, the Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 7.2, be entitled to fund that Swing
Line Advance, and to have each Revolving Lender make Revolving Credit Advances
in accordance with Section 1.1(c)(iii) or purchase participating interests in
accordance with Section 1.1(c)(iv).  The Swing Line Lender will make the
proceeds of each Swing Line Advance available to the Borrower in Dollars not
later than 2:00 p.m. (New York time) on the requested date of such Swing Line
Advance.  Notwithstanding any other provision of this Agreement or the other
Loan Documents, the Swing Line Loan shall constitute an Index Rate Loan. 
Borrower shall repay the aggregate outstanding principal amount of each Swing
Line Advance upon demand therefor by Agent.  The entire unpaid balance of the
Swing Line Loan shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date if not sooner paid in full.

 

(ii)                                                  Borrower shall execute and
deliver to the Swing Line Lender a promissory note to evidence the Swing Line
Commitment.  Such note shall be in the principal amount of the Swing Line
Commitment of the Swing Line Lender and substantially in the form of
Exhibit 1.1(c)(ii) (as amended, modified, extended, substituted or replaced from
time to time, the “Swing Line Note”).  The Swing Line Note shall represent the
obligation of Borrower to pay the amount of the Swing Line Commitment or, if
less, the aggregate unpaid principal amount of all Swing Line Advances made to
Borrower together with interest thereon as prescribed in Section 1.2.

 

(iii)                                               The Swing Line Lender, at
any time and from time to time in its sole and absolute discretion, may on
behalf of Borrower (and Borrower hereby irrevocably authorizes the Swing Line
Lender to so act on its behalf) request each Revolving Lender (including the
Swing Line Lender) to make a Revolving Credit Advance to Borrower (which shall
be an Index Rate Loan) in an amount equal to that Revolving Lender’s Pro Rata
Share of the principal amount of the Swing Line Loan (the “Refunded Swing Line
Loan”) outstanding on the date such notice is given.  Unless any of the events
described in Sections 6.1(f) and 6.1(g) has occurred (in which event the
procedures of Section 1.1(c)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Revolving Lender shall disburse directly
to Agent, its Pro Rata Share of a Revolving Credit Advance on behalf of the
Swing Line Lender, prior to 3:00 p.m. (New York time), in immediately available
funds on the Business Day next succeeding the date that notice is given.  The
proceeds of those Revolving Credit Advances shall be immediately paid to the
Swing Line Lender and applied to repay the Refunded Swing Line Loan.

 

(iv)                                              If, prior to refunding a Swing
Line Loan with a Revolving Credit Advance pursuant to Section 1.1(c)(iii), one
of the events described in Sections 6.1(f) or 6.1(g) has occurred, then, subject
to the provisions of Section 1.1(c)(v) below, each Revolving Lender shall, on
the date such Revolving Credit Advance was to have been made for the benefit of
Borrower, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share
(determined with respect to Revolving Loans) of such Swing Line Loan.  Upon
request, each Revolving Lender shall promptly transfer to the Swing Line Lender,
in immediately available funds, the amount of its participation interest.

 

4

--------------------------------------------------------------------------------


 

(v)                                                 Each Revolving Lender’s
obligation to make Revolving Credit Advances in accordance with
Section 1.1(c)(iii) and to purchase participation interests in accordance with
Section 1.1(c)(iv) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Lender may have against the Swing Line
Lender, Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  Swing Line Lender
shall be entitled to recover, on demand, from each Revolving Lender the amounts
required pursuant to Sections 1.1(c)(iii) or 1.1(c)(iv), as the case may be.  If
any Revolving Lender does not make available such amounts to Agent or the Swing
Line Lender, as applicable, the Swing Line Lender shall be entitled to recover
such amount on demand from such Revolving Lender, together with interest thereon
for each day from the date of non-payment until such amount is paid in full at
the Federal Funds Rate for the first two Business Days and at the Index Rate
thereafter.

 

(d)                           Letters of
Credit.                                                       (i) Subject to the
terms and conditions of this Agreement and in reliance upon the representations
and warranties of Holdings and Borrower contained herein, the Revolving Loan
Commitment may, in addition to advances under the Revolving Loan, be utilized,
upon the request of Borrower, for the issuance of Letters of Credit.  On the
terms and subject to the conditions contained herein, each L/C Issuer agrees to
Issue, at the request of Borrower, in accordance with such L/C Issuer’s usual
and customary business practices, Letters of Credit (denominated in Dollars)
from time to time on any Business Day during the period from the Closing Date
through the earlier of the Commitment Termination Date and 7 days prior to the
date specified in clause (a) of the definition of Commitment Termination Date;
provided, however, that such L/C Issuer shall not be under any obligation to
Issue any Letter of Credit upon the occurrence of any of the following, after
giving effect to such Issuance:

 

(A)                      the aggregate outstanding principal balance of
Revolving Loans would exceed the Maximum Amount or the Letter of Credit
Obligations for all Letters of Credit would exceed $10,000,000  (the “L/C
Sublimit”);

 

(B)                        the expiration date of such Letter of Credit (1) is
not a Business Day, (2) is more than one year after the date of issuance thereof
or (3) is later than 7 days prior to the date specified in clause (a) of the
definition of Commitment Termination Date; provided, however, that any Letter of
Credit with a term not exceeding one year may provide for its renewal for
additional periods not exceeding one year as long as (x) each of Borrower and
such L/C Issuer have the option to prevent such renewal before the expiration of
such term or any such period and (y) neither such L/C Issuer nor Borrower shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (3) above; or

 

(C)                        (1) any fee due in connection with, and on or prior
to, such Issuance has not been paid, (2) such Letter of Credit is requested to
be issued in a form that is not acceptable to such L/C Issuer or (3) such L/C
Issuer shall not

 

5

--------------------------------------------------------------------------------


 

have received, each in form and substance reasonably acceptable to it and duly
executed by Borrower (and, if such Letter of Credit is issued for the account of
any Subsidiary of Borrower, such Person), the documents that such L/C Issuer
generally uses in the ordinary course of its business for the Issuance of
letters of credit of the type of such Letter of Credit (collectively, the “L/C
Reimbursement Agreement”).

 

For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 7.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from Agent or the Required Revolving Lenders that any
condition precedent contained in Section 7.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived. Immediately upon the
issuance by an L/C Issuer of a Letter of Credit, and without further action on
the part of Agent or any of the Lenders, each Revolving Lender shall be deemed
to have purchased from such L/C Issuer a participation in such Letter of Credit
(or in the L/C Issuer’s obligation under a risk participation agreement with
respect to a Letter of Credit) equal to such Revolving Lender’s Pro Rata Share
of the aggregate amount available to be drawn under such Letter of Credit.

 

(ii)                                                  Reimbursement. Borrower
shall be irrevocably and unconditionally obligated forthwith without
presentment, demand, protest or other formalities of any kind, to reimburse any
L/C Issuer on demand in immediately available funds for any amounts paid by such
L/C Issuer with respect to a Letter of Credit, including all reimbursement
payments, reasonable fees, Charges, and reasonable costs and expenses paid by
such L/C Issuer.  Borrower hereby authorizes and directs Agent, at Agent’s
option, to debit Borrower’s account (by increasing the outstanding principal
balance of the Revolving Credit Advances or Swing Line Advances) in the amount
of any payment made by an L/C Issuer with respect to any Letter of Credit.  All
amounts paid by an L/C Issuer with respect to any Letter of Credit that are not
repaid by Borrower on such Business Day with the proceeds of a Revolving Credit
Advance, Swing Line Advance or otherwise shall bear interest payable upon demand
at the interest rate applicable to Revolving Loans which are Index Rate Loans
plus, at the election of Requisite Revolving Lenders, an additional two percent
(2.00%) per annum. Each Revolving Lender agrees to fund its Pro Rata Share of
any Revolving Loan made pursuant to this Section 1.1(d)(ii).  In the event Agent
elects not to debit Borrower’s account and Borrower fails to reimburse the L/C
Issuer in full on the date of any payment in respect of a Letter of Credit,
Agent shall promptly notify each Revolving Lender of the amount of such
unreimbursed payment and the accrued interest thereon and each Revolving Lender,
on the next Business Day prior to 3:00 p.m. (New York time), shall deliver to
Agent an amount equal to its Pro Rata Share thereof in same day funds.  Each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the L/C
Issuer upon demand by the L/C Issuer such Revolving Lender’s Pro Rata Share of
each payment made by the L/C Issuer in respect of a Letter of Credit and not
immediately reimbursed by Borrower or satisfied through a debit of Borrower’s
account.  Each Revolving Lender acknowledges and agrees that its obligations
pursuant to this subsection in respect of Letters of Credit are absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including setoff, counterclaim, the occurrence and continuance of a Default or
an Event of Default or any failure by Borrower to satisfy any of the conditions
set forth in Section 7.2.  If any

 

6

--------------------------------------------------------------------------------


 

Revolving Lender fails to make available to the L/C Issuer the amount of such
Revolving Lender’s Pro Rata Share of any payments made by the L/C Issuer in
respect of a Letter of Credit as provided in this Section 1.1(d)(ii), the L/C
Issuer shall be entitled to recover such amount on demand from such Revolving
Lender together with interest at the Index Rate.

 

(iii)                                               Request for Letters of
Credit.  Borrower shall give Agent at least three (3) Business Days prior
written notice specifying the date a Letter of Credit is requested to be issued
(or increased or extended in the case of an outstanding Letter of Credit), the
amount (or the amount of any increase in the case of an outstanding Letter of
Credit) and the name and address of the beneficiary and a description of the
transactions proposed to be supported thereby and the expiry date (or extended
expiry date in the case of an outstanding Letter of Credit) of the Letter of
Credit.  Each request by Borrower for the issuance of a Letter of Credit shall
be in the form of Exhibit 1.1(d).  If Agent informs Borrower that the L/C Issuer
cannot issue the requested Letter of Credit directly, Borrower may request that
L/C Issuer arrange for the issuance of the requested Letter of Credit under a
risk participation agreement with another financial institution reasonably
acceptable to Agent, L/C Issuer and Borrower.  The issuance of any Letter of
Credit under this Agreement shall be subject to satisfaction of the conditions
set forth in Section 7.2 and the conditions that the Letter of Credit
(i) supports a transaction entered into in the ordinary course of business of
Borrower or another transaction permitted by the terms of this Agreement
benefiting Borrower or any of its wholly-owned Subsidiaries and (ii) is in a
form, is for an amount and contains such terms and conditions as are reasonably
satisfactory to the L/C Issuer and, in the case of standby letters of credit,
Agent. The initial notice requesting the issuance of a Letter of Credit shall be
accompanied by the form of the Letter of Credit and an application for a letter
of credit, if any, then required by the L/C Issuer completed in a manner
reasonably satisfactory to such L/C Issuer.  If any provision of any application
or reimbursement agreement is inconsistent with the terms of this Agreement,
then the provisions of this Agreement, to the extent of such inconsistency,
shall control.

 

(iv)                                              Obligations Absolute.  The
obligation of Borrower to reimburse the L/C Issuer, Agent and Lenders for
payments made in respect of Letters of Credit issued by the L/C Issuer shall be
unconditional and irrevocable and shall be paid under all circumstances strictly
in accordance with the terms of this Agreement, including the following
circumstances: (a) any lack of validity or enforceability of any Letter of
Credit; (b) any amendment or waiver of or any consent or departure from all or
any of the provisions of any Letter of Credit or any Loan Document; (c) the
existence of any claim, set-off, defense or other right which Borrower, any of
its Subsidiaries or Affiliates or any other Person may at any time have against
any beneficiary of any Letter of Credit, Agent, any L/C Issuer, any Lender or
any other Person, whether in connection with this Agreement, any other Loan
Document or any other related or unrelated agreements or transactions; (d) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (e) payment under any Letter
of Credit against presentation of a draft or other document that does not
substantially comply with the terms of such Letter of Credit; or (f) any other
act or omission to act or delay of any kind of any L/C Issuer, Agent, any Lender
or any other Person or any other event or circumstance whatsoever that might,
but for the provisions of this Section 1.1(d)(iv), constitute a legal or
equitable discharge of Borrower’s obligations hereunder.  Without limiting the
generality of the foregoing, it is expressly understood and agreed by Borrower
that the absolute and unconditional obligation

 

7

--------------------------------------------------------------------------------


 

of Borrower to Agent and Lenders hereunder to reimburse payments made under a
Letter of Credit will not be excused by the gross negligence or willful
misconduct of the L/C Issuer.

 

(v)                                                 Obligations of L/C Issuers. 
Each L/C Issuer agrees to provide Agent (which, after receipt, Agent shall
provide to each Revolving Lender), in form and substance satisfactory to Agent,
each of the following on the following dates: (A) (i) on or prior to any
Issuance of any Letter of Credit by such L/C Issuer, (ii) immediately after any
drawing under any such Letter of Credit or (iii) immediately after any payment
(or failure to pay when due) by Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment; (B) upon the request of Agent
(or any Revolving Lender through Agent), copies of any Letter of Credit Issued
by such L/C Issuer and any related L/C Reimbursement Agreement and such other
documents and information as may reasonably be requested by Agent; (C) on the
first Business Day of each calendar week if there has been any change to such
schedule since the previous delivery pursuant to this clause (C), a schedule of
the Letters of Credit Issued by such L/C Issuer, in form and substance
reasonably satisfactory to Agent, setting forth the Letter of Credit Obligations
for such Letters of Credit outstanding on the last Business Day of the previous
calendar week; and (D) promptly following request by Agent, such additional
information reasonably requested by Agent from time to time with respect to the
Letters of Credit issued by such L/C Issuer.

 

(vi)                                              Outstanding Letters of
Credit.  The Letters of Credit outstanding on the Closing Date and listed on
Schedule 1.1(d) hereto (the “Existing Letters of Credit”) were issued pursuant
to the Existing Credit Agreement and were the only letters of credit issued
under the Existing Credit Agreement which were outstanding as of the Closing
Date.  Borrower, Issuer and each of the Lenders hereby agree with respect to the
Existing Letters of Credit that such Existing Letters of Credit, for all
purposes under this Agreement, including, without limitation, Sections
1.1(d)(i), (d)(ii), (d)(iv) and (d)(v) and Section 1.3(c), shall be deemed to be
Letters of Credit governed by the terms and conditions of this Agreement.

 

(e)                            Incremental Facilities.

 

(i)                                                     The Borrower may by
written notice to Agent elect to request the establishment of one or more new
Term Loan commitments (the “New Term Loan Commitments”) and/or (prior to the
Commitment Termination Date), an increase to the existing Revolving Loan
Commitment (any such increase, the “New Revolving Loan Commitments”); provided
that, the aggregate amount of all such New Term Loan Commitments and New
Revolving Loan Commitments shall not exceed $125,000,000. Any such increased
commitment or new loan shall be in an amount not less than $10,000,000
individually and integral multiples of $5,000,000 in excess of that amount. Each
such notice shall specify (A) the date (each, an “Increased Amount Date”) on
which the Borrower proposes that the New Revolving Loan Commitments or New Term
Loan Commitments, as applicable, shall be effective, which shall be a date not
less than 15 Business Days after the date on which such notice is delivered to
Agent and (B) the identity of each Lender or other Person reasonably acceptable
to the Agent (each, a “New Revolving Loan Lender” or “New Term Lender,” as
applicable) to whom the Borrower proposes any portion of such New Revolving Loan
Commitments or New Term Loan Commitments, as applicable, be allocated and the
amounts of such allocations; provided that Agent (and/or its Affiliates) may
elect or decline to arrange such New Revolving Loan

 

8

--------------------------------------------------------------------------------


 

Commitments or New Term Loan Commitments in its sole discretion and any Lender
approached to provide all or a portion of the New Revolving Loan Commitments or
New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Revolving Loan Commitment or a New Term Loan Commitment. Such New
Revolving Loan Commitments or New Term Loan Commitments shall become effective
as of such Increased Amount Date; provided that (1) no Default or Event of
Default shall exist on such Increased Amount Date before and after giving effect
to such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable; (2) both before and after giving effect to such New Revolving Loan
Commitments or to the making of any New Term Loans, each of the conditions set
forth in Section 7.2 shall be satisfied; (3) both immediately before and after
giving effect to such New Revolving Loan Commitments or New Term Loans on a Pro
Forma Basis, Holdings, the Borrower and their respective Subsidiaries shall be
in pro forma compliance with the financial covenants set forth in Section 4;
(4) the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower, the New Revolving Loan Lender or New
Term Lender, as applicable, and the Agent, each of which Joinder Agreements
shall be recorded in the Register, and each New Revolving Loan Lender or New
Term Lender shall be subject to the requirements set forth in Sections
1.9(c) and (d); (5) the Borrower shall pay any LIBOR Breakage Fee payable in
connection with the New Revolving Loan Commitments, as applicable; and (6) the
Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date may be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

 

(ii)                                                                                         
On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the terms and conditions set forth in
the foregoing clause (i), (A) each of the Revolving Lenders shall assign to each
of the New Revolving Loan Lenders, and each of the New Revolving Loan Lenders
shall purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Loan Commitments after giving effect
to the addition of such New Revolving Loan Commitments to the Revolving Loan
Commitments, (B) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(C) each New Revolving Loan Lender shall become a Lender with respect to the
Revolving Loan Commitment and all matters relating thereto.

 

(iii)                                                                                      
On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (A) each New Term Lender of any Series shall make a Loan to the
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (B) each New Term Lender of any Series shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Series and the
New Term Loans of such Series made pursuant thereto.

 

9

--------------------------------------------------------------------------------


 

(iv)                                                                                     
The Agent shall notify Lenders promptly upon receipt of the Borrower’s notice of
each Increased Amount Date and in respect thereof (A) the New Revolving Loan
Commitments and the New Revolving Loan Lenders or the Series of New Term Loan
Commitments and the New Term Lenders of such Series, as applicable, and (B) in
the case of each notice to any Revolving Loan Lender, the respective interests
in such Revolving Loan Lender’s Revolving Loans subject to the assignments
contemplated by clause (ii) of this Section 1.1(e).

 

(v)                                                 The pricing, maturity and
all other terms and provisions of the New Revolving Commitments and New
Revolving Loans shall be the same as the Revolving Loans. The terms and
provisions of the New Term Loans and New Term Loan Commitments of any
Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, substantially the same as the Initial Term Loan.  In any event
(A) the weighted average life to maturity of all New Term Loans of any
Series shall be no shorter than the weighted average life to maturity of the
Initial Term Loans; (B) the maturity date for the New Term Loan of any Series
shall be no earlier than the final maturity of the Initial Term Loans; and
(C) the yield applicable to the New Term Loans of each Series shall be
determined by the Borrower and the applicable New Term Lenders and shall be set
forth in each applicable Joinder Agreement.  Each Joinder Agreement may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Credit Documents as may be reasonably necessary, in the opinion of
Agent to effect the provisions of this Section 1.1(e); provided that any
amendments to Section 6.5 made in connection with this Section 1.1(e) shall also
comply with Section 9.2.

 

(f)                              Funding Authorization.  The proceeds of all
Loans made pursuant to this Agreement on and subsequent to the Closing Date are
to be funded by Agent by wire transfer to the account designated by Borrower
below (the “Disbursement Account”):

 

Bank:

 

ABA No.:

Bank Address:

 

Account No.:

Reference:

 

Borrower shall provide Agent with written notice of any change in the foregoing
instructions at least three (3) Business Days before the desired effective date
of such change.

 

1.2.                              Interest and Applicable Margins.

 

(a)                            Borrower shall pay interest to Agent, for the
ratable benefit of Lenders, in accordance with the various Loans being made by
each Lender (or in the case of the Swing Line Loan, for the benefit of the Swing
Line Lender), in arrears on each applicable Interest Payment Date, at the
following rates:  (i) with respect to the Revolving Credit Advances which are
designated as Index Rate Loans (and for all other Obligations not otherwise set
forth below), the Index Rate plus the Applicable Revolver Index Margin per annum
or, with respect to Revolving Credit Advances which are designated as LIBOR
Loans, the applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per
annum; (ii) with respect to such portion of the Initial

 

10

--------------------------------------------------------------------------------


 

Term Loan designated as Index Rate Loans, the Index Rate plus the Applicable
Initial Term Loan Index Margin per annum or, with respect to such portion of the
Initial Term Loan designated as LIBOR Loans, the applicable LIBOR Rate plus the
Applicable Initial Term Loan LIBOR Margin per annum; and (iii) with respect to
the Swing Line Loan, the Index Rate plus the Applicable Revolver Index Margin
per annum.

 

As of the Closing Date, the Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

2.00

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

3.00

%

 

 

 

 

Applicable Initial Term Loan Index Margin

 

2.00

%

 

 

 

 

Applicable Initial Term Loan LIBOR Margin

 

3.00

%

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by Holdings’ and its Subsidiaries’ consolidated
financial performance, commencing with the first day of the first calendar month
that occurs more than one (1) day after delivery to Agent of Borrower’s annual
Compliance Certificate and accompanying Financial Statements for the Fiscal Year
ending December 31, 2011.  Adjustments in Applicable Margins will be determined
by reference to the following grids:

 

Criteria:

 

Level of Applicable Revolver

Index Margin, Applicable

Revolver LIBOR Margin,

Applicable Initial Term Loan

Index Margin and Applicable

Initial Term Loan LIBOR

Margin:

If the Leverage Ratio is > 2.75

 

Level I

If the Leverage Ratio is > 2.00 and < 2.75

 

Level II

If the Leverage Ratio is < 2.00

 

Level III

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Applicable Revolver Index Margin

 

2.00

%

1.75

%

1.50

%

Applicable Revolver LIBOR Margin

 

3.00

%

2.75

%

2.50

%

Applicable Initial Term Loan Index Margin

 

2.00

%

1.75

%

1.50

%

Applicable Initial Term Loan LIBOR Margin

 

3.00

%

2.75

%

2.50

%

 

All adjustments in the Applicable Margins after December 31, 2011 shall be
implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly or annual Compliance Certificate (and accompanying Financial
Statements) evidencing the need for an adjustment.  The Compliance Certificate
shall be signed by the Borrower’s chief financial officer or other officer
acceptable to Agent, and shall set forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins.  Failure to timely
deliver such Compliance Certificate shall, in addition

 

11

--------------------------------------------------------------------------------


 

to any other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to Level I in the foregoing grid, until the first day
following the delivery of the Compliance Certificate demonstrating that such an
increase is not required.  If any Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margins is to be
implemented, that reduction shall be deferred until the first day following the
date on which all Events of Default are waived or cured.

 

(b)                           If any payment on any Loan becomes due and payable
on a day other than a Business Day, the maturity thereof will be extended to the
next succeeding Business Day (except as set forth in the definition of LIBOR
Period) and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

 

(c)                            All computations of Fees calculated on a per
annum basis and interest shall be made by Agent on the basis of a 360-day year,
other than computations of interest based on the Index Rate, which shall be made
by Agent on the basis of a 365/6-day year, in each case for the actual number of
days occurring in the period for which such Fees and interest are payable.  The
Index Rate is a floating rate determined for each day.  Each determination by
Agent of an interest rate and Fees hereunder shall be final, binding and
conclusive on Borrower, absent manifest error.

 

(d)                           So long as (i) an Event of Default has occurred
and is continuing under Section 6.1(a), (f) or (g) and without notice of any
kind, or (ii) any other Event of Default has occurred and is continuing and at
the election of Requisite Lenders confirmed by written notice from Agent to
Borrower, the interest rates applicable to the Loans and the Letter of Credit
Fee shall be increased by two percentage points (2%) per annum above the rates
of interest or the rate of such Fee otherwise applicable hereunder (“Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations.  Interest and Letter of Credit Fees at the
Default Rate shall accrue from either (A) in the case of Events of Default
described in clause (i) above, the date of the Event of Default or (B) in the
case of an Event of Default described in clause (ii) above, the date such
Lenders make the election referred to in the first sentence or, at the option of
the Requisite Lenders, the latest of (i) the initial date of such Event of
Default, (ii) the date thirty (30) days prior to the date of election by the
Requisite Lenders or (iii) the last day of the most recently ended Fiscal
Quarter of Holdings and shall continue until that Event of Default is cured or
waived and shall be payable upon demand, but in any event, shall be payable on
the next regularly scheduled payment date set forth herein for such Obligation.

 

(e)                            Borrower shall have the option to (i) request
that any Revolving Credit Advance be made as a LIBOR Loan, (ii) convert at any
time all or any part of outstanding Loans (other than the Swing Line Loan) from
Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate
Loan, subject to payment of the LIBOR Breakage Fee in accordance with
Section 1.3(d) if such conversion is made prior to the expiration of the LIBOR
Period applicable thereto, or (iv) continue all or any portion of any Loan
(other than the Swing Line Loan) as a LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued.  Any Loan or group of Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan

 

12

--------------------------------------------------------------------------------


 

must be in a minimum amount of $5,000,000 and integral multiples of $100,000 in
excess of such amount.  Any such election must be made by 1:00 p.m. (New York
time) on the third Business Day prior to (1) the date of any proposed Revolving
Credit Advance which is to bear interest at the LIBOR Rate, (2) the end of each
LIBOR Period with respect to any LIBOR Loans to be continued as such, or (3) the
date on which Borrower wishes to convert any Index Rate Loan to a LIBOR Loan for
a LIBOR Period designated by Borrower in such election.  If no election is
received with respect to a LIBOR Loan by 1:00 p.m. (New York time) on the third
Business Day prior to the end of the LIBOR Period with respect thereto, that
LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period.  Borrower must make such election by notice to Agent in writing, by fax
or overnight courier or based on telephonic instructions of Borrower (which
instructions shall be promptly confirmed in writing by Borrower).  In the case
of any conversion or continuation, such election must be made pursuant to a
written notice (a “Notice of Conversion/Continuation”) in the form of
Exhibit 1.2(e).  No Loan shall be made, converted into or continued as a LIBOR
Loan, if an Event of Default has occurred and is continuing and Requisite
Lenders have determined not to make or continue any Loan as a LIBOR Loan as a
result thereof.

 

(f)                              Notwithstanding any other provision contained
in this Agreement, after giving effect to any Borrowing, or to any continuation
or conversion of any Loans, there shall not be more than seven (7) different
LIBOR Periods in effect.

 

(g)                           Notwithstanding anything to the contrary set forth
in this Section 1.2 or elsewhere in the Loan Documents, if a court of competent
jurisdiction determines in a final order that the rate of interest payable
hereunder exceeds the highest rate of interest permissible under law (the
“Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement. 
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in the Loan Documents, unless and until the rate of interest
again exceeds the Maximum Lawful Rate, and at that time this paragraph shall
again apply.  In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate.  If the Maximum Lawful Rate is calculated
pursuant to this paragraph, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.  If, notwithstanding the provisions of this
Section 1.2(g), a court of competent jurisdiction shall determine by a final,
non-appealable order that a Lender has received interest hereunder in excess of
the Maximum Lawful Rate, Agent shall, to the extent permitted by applicable law,
promptly apply such excess as specified in Section 1.5(e) and thereafter shall
refund any excess to Borrower or as such court of competent jurisdiction may
otherwise order.

 

13

--------------------------------------------------------------------------------


 

1.3.                              Fees.

 

(a)                            Fee Letter.  Borrower shall pay to (i) SunTrust,
individually, the Fees specified in that certain fee letter dated as of
December 9, 2011 among Borrower, SunTrust Robinson Humphrey, Inc. and SunTrust
(the “SunTrust Fee Letter”), at the times specified for payment therein and
(ii) Bank of America, N.A., individually, the Fees specified in that certain fee
letter dated January 6, 2012 among Borrower, Merrill Lynch, Pierce Fenner &
Smith Incorporated and Bank of America, N.A. (the “Bank of America Fee Letter”),
at the times specified for payment therein.

 

(b)                           Unused Line Fee.  As additional compensation for
the Revolving Lenders, Borrower shall pay to Agent, for the ratable benefit of
such Lenders, in arrears, on the first Business Day of each Fiscal Quarter prior
to the Commitment Termination Date and on the Commitment Termination Date, a fee
for Borrower’s non-use of available funds (the “Applicable Unused Line Fee”) in
an amount equal to the Applicable Unused Line Fee Margin per annum as determined
below multiplied by the difference between (x) the Maximum Amount (as it may be
increased or reduced from time to time) and (y) the average for the period of
the daily closing balances of the Revolving Loan and the Swing Line Loan
outstanding during the period for which such Applicable Unused Line Fee is due. 
As of the Closing Date, the Applicable Unused Line Fee Margin is 0.50%.  The
Applicable Unused Line Fee Margin shall be adjusted (up or down) prospectively
on a quarterly basis as determined by Holdings’ and its Subsidiaries’
consolidated financial performance, commencing with the first day of the first
calendar month that occurs more than one (1) day after delivery to Agent of
Borrower’s annual Compliance Certificate and accompanying Financial Statements
for the Fiscal Year ending December 31, 2011.  Adjustments in Applicable Unused
Line Fee Margin will be determined by reference to the following grids:

 

Criteria:

 

Level of
Applicable Unused Line Fee Margin:

If Leverage Ratio is >2.00

 

Level I

If Leverage Ratio is < 2.00

 

Level II

 

 

 

Level I

 

Level II

 

Applicable Unused Line Fee Margin

 

0.50

%

0.40

%

 

All adjustments in the Applicable Unused Line Fee Margin after December 31, 2011
shall be implemented quarterly on a prospective basis, for each calendar quarter
commencing at least one (1) day after the date of delivery to Agent of the
quarterly or annual Compliance Certificate (and accompanying Financial
Statements) evidencing the need for an adjustment.  The Compliance Certificate
shall be signed by the Borrower’s chief financial officer or other officer
acceptable to Agent, and shall set forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Unused Line Fee Margin. 
Failure to timely deliver such Compliance Certificate shall, in addition to any
other remedy provided for in this Agreement, result in an increase in the
Applicable Unused Line Fee Margin to Level I in the foregoing grid, until the
first day following the delivery of the Compliance Certificate

 

14

--------------------------------------------------------------------------------


 

demonstrating that such an increase is not required.  If any Event of Default
has occurred and is continuing at the time any reduction in the Applicable
Unused Line Fee Margin is to be implemented, that reduction shall be deferred
until the first day following the date on which all Events of Default are waived
or cured.

 

(c)                            Letter of Credit Fees.  Borrower agrees to pay to
Agent (i) for the benefit of each L/C Issuer with respect to each outstanding
Letter of Credit issued by such L/C Issuer, a fronting fee in an amount equal to
0.25% multiplied by the maximum amount available from time to time to be drawn
under each such Letter of Credit, (ii) for the benefit of Revolving Lenders and
without duplication of costs and expenses otherwise payable to Agent or Lenders
hereunder, all reasonable costs and expenses incurred by Agent or any Lender on
account of such Letter of Credit Obligations, and (iii) for the benefit of
Revolving Lenders for each month during which any Letter of Credit Obligation
shall remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal
to the Applicable Revolver LIBOR Margin from time to time in effect multiplied
by the maximum amount available from time to time to be drawn under the
applicable Letter of Credit.  Such fees shall be paid to Agent for the benefit
of the L/C Issuers and Revolving Lenders, as the case may be, in arrears, on the
first Business Day of each Fiscal Quarter and on the Commitment Termination
Date.  In addition, Borrower shall pay to any L/C Issuer, on demand, such fees
(including all per annum fees), charges and expenses of such L/C Issuer in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.

 

(d)                           LIBOR Breakage Fee.  Upon (i) any failure by
Borrower to make any borrowing of, or to convert or continue any LIBOR Loan
following Borrower’s delivery to Agent of any LIBOR Loan request in respect
thereof, or (ii) any payment of a LIBOR Loan on any day that is not the last day
of the LIBOR Period applicable thereto (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise), Borrower shall
pay Agent, for the benefit of all Lenders that funded or were prepared to fund
any such LIBOR Loan, the LIBOR Breakage Fee.

 

(e)                            Expenses and Attorneys Fees.  Any action taken by
any Credit Party under or with respect to any Loan Document shall be at the
expense of such Credit Party, and neither the Agent nor any other Secured Party
shall be required under any Loan Document to reimburse any Credit Party or any
Subsidiary of any Credit Party therefor except as expressly provided therein. 
Borrower agrees to promptly pay all reasonable out-of-pocket fees, charges,
costs and expenses incurred by Agent or its Affiliates in connection with any
matters contemplated by or arising out of the Loan Documents, in connection with
the examination, review, due diligence investigation, documentation,
negotiation, closing or syndication of the transactions contemplated herein, in
connection with the arrangement of any New Term Loan Commitments or New
Revolving Loan Commitments and in connection with the continued administration
of the Loan Documents including any amendments, modifications, terminations,
consents and waivers, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including reasonable attorneys’ fees and expenses.  Borrower agrees to
promptly pay all reasonable fees, charges, costs and expenses (including
reasonable fees, charges, costs and expenses of attorneys, auditors (whether
internal or external), appraisers, consultants and advisors) incurred by Agent

 

15

--------------------------------------------------------------------------------


 

or its Affiliates in connection with any amendment, waiver, consent with respect
to the Loan Documents, Event of Default, work-out or action to enforce any Loan
Document or to collect any payments due from Borrower or any of its
Subsidiaries.  In addition, in connection with any work-out or action to enforce
any Loan Document or to collect any payments due from Borrower or any of its
Subsidiaries, Borrower agrees to promptly pay all reasonable fees, charges,
costs and expenses incurred by Lenders, including, without limitation,
reasonable attorney fees for one (1) counsel acting for all Lenders and the
Agent except with respect to matters where a conflict of interest exists which,
in the reasonable judgment of the Agent, would necessitate separate counsel. 
All fees, charges, costs and expenses for which Borrower is responsible under
this Section 1.3(e) shall be deemed part of the Obligations when incurred,
payable upon demand or in accordance with the first sentence of
Section 1.4(b) and secured by the Collateral.

 

1.4.                              Payments.

 

(a)                            All payments by Borrower of the Obligations shall
be without deduction, defense, setoff or counterclaim and shall be made in
Dollars in same day funds and, except as expressly provided in
Section 1.1(d)(ii), delivered to Agent, for the benefit of Agent and Lenders, as
applicable, by wire transfer to the following account or such other place as
Agent may from time to time designate in writing:

 

ABA#: 

Credit: 

Acct #: 

Attn: 

Reference: 

 

Borrower shall receive credit on the day of receipt for funds received by Agent
by 2:00 p.m. (New York time).  In the absence of timely receipt, such funds
shall be deemed to have been paid on the next Business Day.  Whenever any
payment to be made hereunder shall be stated to be due on a day that is not a
Business Day, the payment may be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the amount of
interest and Fees due hereunder.

 

(b)                           Borrower hereby authorizes Lenders to, and Lenders
may (but shall not be obligated to), make Revolving Credit Advances or Swing
Line Advances, on the basis of their Pro Rata Shares, for the payment of
Scheduled Installments, interest, Fees and expenses, Letter of Credit
reimbursement obligations and any amounts required to be deposited with respect
to outstanding Letter of Credit Obligations pursuant to Sections 1.5(f) or 6.3.
Upon the making of such Revolving Credit Advances or Swing Line Advances the
Borrower shall be deemed to have made the representations and reaffirmations set
forth in the last sentence of Section 7.2 upon the making thereof.

 

1.5.                              Prepayments.

 

(a)                            Voluntary Prepayments of Loans.  At any time,
Borrower may prepay the

 

16

--------------------------------------------------------------------------------


 

Loans, in whole or in part, without premium or penalty but subject to the
payment of LIBOR Breakage Fees, if applicable.  Prepayments of the Loans under
this Section 1.5(a) shall be applied first to any fees owed as a result of such
prepayment and then as directed by Borrower.

 

(b)                           Prepayments from Excess Cash Flow.  If Holdings’
Leverage Ratio at the end of any Fiscal Year is greater than 2.00 to 1.00
(determined by reference to the Compliance Certificate delivered pursuant to
Section 4.4(l) for such Fiscal Year), commencing with the Fiscal Year ended
December 31, 2012, within five (5) Business Days after such Compliance
Certificate is required to be delivered, Borrower shall prepay the Loans in an
amount equal to 50% of Excess Cash Flow, minus the principal amount of any
voluntary prepayment of Term Loans made during such Fiscal Year; provided, that
in no event will the prepayment required hereunder for any Fiscal Year exceed
Domestic Cash Availability.  Prepayments under this Section 1.5(b) shall be
applied first to prepay the Term Loans on a pro rata basis in accordance with
the respective outstanding principal amounts thereof (and shall be further
applied on a pro rata basis to the Scheduled Installments of principal within
each of the Initial Term Loan and any Series of New Term Loans) until the Term
Loans are paid in full, and second to reduce the outstanding principal balance
of the Revolving Loans, with concurrent permanent reduction of the Revolving
Loan Commitment if an Event of Default has occurred and is continuing at the
time of such prepayments.

 

(c)                            Prepayments from Asset Dispositions.  Immediately
upon receipt of any Net Proceeds from an Asset Disposition or sale-leaseback
transaction in either case in excess of $2,000,000 for any single transaction or
series of related transactions during any Fiscal Year, Borrower shall apply such
Net Proceeds first to prepay the Term Loans on a pro rata basis in accordance
with the respective outstanding principal amounts thereof (and shall be further
applied on a pro rata basis to the Scheduled Installments of principal within
each of the Initial Term Loan and any Series of New Term Loans) until the Term
Loans are paid in full, and second to reduce the outstanding principal balance
of the Revolving Loans, with concurrent permanent reduction of the Revolving
Loan Commitment if an Event of Default has occurred and is continuing at the
time of such prepayments.  Notwithstanding the foregoing so long as no Event of
Default exists at the time of receipt of such Net Proceeds, Borrower or any
Subsidiary may reinvest all remaining Net Proceeds of an Asset Disposition or
sale-leaseback transaction within one hundred eighty (180) days (or in the case
of Net Proceeds received in respect of the loss, damage, destruction, casualty
or condemnation of any assets of Borrower or its Subsidiaries, two hundred
seventy (270) days) in productive fixed assets of a kind then used or usable in
the business of Borrower or its Subsidiaries.  If Borrower does not intend to so
reinvest such Net Proceeds or if the applicable period set forth in the
immediately preceding sentence expires without Borrower having reinvested such
Net Proceeds, Borrower shall prepay the Loans in an amount equal to such
remaining Net Proceeds applied first to prepay the Term Loans on a pro rata
basis in accordance with the respective outstanding principal amounts thereof
(and shall be further applied on a pro rata basis to the Scheduled Installments
of principal within each of the Initial Term Loan and any Series of New Term
Loans) until the Term Loans are paid in full and second to reduce the
outstanding principal balance of the Revolving Loans, with concurrent permanent
reduction of the Revolving Loan Commitment if an Event of Default has occurred
and is continuing at the time of such prepayments.

 

(d)                           Reserved.

 

17

--------------------------------------------------------------------------------


 

(e)                            All Prepayments.  Considering each type of Loan
being prepaid separately, any such prepayment shall be applied first to Index
Rate Loans of the type required to be prepaid before application to LIBOR Loans
of the type required to be prepaid, in each case in a manner which minimizes any
resulting LIBOR Breakage Fee.

 

(f)                              Letter of Credit Obligations.  In the event any
Letters of Credit are outstanding at the time that the Revolving Loan Commitment
is terminated, Borrower shall deposit with Agent for the benefit of all
Revolving Lenders cash in an amount equal to the Minimum Collateral Amount to be
available to Agent to reimburse payments of drafts drawn under such Letters of
Credit and pay any Fees and expenses related thereto.

 

1.6.                              Maturity.

 

(a)                            The principal amount of the Initial Term Loans
shall be paid in installments in the amounts and on the dates set forth in
Section 1.1(a) hereof.

 

(b)                           Borrower shall repay to the Lenders in full on the
date specified in clause (a) of the definition of “Commitment Termination Date”
the aggregate principal amount of the Revolving Loan and Swing Line Loans
outstanding on such date.

 

(c)                            All of the Obligations shall become due and
payable as otherwise set forth herein or in the applicable Joinder Agreement,
but in any event all of the remaining Obligations (other than any Obligations
with respect to a Series of New Term Loans with a maturity date later than the
Term Loan Maturity Date, in which case all such Obligations and any other
Obligations that have accrued subsequent to the Term Loan Maturity Date shall be
due and payable on such maturity date) shall become due and payable upon the
Term Loan Maturity Date.  Until the Termination Date, Agent shall be entitled to
retain the Liens on the Collateral granted under the Collateral Documents and
the ability to exercise all rights and remedies available to it under applicable
laws and to exercise all rights and remedies available to it under the Loan
Documents.  Notwithstanding anything contained in this Agreement to the
contrary, upon any termination of the Revolving Loan Commitment, all of the
Obligations shall be due and payable.

 

1.7.                              Loan Accounts.

 

(a)                            Agent, on behalf of the Lenders, shall record on
its books and records the amount of each Loan made, the interest rate
applicable, all payments of principal and interest thereon and the principal
balance thereof from time to time outstanding.  Agent shall deliver to Borrower
on a monthly basis a loan statement setting forth such record for the
immediately preceding month.  Unless Borrower notifies Agent in writing of any
objection to any such accounting (specifically describing the basis for such
objection) within forty-five (45) days after the date thereof, such record
shall, absent manifest error, be conclusive evidence of the amount of the Loans
made by the Lenders to Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so, or any failure to deliver such
loan statement shall not, however, limit or otherwise affect the obligation of
Borrower hereunder (and under any Note) to pay any amount owing with respect to
the Loans or provide the basis for any claim against Agent.

 

18

--------------------------------------------------------------------------------


 

(b)                           Agent, acting as agent of Borrower solely for tax
purposes and solely with respect to the actions described in this
Section 1.7(b), shall establish and maintain at its address referred to in
Section 9.3 (or at such other address as Agent may notify Borrower) (A) a record
of ownership (the “Register”) in which Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Term Loans, Revolving Loans, Swing Loans and
Letter of Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit and L/C Reimbursement Obligations,
and any assignment of any such interest, obligation or right and (B) accounts in
the Register in accordance with its usual practice in which it shall record
(1) the names and addresses of the Lenders and the L/C Issuers (and each change
thereto pursuant to Sections 8.1 and 9.20), (2) the Commitments of each Lender,
(3) the amount of each Loan and each funding of any participation described in
clause (A) above, for LIBOR Rate Loans, the Interest Period applicable thereto,
(4) the amount of any principal or interest due and payable or paid, (5) the
amount of the L/C Reimbursement Obligations due and payable or paid in respect
of Letters of Credit and (6) any other payment received by Agent from Borrower
and its application to the Obligations.

 

(c)                            Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in Letter of Credit Obligations and Swing Loans) and the Letter of
Credit reimbursement obligations are registered obligations, the right, title
and interest of the Lenders and the L/C Issuers and their assignees in and to
such Loans or Letter of Credit reimbursement obligations, as the case may be,
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein.  This Section 1.7
and Section 8.1 shall be construed so that the Loans and Letter of Credit
reimbursement obligations are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC.

 

(d)                           The Credit Parties, Agent, the Lenders and the L/C
Issuers shall treat each Person whose name is recorded in the Register as a
Lender or L/C Issuer, as applicable, for all purposes of this Agreement. 
Information contained in the Register with respect to any Lender or any L/C
Issuer shall be available for access by Borrower, Agent, such Lender or such L/C
Issuer at any reasonable time and from time to time upon reasonable prior
notice.  No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.

 

1.8.                              Yield Protection; Illegality.

 

(a)                            Capital Adequacy and Other Adjustments.  In the
event that any Lender shall have determined that the adoption after the date
which is the 180th day prior to the Closing Date of any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, liquidity, reserve requirements or similar
requirements or compliance by any Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy, liquidity,
reserve requirements or similar requirements (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) from any
central bank or governmental agency or body having jurisdiction (including,

 

19

--------------------------------------------------------------------------------


 

without limitation, and regardless of the date enacted, adopted or issued,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III) does or shall have
the effect of increasing the amount of capital, reserves or other funds required
to be maintained by such Lender or any corporation controlling such Lender and
thereby reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder, then Borrower shall from
time to time within fifteen (15) days after notice and demand from such Lender
(together with the certificate referred to in the next sentence and with a copy
to Agent) pay to Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction; provided that the
respective Lender shall not be entitled to receive additional amounts pursuant
to this Section 1.8(a) for periods prior to the 180th day before the receipt of
such notice and demand.  A certificate as to the amount of such cost and showing
the basis of the computation of such cost submitted by such Lender to Borrower
and Agent shall, absent manifest error, be final, conclusive and binding for all
purposes.

 

(b)                           Increased LIBOR Funding Costs; Illegality. 
Notwithstanding anything to the contrary contained herein, if the introduction
of or any change in any law, rule, regulation, treaty or directive (or any
change in the interpretation thereof) shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Lender to agree to make or to make or to continue to fund or maintain any LIBOR
Loan (including, without limitation, as a result of (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, in the case of clause (x) and (y), regardless of the date
enacted, adopted or issued), then, unless that Lender is able to make or to
continue to fund or to maintain such LIBOR Loan at another branch or office of
that Lender without, in that Lender’s opinion, adversely affecting it or its
Loans or the income obtained therefrom, on notice thereof and demand therefor by
such Lender to Borrower through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) Borrower shall forthwith prepay in full all outstanding LIBOR
Loans owing to such Lender, together with interest accrued thereon, unless
Borrower, within five (5) Business Days after the delivery of such notice and
demand, converts all LIBOR Loans into Index Rate Loans. If, after the date which
is the 180th day prior to the Closing Date, the introduction of, change in or
interpretation of any law, rule, regulation, treaty or directive would impose or
increase reserve requirements (other than as taken into account in the
definition of LIBOR) (including, without limitation, and regardless of the date
enacted, adopted or issued, as a result of (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III) and the result of any of the foregoing is to increase the cost to
Agent or any such Lender of issuing any Letter of Credit or making or continuing
any Loan

 

20

--------------------------------------------------------------------------------


 

hereunder, as the case may be, or to reduce any amount receivable hereunder by
Agent or any Lender, then Borrower shall from time to time within fifteen (15)
days after notice and demand from Agent (together with the certificate referred
to in the next sentence) pay to Agent, for itself or for the account of all such
affected Lenders, as applicable, additional amounts sufficient to compensate
Agent and such Lenders for such increased cost or reduced amount.  A certificate
as to the amount of such cost and showing the basis of the computation of such
cost submitted by Agent on behalf of all such affected Lenders to Borrower
shall, absent manifest error, be final, conclusive and binding for all purposes.

 

(c)                            Reserves on LIBOR Rate Loans.  Borrower shall pay
to each Lender, as long as such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional costs on the unpaid principal
amount of each LIBOR Loan equal to actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent demonstrable error), payable on each
date on which interest is payable on such Loan provided Borrower shall have
received at least fifteen (15) days’ prior written notice (with a copy to Agent)
of such additional interest from the Lender.  If a Lender fails to give notice
fifteen (15) days prior to the relevant Interest Payment Date, such additional
interest shall be payable fifteen (15) days from receipt of such notice.

 

1.9.                              Taxes/Changes in Laws.

 

(a)                            No Deductions.  Any and all payments or
reimbursements made hereunder or under any other Loan Document shall be made
free and clear of and without deduction for, and Borrower agrees to indemnify
Agent and each Lender against, any and all Charges, taxes, levies, imposts,
deductions or withholdings, and all liabilities with respect thereto of any
nature whatsoever imposed by any taxing authority, excluding (i) such taxes to
the extent imposed on Agent’s or a Lender’s net income (including franchise
taxes in lieu of net income taxes) by the United States or by the jurisdiction
in which Agent or such Lender is organized or has its principal lending office
or its applicable lending office, (ii) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which
Agent or any Lender is organized or has its principal lending office or its
applicable lending office, (iii) taxes that are directly attributable to the
failure by Agent or any Lender to deliver the documentation required to be
delivered pursuant to Section 1.9(c) or (d), (iv) withholding taxes to the
extent that the obligation to withhold amounts existed on the date that such
Person became a “Lender” under this Agreement in the capacity under which such
Person makes a claim under Section 1.9, except in each case to the extent such
Person is a direct or indirect assignee of any other Lender that was entitled,
at the time the assignment to such Person became effective, to receive
additional amounts under Section 1.9, and (v) any United States federal
withholding taxes under FATCA (such excluded amounts, collectively, “Excluded
Taxes,” and all non-excluded amounts described in this sentence, collectively
“Taxes”).  If Borrower shall be required by law to deduct any such amounts from
or in respect of any sum payable hereunder to any Lender or Agent, then the sum
payable hereunder shall be increased as may be necessary so that, after making
all required deductions, such Lender or Agent receives an amount equal to the
sum it would have received had no such deductions been made.  In addition,
Borrower agrees to pay, and authorizes Agent to pay in its name, any stamp,
documentary, excise or property tax,

 

21

--------------------------------------------------------------------------------


 

charges or similar levies imposed by any applicable requirement of law or
Governmental Authority and all liabilities with respect thereto (including by
reason of any delay in payment thereof), in each case arising from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document or any transaction contemplated therein (collectively, “Other Taxes”). 
Within 30 days after the date of any payment of Taxes or Other Taxes by any
Credit Party, Borrower shall furnish to Agent, at its address referred to in
Section 9.3, the original or a certified copy of a receipt evidencing payment
thereof.

 

(b)                           Changes in Law.  In the event that, subsequent to
the date which is the 90th day prior to the Closing Date, (1) any changes in any
existing law, regulation, treaty or directive or in the administration,
interpretation or application thereof, (2) any new law, regulation, treaty or
directive enacted or any administration, interpretation or application thereof,
or (3) compliance by Agent or any Lender with any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority (including, with respect to the foregoing clauses (1), (2) and (3),
changes in, creation of new laws, regulations, treaties or directives with
respect to, compliance with and changes in any administration, interpretation or
application of (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith, and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III):

 

(i)                                                     does or shall subject
Agent or any Lender to any tax of any kind whatsoever with respect to this
Agreement, the other Loan Documents or any Loans made or Letters of Credit
issued hereunder, or change the basis of taxation of payments to Agent or any
Lender of principal, fees, interest or any other amount payable hereunder
(except for net income taxes, or franchise taxes imposed in lieu of net income
taxes, imposed generally by federal, state or local taxing authorities with
respect to interest or commitment Fees or other Fees payable hereunder or
changes in the rate of tax on the overall net income of Agent or such Lender);
or

 

(ii)                                                  does or shall impose on
Agent or any Lender any other condition or increased cost in connection with the
transactions contemplated hereby or participations herein; and the result of any
of the foregoing is to increase the cost to Agent or any such Lender of issuing
or maintaining any Letter of Credit or making or continuing any Loan hereunder,
as the case may be, or to reduce any amount receivable hereunder or under any
other Loan Document, then, in any such case, Borrower shall promptly pay to
Agent or such Lender, upon its demand, any additional amounts necessary to
compensate Agent or such Lender, on an after-tax basis, for such additional cost
or reduced amount receivable, as determined by Agent or such Lender with respect
to this Agreement or the other Loan Documents.  If Agent or such Lender becomes
entitled to claim any additional amounts pursuant to this Section 1.9(b), it
shall promptly notify Borrower of the event by reason of which Agent or such
Lender has become so entitled within 90 days of such event.  A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
Agent or such Lender to Borrower (with a copy to Agent, if applicable) shall,
absent manifest error, be final, conclusive and binding for all purposes.

 

(c)                            Foreign Lenders.  Prior to becoming a Lender
under this Agreement on or

 

22

--------------------------------------------------------------------------------


 

prior to the date on which any such form or certification expires or becomes
obsolete, after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this clause
and within fifteen (15) days after a reasonable written request of Borrower or
Agent (or in the case of an SPV or a participation, the relevant Lender) from
time to time thereafter, each such Person or Lender that is not in each case a
“United States person” (as such term is defined in IRC Section 7701(a)(30)) for
U.S. federal income tax purposes (a “Foreign Lender”) shall provide to Borrower
and Agent (and in the case of an SPV or a participation, the relevant Lender),
if it is legally entitled to, two completed originals of each of the following,
as applicable:  (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a
Foreign Lender claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Agent that such Foreign Lender is not (1) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code
or (3) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code or (C) any other applicable document prescribed by the IRS certifying
as to the entitlement of such Foreign Lender to such exemption from United
States withholding tax or reduced rate with respect to all payments to be made
to such Foreign Lender under the Loan Documents (such documents, and the
documents described in the following sentence, “Certificates of Exemption”). 
Without limiting the foregoing, if a payment made to a Foreign Lender would be
subject to United States federal withholding tax imposed by FATCA if such
Foreign Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Foreign Lender shall deliver to Borrower documentation, at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower,  prescribed by the Internal Revenue Service (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC), including any certification,
documentation, information or other reporting necessary to establish an
exemption from withholding under FATCA, and such Foreign Lender shall provide
any other documentation reasonably requested by Borrower sufficient for Borrower
(i) to comply with its obligations under FATCA, (ii) to determine that such
Foreign Lender has complied with such applicable reporting requirements, and
(iii) if necessary, to determine the amount to deduct and withhold from such
payment.  If a Foreign Lender is entitled to an exemption with respect to
payments to be made to such Foreign Lender under this Agreement and does not
provide a Certificate of Exemption to Borrower and Agent within the time periods
set forth in the preceding sentences, Borrower shall withhold taxes from
payments to such Foreign Lender at the applicable statutory rates and Borrower
shall not be required to pay any additional amounts as a result of such
withholding, provided that all such withholding shall cease upon delivery by
such Foreign Lender of a valid Certificate of Exemption to Borrower and Agent to
the extent that such Certificate of Exemption demonstrates such Foreign Lender’s
exemption from or reduced rate of United States withholding tax.

 

(d)                           U.S. Lenders.  Each Lender other than a Foreign
Lender shall (A) on or prior to the date such Person becomes a Lender hereunder,
(B) on or prior to the date on which any such form or certification expires or
becomes obsolete, (C) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it

 

23

--------------------------------------------------------------------------------


 

pursuant to this clause (d) and (D) from time to time if requested by Borrower
or Agent (or, in the case of a participant or SPV, the relevant Lender), provide
Agent and Borrower (and, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such Lender is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.  Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (d) and provide them to Agent.

 

(e)                            Treatment of Certain Refunds.  If any Lender
determines, in its sole discretion, that it has received a refund of a tax for
which an additional payment has been made by Borrower pursuant to this
Section 1.9, then such Lender shall reimburse Borrower for such amount (but only
to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 1.9 with respect to the tax giving rise to such
refund), net of all out-of-pocket expenses by such Lender and without interest
(other than any interest paid by the relevant governmental authority with
respect to such refund); provided, that Borrower, upon the request of such
Lender, shall repay to such Lender the amount paid over to Borrower pursuant to
this paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event such Lender is required to repay
such refund to such governmental authority.  This paragraph (e) shall not be
construed to require any Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person or to alter its ordinary and customary practices with respect to
the administration of taxes.

 

1.10.                        Bank Products.  The Borrower or any Guarantor may
obtain Bank Products from any Lender or any of their respective Affiliates,
although neither the Borrower nor any Guarantor is required to do so.  Holdings
acknowledges and agrees for itself, and the Borrower acknowledges and agrees for
itself and the other Guarantors that the obtaining of Bank Products from any
Lender or such Lender’s Affiliates (a) is in the sole and absolute discretion of
such Lender or such Lender’s Affiliates, and (b) is subject to all rules and
regulations of such Lender or such Lender’s Affiliates.

 

SECTION 2.
AFFIRMATIVE COVENANTS

 

Each of Borrower and Holdings jointly and severally agrees that from and after
the date hereof and until the Termination Date:

 

2.1.                              Compliance With Laws and Contractual
Obligations.  Holdings and Borrower will, and will cause each of Borrower’s
Subsidiaries to, (a) comply with (i) the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including, without
limitation, laws, rules, regulations and orders relating to taxes, employer and
employee contributions, securities, employee retirement and welfare benefits,
environmental protection matters and employee health and safety) as now in
effect and which may be imposed in the future in all jurisdictions in which
Holdings, Borrower or any of Borrower’s Subsidiaries is now doing business or
may hereafter be doing business and (ii) the obligations, covenants and
conditions contained in all Contractual Obligations of Holdings, Borrower or any
of Borrower’s Subsidiaries other than in the case of (i) or (ii) where such
noncompliance could not be

 

24

--------------------------------------------------------------------------------


 

reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect, and (b) maintain or obtain all licenses, qualifications and
permits now held or hereafter required to be held by Holdings, Borrower or any
of Borrower’s Subsidiaries, for which the loss, suspension, revocation or
failure to obtain or renew, could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  This Section 2.1
shall not preclude Holdings, Borrower or any of Borrower’s Subsidiaries from
contesting any taxes or other payments so long as (x) they are being diligently
contested in good faith in a manner which stays enforcement thereof, (y) if
appropriate, expense provisions for such taxes or other payments have been
recorded in conformity with GAAP, and (z) no Lien (other than a Permitted
Encumbrance) in respect thereof has been created.

 

2.2.                              Insurance.  Holdings and Borrower will, and
will cause each of Borrower’s Subsidiaries to, maintain or cause to be
maintained, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties and the
business and properties of its Subsidiaries against loss or damage of the kinds
customarily carried or maintained by corporations of established reputation
engaged in similar businesses and in amounts reasonably acceptable to Agent and
will deliver evidence thereof to Agent.  Holdings and Borrower shall cause
Agent, pursuant to endorsements and/or collateral assignments in form and
substance reasonably satisfactory to Agent, to be named as lender’s loss payee
in the case of casualty insurance, additional insured in the case of all
liability insurance and collateral assignee in the case of all business
interruption insurance, if any, in each case for the benefit of Agent and
Lenders; provided, that Holdings and Borrower shall not be required to cause
Agent to be listed as loss payee, additional insured or collateral assignee with
respect to insurance coverage for a Foreign Subsidiary if such listings are
prohibited by documentation governing financing arrangements entered into buy
such Foreign Subsidiary which financing arrangements are permitted pursuant to
this Agreement or to the extent such listings are prohibited by law.  In the
event Holdings or any of its Subsidiaries fails to provide Agent with evidence
of the insurance coverage required by this Agreement, Agent may purchase
insurance at Holdings’ or Borrower’s expense to protect Agent’s interests in the
Collateral.  This insurance may, but need not, protect the interests of Holdings
or any of its Subsidiaries.  The coverage purchased by Agent may not pay any
claim made by Holdings or any of its Subsidiaries or any claim that is made
against Holdings or any of its Subsidiaries in connection with the Collateral. 
Holdings or Borrower may later cancel any insurance purchased by Agent, but only
after providing Agent with evidence that Holdings or Borrower has obtained
insurance as required by this Agreement.  If Agent purchases insurance for the
Collateral, Holdings and Borrower will be responsible for the costs of that
insurance, including interest and other Charges imposed by Agent in connection
with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to the Obligations.  The costs of the insurance may be more than the cost
of insurance Holdings or Borrower is able to obtain on its own.

 

2.3.                              Inspection; Lender Meeting; Books and Records.

 

(a)                            Each of Holdings and Borrower will, and will
cause each of their Subsidiaries to, permit any authorized representatives of
Agent to visit, audit and inspect any of the properties of Holdings, Borrower or
any of their Subsidiaries, including such parties’ financial and accounting
records, and to make copies and take extracts therefrom, and to discuss

 

25

--------------------------------------------------------------------------------


 

such parties’ affairs, finances and business with such parties’ officers and
certified public accountants, at such reasonable times during normal business
hours and as often as may be reasonably requested (collectively, a “Field
Review”); provided that, unless a Default or Event of Default has occurred and
is continuing, (i) Agent shall be limited to two (2) Field Reviews per Fiscal
Year and (ii) Borrower shall not be responsible for reimbursement of Agent for
the costs thereof for any Field Review of any person that is not a Credit Party
or for more than one (1) Field Review per Fiscal Year of any Credit Party made
by Agent.  Representatives of each Lender will be permitted to accompany
representatives of Agent during each visit, inspection and discussion referred
to in the immediately preceding sentence.  Without in any way limiting the
foregoing, Holdings and Borrower will, and will cause each other Credit Party
to, participate and will cause key management personnel of each Credit Party to
participate in a meeting with Agent and Lenders at least once during each year,
which meeting shall be held at such time and such place as may be reasonably
requested by Agent.

 

(b)                           Each of Holdings and Borrower will, and will cause
each of their Subsidiaries to, keep proper books of record and account in which
entries shall be made of all material dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of Holdings and its Subsidiaries in conformity with GAAP. 
Such entries shall be complete, true and correct in all material respects.

 

2.4.                              Organizational Existence.  Borrower will at
all times preserve and keep in full force and effect its organizational
existence and all rights and franchises material to its business.  Except as
otherwise permitted by Section 3.6 or except as could not reasonably be expected
to have a Material Adverse Effect, Holdings will, and Borrower will cause each
of Borrower’s Subsidiaries to, at all times preserve and keep in full force and
effect its organizational existence and all rights and franchises material to
its business.

 

2.5.                              Environmental Matters.  Each of Holdings and
Borrower will, and will cause each of Borrower’s Subsidiaries and each other
Person within its control to: (a) conduct its operations and keep and maintain
its Real Estate in compliance with all Environmental Laws and Environmental
Permits other than noncompliance that could not reasonably be expected to have a
Material Adverse Effect; (b) implement any and all investigation, remediation,
removal and response actions that are appropriate or necessary to maintain the
value and marketability of the Real Estate or to otherwise comply in all
material respects with Environmental Laws and Environmental Permits pertaining
to the presence, generation, treatment, storage, use, disposal, transportation
or Release of any Hazardous Material on, at, in, under, above, to, from or about
any of its Real Estate; (c) notify Agent promptly after such Person becomes
aware of any violation of Environmental Laws or Environmental Permits or any
Release on, at, in, under, above, to, from or about any Real Estate that is
reasonably likely to result in Environmental Liabilities to Holdings, Borrower
or any of Borrower’s Subsidiaries in excess of $5,000,000; and (d) promptly
forward to Agent a copy of any order, notice of actual or alleged violation or
liability, request for information or any communication or report received by
such Person in connection with any such violation or Release or any other matter
relating to any Environmental Laws or Environmental Permits that could
reasonably be expected to result in Environmental Liabilities to Holdings,
Borrower or any of Borrower’s Subsidiaries in excess of $5,000,000, in each case
whether or not the Environmental Protection Agency or any Governmental Authority

 

26

--------------------------------------------------------------------------------


 

has taken or threatened any action in connection with any such violation,
Release or other matter.  If Agent at any time have a reasonable basis to
believe that there may be a violation of any Environmental Laws or Environmental
Permits by Holdings, Borrower, any Subsidiary of Borrower or any Person under
Borrower’s control or any Environmental Liability arising thereunder, or a
Release of Hazardous Materials on, at, in, under, above, to, from or about any
of its Real Estate, that, in each case, could reasonably be expected to have a
Material Adverse Effect, then Holdings and Borrower shall, and shall cause each
Subsidiary of Borrower to, upon Agent’s written request (i) cause the
performance of such environmental audits including subsurface sampling of soil
and groundwater, and preparation of such environmental reports, at Borrower’s
expense, as Agent may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Agent and shall be in form and substance reasonably acceptable to Agent, (ii) if
the Credit Parties fail to perform (or cause to be performed) any environmental
audit under clause (i) of this sentence within a reasonable time after receiving
a written request from Agent, Credit Parties shall permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater.  Borrower shall reimburse Agent for
the costs of such audits and tests and the same will constitute a part of the
Obligations secured hereunder.

 

2.6.                              Payment of Taxes.  Each Credit Party shall
timely pay and discharge (or cause to be paid and discharged) all material
taxes, assessments and governmental and other charges or levies imposed upon it
or upon its income or profits, or upon property belonging to it; provided that
such Credit Party shall not be required to pay any such tax, assessment, charge
or levy that is being contested in good faith by appropriate proceedings and for
which the affected Credit Party shall have set aside on its books adequate
reserves with respect thereto in conformance with GAAP.

 

2.7.                              Further Assurances.

 

(a)                            Subject to Section 2.7(d), Holdings and Borrower
shall, shall cause each Domestic Subsidiary to and, to the extent required under
Section 2.7(c), shall cause each Foreign Subsidiary to, from time to time,
execute such guaranties, financing statements, documents, security agreements
and reports as Agent or Requisite Lenders at any time may reasonably request to
evidence, perfect or otherwise implement the guaranties and security for
repayment of the Obligations contemplated by the Loan Documents.

 

(b)                           In the event Holdings or any of the Domestic
Subsidiaries acquires a fee interest in real property after the Closing Date
(other than any real property subject to a Lien permitted pursuant to clause
(t) of the definition of Permitted Encumbrances (the “New Headquarters”)),
Holdings or Borrower shall, or shall cause the respective Domestic Subsidiary
to, deliver to Agent a fully executed Mortgage over such real property in form
and substance reasonably satisfactory to Agent, together with such title
insurance policies, surveys, appraisals, evidence of insurance, legal opinions,
environmental assessments and other documents and certificates as shall be
reasonably required by Agent; provided, that, if the owned real property
interest in the New Headquarters shall cease for any reason to be subject to a
Lien, the applicable Credit Party owning the New Headquarters shall promptly
deliver a fully executed Mortgage covering the New Headquarters to the Agent and
promptly comply with the other

 

27

--------------------------------------------------------------------------------


 

requirements of this clause (b) related to the New Headquarters.

 

(c)                            Each of Holdings and Borrower shall (i) cause
each Domestic Subsidiary, and each Person, upon its becoming a Domestic
Subsidiary of Holdings or Borrower (provided that this shall not be construed to
constitute consent by any of the Lenders to any transaction not expressly
permitted by the terms of this Agreement), to guaranty the Obligations and to
grant to Agent, for the benefit of Agent and Lenders, a security interest in the
real, personal and mixed property of each such Domestic Subsidiary to secure the
Obligations and (ii) pledge, or cause to be pledged, to Agent, for its benefit
and the benefit of Lenders, all of the Stock of each Domestic Subsidiary and the
Stock of any Foreign Subsidiary, to secure the Obligations; provided that the
pledge of Stock of (x) any Foreign Subsidiary of Borrower or any Domestic
Subsidiary and (y) any Foreign Holdco shall be limited to sixty-five percent
(65%) of all classes of voting Stock of such Foreign Subsidiary and such Foreign
Holdco and one hundred percent (100%) of all other classes of Stock in the case
of any Foreign Holdco and First-Tier Foreign Subsidiaries and shall not be
required for other Foreign Subsidiaries; provided, further, that no Foreign
Subsidiary of Borrower shall be required to pledge any Stock or other property
pursuant to this Section 2.7, and; provided, even further, that the certificates
representing the Stock of any Foreign Subsidiary that is not a Credit Party
shall not be required to be delivered to Agent unless an Event of Default has
occurred and is continuing.  The documentation for such guaranty, security and
pledge shall be substantially similar to the Loan Documents executed
concurrently herewith with such modifications as are reasonably requested by
Agent and shall be executed and delivered to Agent (together with the delivery
of Stock certificates and stock powers, as applicable) within 30 days of any
such Person becoming a Domestic Subsidiary (or such longer period as may be
agreed by Agent in its reasonable discretion).

 

(d)                           Notwithstanding anything to the contrary in this
Section 2.7, no Foreign Holdco shall be required to guaranty the Obligations or
to grant to Agent, for the benefit of Agent and Lenders, a security interest in
the real, personal and mixed property of any such Foreign Holdco to secure the
Obligations (other than the pledge to Agent of the Stock of the First Tier
Foreign Subsidiaries owned by such Foreign Holdco to secure the Obligations as
and to the extent required under Section 2.7(c)).

 

2.8.                              Ratings.  Borrower shall at all times maintain
a corporate credit rating from S&P or a corporate family rating from Moody’s.

 

2.9.                              Post-Closing Matters Agreement.  Holdings and
the Borrower shall deliver such certificates, endorsements, agreements and other
documents and instruments required by the Post-Closing Matters Agreement within
the time periods provided for therein.

 

SECTION 3.
NEGATIVE COVENANTS

 

Each of Holdings and Borrower jointly and severally agrees that from and after
the date hereof and until the Termination Date:

 

28

--------------------------------------------------------------------------------


 

3.1.                              Indebtedness.  Holdings and Borrower shall not
and shall not cause or permit Borrower’s Subsidiaries directly or indirectly to
create, incur, assume, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness except:

 

(a)                            the Obligations;

 

(b)                           (i) intercompany Indebtedness arising from loans
made by Borrower to any Domestic Subsidiary that is a Guarantor or made by any
Domestic Subsidiary to Borrower or any other Domestic Subsidiary that is a
Guarantor and (ii) intercompany Indebtedness arising from loans made by any
Foreign Subsidiary to Borrower or any of Borrower’s Subsidiaries and
(iii) intercompany Indebtedness arising from loans made by Borrower or any
Domestic Subsidiary to any Foreign Subsidiary provided that, in the case of
clause (iii), (A) the sum of (1) the aggregate principal amount of such loans
described in such clause (iii) made (and not yet repaid) in the then current
Fiscal Year plus (2) the aggregate amount of other Investments pursuant to
Section 3.3(l) in such Fiscal Year made by Borrower or any Domestic Subsidiary
in any Foreign Subsidiary plus (3) the aggregate amount of Contingent
Obligations incurred by Borrower or any Domestic Subsidiary for the benefit of
any Foreign Subsidiary in such Fiscal Year pursuant to Sections 3.4(g) and
(h) which remain outstanding at such time does not exceed the Foreign Investment
Basket for such Fiscal Year and (B) no Event of Default exists at the time of
the making of any such intercompany loan or would result therefrom;

 

(c)                            Indebtedness of Borrower and its Subsidiaries
outstanding on the Closing Date and listed on Schedule 3.1(c) hereto and any
Indebtedness resulting from the refinancing of any such Indebtedness; provided,
however, that (i) the principal amount of any such refinancing Indebtedness (as
determined as of the date of the incurrence of such refinancing Indebtedness in
accordance with GAAP) does not exceed the principal amount of the Indebtedness
refinanced thereby on such date plus the amount of (A) any contractually stated
call and/or redemption premium, if any, and (B) any transaction fees, in each
case, paid in connection with the refinancing of such outstanding Indebtedness,
(ii) the weighted average life to maturity of such Indebtedness is not
decreased, (iii) the obligor(s) with respect to such refinancing Indebtedness
are the same Persons which are obligors with respect to the Indebtedness
refinanced thereby, and (iv) in the case of any such refinancing Indebtedness,
(A) the covenants, defaults and similar provisions applicable to such
refinancing Indebtedness or obligations are no more restrictive in any material
respect than the provisions contained in this Agreement and do not conflict
with, or cause a breach of, any provision of this Agreement or any other Loan
Document and (B) such refinancing Indebtedness is otherwise upon terms and
subject to definitive documentation which is customary for Indebtedness of this
type incurred by a similarly situated borrower;

 

(d)                           Indebtedness of Borrower or any of its
Subsidiaries under (i) Interest Rate Agreements entered into to protect Borrower
or any of its Subsidiaries against fluctuations in interest rates in respect of
Indebtedness otherwise permitted under this Agreement or (ii) Other Hedging
Agreements providing protection against fluctuations in currency values or in
the price of commodities and raw materials in connection with Borrower’s or any
of its Subsidiaries’ operations so long as such Other Hedging Agreements are
used for business purposes and not for speculative purposes;

 

29

--------------------------------------------------------------------------------


 

(e)                            Indebtedness of Borrower or any of its
Subsidiaries consisting of (i) Capital Lease Obligations, (ii) debt incurred to
finance the cost (including the cost of construction) of acquisition of property
and/or (iii) Indebtedness of a Subsidiary of Borrower outstanding on the date
such Person becomes a Subsidiary pursuant to a Permitted Acquisition (other than
Indebtedness issued as consideration in, or to provide any portion of the funds
utilized to consummate, such Permitted Acquisition) (collectively, “Purchase
Money Indebtedness”), provided the aggregate principal amount of all
Indebtedness described in clauses (i), (ii) and (iii) shall not exceed
$15,000,000 at any time outstanding (the “Purchase Money Basket”);

 

(f)                              Contingent Obligations permitted under
Section 3.4;

 

(g)                           unsecured, Subordinated Debt of Holdings evidenced
by promissory notes in form and substance reasonably satisfactory to Agent in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding and
issued solely as consideration for the repurchase or redemption of any Stock of
Holdings held by any officers or managers of Holdings or any of its
Subsidiaries;

 

(h)                           unsecured Indebtedness of Holdings owing to
Borrower to evidence any advances made by Borrower to Holdings solely for the
purposes set forth in Sections 3.5(a), and 3.5(c);

 

(i)                               customary earn-out obligations (to the extent
such earn-out obligations constitute Indebtedness) owing by Holdings or any
Subsidiary in connection with any Permitted Acquisition, provided that such
obligations satisfy the conditions set forth in Section 3.6(iv)(C);

 

(j)                               unsecured Indebtedness of Holdings or any
Subsidiary issued as consideration for any Permitted Acquisition (other than
earn-out obligations or other obligations owing to the sellers or their
Affiliates with respect to any Permitted Acquisition), provided that (i) after
such Permitted Acquisition and after giving effect thereto on a pro forma basis,
no Default or Event of Default shall then exist, (ii) such Indebtedness is on
terms and conditions customary for high yield debt offerings currently in the
market or is on terms otherwise reasonably satisfactory to the Agent, and
(iii) such Indebtedness shall not have any principal payments due prior to the
date which is one year following the Term Loan Maturity Date or, if later, the
maturity date of any Series of New Term Loans;

 

(k)                            Indebtedness of any Foreign Subsidiaries to
Persons other than Borrower or any Subsidiary in support of the working capital
needs of such Foreign Subsidiary not to exceed $75,000,000 in the aggregate at
any time outstanding;

 

(l)                               Indebtedness of Holdings or any Subsidiary in
a principal amount not to exceed $75,000,000 in the aggregate incurred to
finance the acquisition of a fee ownership interest in real property and capital
improvements thereon in connection with a new headquarters location; and

 

(m)                         any other unsecured Indebtedness not otherwise
described in the foregoing clauses (a) through (l) in an aggregate amount not to
exceed $250,000,000 at any time outstanding; provided, that, notwithstanding the
foregoing, Indebtedness arising from loans

 

30

--------------------------------------------------------------------------------


 

made by Borrower or any Domestic Subsidiary to any Foreign Subsidiary shall be
limited to the extent provided under clause (b) of this Section 3.1; provided,
further, that (i) after the incurrence of such Indebtedness under this clause
(m) and after giving effect thereto on a pro forma basis, no Default or Event of
Default shall then exist and (ii) such Indebtedness shall not have any principal
payments due prior to the date which is one year following the Term Loan
Maturity Date.

 

3.2.                              Liens and Related Matters.

 

(a)                            No Liens.  Holdings and Borrower shall not and
shall not cause or permit Borrower’s Subsidiaries to directly or indirectly
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of Holdings, Borrower, or any such Subsidiary, whether now
owned or hereafter acquired, or any income or profits therefrom, except
Permitted Encumbrances (including, without limitation, those Liens constituting
Permitted Encumbrances existing on the Closing Date and renewals and extensions
thereof, as set forth on Schedule 3.2).

 

(b)                           No Negative Pledges.  Holdings and Borrower shall
not and shall not cause or permit Borrower’s Subsidiaries to directly or
indirectly enter into or assume any agreement (other than the Loan Documents)
prohibiting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, other than (i) agreements
governing Purchase Money Indebtedness or Indebtedness incurred under
Section 3.1(k) otherwise permitted hereby so long as such prohibition or
limitation shall apply only against the assets financed thereby and to proceeds
thereof; (ii) provisions restricting subletting or assignment under any lease
governing a leasehold interest or lease of personal property; (iii) restrictions
with respect to a Subsidiary imposed pursuant to any agreement which has been
entered into for the sale or disposition of all or substantially all of the
equity interests or assets of such Subsidiary, so long as such sale or
disposition of all or substantially all of the equity interests or assets of
such Subsidiary is permitted under this Agreement; (iv) restrictions on
assignments or sublicensing of licensed Intellectual Property; and
(v) agreements evidencing Indebtedness incurred under Section 3.1(j) or
Section 3.1(l) so long as such agreements expressly permit the Liens created
pursuant to the Loan Documents and the provisions in such agreements prohibiting
the creation or assumption of Liens are not in any way more restrictive than
such provisions contained in this Agreement prohibiting the creation or
assumption of Liens.

 

(c)                            No Restrictions on Subsidiary Distributions to
Borrower.  Except as provided herein or except pursuant to agreements relating
to Indebtedness incurred under Section 3.1(j), Section 3.1(k) or Section 3.1(l),
Holdings and Borrower shall not and shall not cause or permit Borrower’s
Subsidiaries to directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any such Subsidiary to: (1) pay dividends or make any other
distribution on any of such Person’s Stock owned by Borrower or any other
Subsidiary; (2) pay any Indebtedness owed to Borrower or any other Subsidiary;
(3) make loans or advances to Borrower or any other Subsidiary; or (4) except in
respect of transfers of property or assets financed or licensed pursuant to
agreements governing Purchase Money Indebtedness or Licenses permitted hereby,
transfer any of its property or assets to Borrower or any other Subsidiary;
provided, however, that agreements relating to Indebtedness incurred under
Section 3.1(j) or Section 3.1(l) must, to

 

31

--------------------------------------------------------------------------------


 

the extent applicable, expressly permit the execution, delivery and performance
of the Loan Documents and such consensual encumbrance or restriction contained
therein shall not in any way be more restrictive than such provisions contained
in this Agreement.

 

(d)                           Purchase Money Indebtedness.  If requested by a
lender of Purchase Money Indebtedness in connection with an extension of credit
to Borrower or any Subsidiary which is otherwise permitted by this Agreement,
any Lien or security interest of Agent for the benefit of the Lenders in or upon
the asset(s) being acquired by Borrower or any Subsidiary and financed by such
lender of Purchase Money Indebtedness may be released or expressly subordinated
to the Lien or security interest therein of such lender of Purchase Money
Indebtedness on terms and conditions reasonably acceptable to Agent and such
lender of Purchase Money Indebtedness, which terms may include an agreement by
Agent not to foreclose upon the asset(s) being financed by the lender of
Purchase Money Indebtedness without the prior written consent of such lender of
Purchase Money Indebtedness, and the Lenders hereby severally authorize Agent to
enter into such an agreement.

 

3.3.                              Investments.  Holdings and Borrower shall not
and shall not cause or permit Borrower’s Subsidiaries to directly or indirectly
make or own any Investment in any Person except:

 

(a)                            Borrower and its Subsidiaries may make and own
Investments in Cash Equivalents and hold cash in deposit accounts or securities
accounts in the ordinary course of business so long as the Borrower and its
Subsidiaries have complied with the requirements set forth in the Security
Agreement with respect to such accounts to the extent applicable;

 

(b)                           Holdings and its Subsidiaries may make
intercompany loans to each other to the extent permitted under Section 3.1(b) or
(h);

 

(c)                            Borrower and its Subsidiaries may hold the
Investments existing on the Closing Date and identified on Schedule 3.3, plus
any additions thereto otherwise permitted by this Section 3.3;

 

(d)                           Borrower and its Subsidiaries may acquire and hold
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(e)                            Borrower and its Subsidiaries may enter into
Interest Rate Agreements and Other Hedging Agreements as permitted under
Section 3.1;

 

(f)                              Borrower and its Subsidiaries may make deposits
made in the ordinary course of business consistent with past practices to
suppliers or servicers and to secure the performance of leases;

 

(g)                           Borrower and its Subsidiaries may incur guarantees
permitted by Section 3.4;

 

(h)                           Borrower and its Subsidiaries may make loans and
advances to employees

 

32

--------------------------------------------------------------------------------


 

for moving, entertainment, travel and other similar expenses of Borrower and its
Subsidiaries in the ordinary course of business not to exceed $2,000,000 in the
aggregate at any time outstanding;

 

(i)                               (1) Holdings may make Investments in Borrower,
(2) Borrower may make Investments in any Subsidiary that is a Guarantor and any
Subsidiary that is a Guarantor may make Investments in any other Subsidiary that
is a Guarantor, and (3) any Subsidiary that is not a Guarantor may make
Investments in any other Subsidiary that is not a Guarantor.

 

(j)                               Borrower and its Subsidiaries may hold
Investments consisting of non-cash consideration received in connection with
Asset Dispositions permitted under Section 3.7(b)(iii);

 

(k)                            Borrower and its Subsidiaries may effect
Permitted Acquisitions in accordance with the requirements of Section 3.6;

 

(l)                               Borrower and its Domestic Subsidiaries may
make Investments in any Foreign Subsidiary so long as (i) the sum of (A) the
aggregate amount of such Investments made in the then current Fiscal Year plus
(B) the aggregate amount of intercompany Indebtedness pursuant to
Section 3.1(b)(iii) incurred in such Fiscal Year by Foreign Subsidiaries and not
yet repaid plus (C) the aggregate amount of Contingent Obligations incurred by
Borrower or any Domestic Subsidiary for the benefit of any Foreign Subsidiary in
such Fiscal Year pursuant to Sections 3.4(g) and (h) which remain outstanding at
such time does not exceed the Foreign Investment Basket for such Fiscal Year and
(ii) no Event of Default exists at the time of the making of any such Investment
or would result therefrom;

 

(m)                         Holdings may hold promissory notes issued by any
officer or employee of Holdings or any of its Subsidiaries solely as
consideration for the purchase of Holdings Common Stock;

 

(n)                           Borrower may create new Subsidiaries in accordance
with Section 3.14 so long as any Investment made in any new Foreign Subsidiary
is otherwise permitted by this Section 3.3;

 

(o)                           Borrower and its Subsidiaries may make Investments
constituting endorsements for collection or deposit in the ordinary course of
business; and

 

(p)                           Borrower and its Subsidiaries may make other
Investments not expressly permitted by clauses (a) through (o) above so long as
(i) both before and after giving effect to any such Investment on a Pro Forma
Basis, Borrower is in pro forma compliance with the covenants set forth in
Section 4.2 and 4.3, (ii) such Investments do not exceed (A) if, both before and
after giving effect to any such Investment on a Pro Forma Basis, Borrower has a
pro forma Leverage Ratio of not more than 2.0 to 1.0, then (I) $35,000,000 in
the aggregate in any Fiscal Year or (II) $75,000,000 in the aggregate at any
time outstanding or (B) if, either before or after giving effect to any such
Investment on a Pro Forma Basis, Borrower has a pro forma Leverage Ratio of more
than 2.0 to 1.0, (I) $25,000,000 in the aggregate in any Fiscal Year or
(II) $50,000,000 in the aggregate at any time outstanding, (iii) no Event of
Default exists at the time of the making of any such Investment or would result
therefrom and (iv) after giving effect

 

33

--------------------------------------------------------------------------------


 

to any such Investment (and any Advances funded or other amounts expended in
connection therewith) the Borrower will have Required Availability of not less
than $15,000,000.

 

3.4.                              Contingent Obligations.  Holdings and Borrower
shall not and shall not cause or permit Borrower’s Subsidiaries to directly or
indirectly create or become or be liable with respect to any Contingent
Obligation except:

 

(a)                            Letter of Credit Obligations;

 

(b)                           those resulting from endorsement of negotiable
instruments for collection in the ordinary course of business;

 

(c)                            those existing on the Closing Date and described
in Schedule 3.4;

 

(d)                           those arising under indemnity agreements to title
insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies;

 

(e)                            those arising with respect to customary
indemnification obligations or purchase price (including purchase price
adjustments as a result of working capital tests) adjustments incurred in
connection with Asset Dispositions permitted hereunder or in connection with
Permitted Acquisitions;

 

(f)                              those incurred in the ordinary course of
business with respect to surety and appeal bonds, performance and
return-of-money bonds and other similar obligations;

 

(g)                           those incurred with respect to Indebtedness
permitted by Section 3.1, provided that (i) any such Contingent Obligation is
subordinated to the Obligations to the same extent as the Indebtedness to which
it relates is subordinated to the Obligations, (ii) the sum of (A) the aggregate
amount of such Contingent Obligations incurred in such Fiscal Year by Borrower
or the Domestic Subsidiaries for the benefit of any Foreign Subsidiary which
remain outstanding at such time plus (B) the aggregate amount of Contingent
Obligations incurred by Borrower or any Domestic Subsidiary for the benefit of
any Foreign Subsidiary in such Fiscal Year pursuant to Section 3.4(h) which
remain outstanding, plus (C) the aggregate amount of intercompany Indebtedness
pursuant to Section 3.1(b)(iii) incurred in such Fiscal Year by Foreign
Subsidiaries and not yet repaid plus (D) the aggregate amount of Investments
pursuant to Section 3.3(l) in such Fiscal Year by Borrower or any Domestic
Subsidiary in any Foreign Subsidiary does not exceed the Foreign Investment
Basket for such Fiscal Year, (iii) except as provided in clause (ii) above,
neither Borrower nor any Guarantor may incur Contingent Obligations under this
clause (g) in respect of Indebtedness of any Person that is not the Borrower or
a Guarantor and no other Subsidiary of Borrower may incur Contingent Obligations
under this clause (g) in respect of Indebtedness of any Person that is not a
Subsidiary of Borrower and (iv) no Event of Default may exist at the time of the
incurrence of such Contingent Obligation or would result therefrom;

 

(h)                           those incurred for the benefit of any Subsidiary
of Borrower (other than those incurred with respect to Indebtedness permitted by
Section 3.1) if the primary obligation is not prohibited by this Agreement,
provided that (i) any such Contingent Obligation is subordinated to the
Obligations to the same extent as the primary obligation to which it relates

 

34

--------------------------------------------------------------------------------


 

is subordinated to the Obligations, (ii) the sum of (A) the aggregate amount of
such Contingent Obligations incurred in such Fiscal Year by Borrower or any
Domestic Subsidiary for the benefit of any Foreign Subsidiary which remain
outstanding at such time plus (B) the aggregate amount of Contingent Obligations
incurred by Borrower or any Domestic Subsidiary for the benefit of any Foreign
Subsidiary in such Fiscal Year pursuant to Section 3.4(g) which remain
outstanding, plus (C) the aggregate amount of intercompany Indebtedness pursuant
to Section 3.1(b)(iii) incurred in such Fiscal Year by Foreign Subsidiaries and
not yet repaid plus (D) the aggregate amount of Investments pursuant to
Section 3.3(l) in such Fiscal Year by Borrower or any Domestic Subsidiary in any
Foreign Subsidiary does not exceed the Foreign Investment Basket for such Fiscal
Year and (iii) no Event of Default exists at the time of the incurrence of such
Contingent Obligation or would result therefrom; and

 

(i)                               any other Contingent Obligations not expressly
permitted by clauses (a) through (h) above, so long as any such other Contingent
Obligations, in the aggregate at any time outstanding, do not exceed $4,000,000.

 

3.5.                              Restricted Payments.  Holdings and Borrower
shall not and shall not cause or permit Borrower’s Subsidiaries to directly or
indirectly declare, order, pay, make or set apart any sum for any Restricted
Payment, except that:

 

(a)                            Borrower may make payments and distributions to
Holdings that are used by Holdings to pay federal, state and local income taxes
then due and owing and interest and penalties with respect thereto, franchise
taxes and other similar licensing expenses, Inside Directors’ fees not to exceed
$100,000 per director in any Fiscal Year of Borrower, directors’ fees to
directors other than Inside Directors consistent with fees paid by other
similarly situated public companies, directors’ and officers’ insurance
premiums, claims for indemnification made by an officer or director in
accordance with applicable law and pursuant to the organizational documents of
the relevant Credit Party, accounting expenses, de minimis corporate expenses,
expenses related to filings with the SEC and other Governmental Authorities, in
each case incurred in the ordinary course of business; provided that Borrower’s
aggregate contribution to taxes as a result of the filing of a consolidated or
combined return by Holdings shall not be greater, nor the aggregate receipt of
tax benefits less, than they would have been had Borrower not filed a
consolidated or combined return with Holdings; provided further that any
material refund not applied to future tax liabilities shall be promptly returned
by Holdings to Borrower;

 

(b)                           Wholly-owned Subsidiaries of Borrower or another
Credit Party may make Restricted Payments to their direct parents and non
wholly-owned Subsidiaries of Borrower or another Credit Party may make
Restricted Payments pro rata to the holders of their Stock; provided that,
Borrower may not make Restricted Payments to Holdings under this clause (b);

 

(c)                            Borrower may pay dividends to Holdings to permit
Holdings to repurchase Stock owned by employees of Borrower whose employment
with Borrower and its Affiliates has been terminated and to repurchase Stock
remitted back to Holdings by employees of Borrower with respect to restricted
stock units of such employees, provided that such dividend payments shall not
exceed $7,500,000 in any Fiscal Year and provided that no Event of Default
exists at the time of any such Restricted Payment or would occur as a result
thereof (provided

 

35

--------------------------------------------------------------------------------


 

that (i) the foregoing proviso shall not apply to amounts expended by Holdings
pursuant to this clause (c) solely from (x) cash proceeds received from new
issuances of Holdings Common Stock if received substantially contemporaneously
with and used solely to effect a redemption of an executive’s Stock and (y) the
proceeds of key man life insurance if the proceeds are used to repurchase the
Stock described above from a deceased or incapacitated employee or manager, and
(ii) Holdings may repurchase Holdings Common Stock from management of Borrower
or any Subsidiary through the cancellation of Indebtedness owing by such officer
or manager);

 

(d)                           So long as no Event of Default exists, Holdings
may repurchase Holdings Common Stock in an amount not to exceed the aggregate
amount of cash proceeds received by Holdings after the Closing Date from the
exercise of stock options in Holdings pursuant to any of its equity incentive
plans (it being agreed that Holdings may contribute the cash proceeds it has
received to the Borrower and the Borrower may thereafter pay a dividend to
Holdings in the same amount for the purpose of paying the purchase price of such
Holdings Common Stock); and

 

(e)                            In addition to the Stock repurchases permitted by
the foregoing clause (c), Borrower may make Restricted Payments to Holdings to
permit Holdings to make dividends to its stockholders and repurchase its Stock,
so long as (A) both at the time of making any such Restricted Payment and
immediately after giving effect thereto, no Default or Event of Default exists,
(B) both immediately before and after giving effect to any such Restricted
Payment on a Pro Forma Basis, Borrower is in compliance with the covenants set
forth in Sections 4.2 and 4.3, (C) immediately after giving effect to any such
Restricted Payment (and any Advances funded or other amounts expended in
connection therewith) Borrower will have Required Availability of not less than
$40,000,000 and (D) such Restricted Payments, when aggregated with all
Restricted Payments made pursuant to this Section 3.5(e) after the Closing Date,
do not exceed in an aggregate amount (I) 50% of the cumulative Excess Cash Flow
for Holdings and its Subsidiaries (commencing with the Excess Cash Flow for the
Fiscal Year ending December 31, 2011), if both immediately before and after
giving effect to any such Restricted Payment on a Pro Forma Basis, Borrower has
a pro forma Leverage Ratio of less than 2.5 to 1.0, (II) an amount equal to the
lesser of (x) $30,000,000 and (y) 50% of the cumulative Excess Cash Flow for
Holdings and its Subsidiaries (commencing with the Excess Cash Flow for the
Fiscal Year ending December 31, 2011), if both immediately before and after
giving effect to any such Restricted Payment on a Pro Forma Basis, Borrower has
a pro forma Leverage Ratio of less than 3.0 to 1.0 but equal to or greater than
2.5 to 1.0 and (III) an amount equal to the lesser of (x) $20,000,000 and
(y) 50% of the cumulative Excess Cash Flow for Holdings and its Subsidiaries
(commencing with the Excess Cash Flow for the Fiscal Year ending December 31,
2011), if both immediately before and after giving effect to any such Restricted
Payment on a Pro Forma Basis, Borrower has a pro forma Leverage Ratio equal to
or greater than 3.0 to 1.0.

 

(f)                              Any payments or distributions made by Holdings
or any of its Subsidiaries with respect to the “Earn-Out Consideration” as
defined in the Cequint Purchase Agreement in accordance with the subordination
terms set forth in Section 2.15(j) of the Cequint Purchase Agreement as in
effect on October 1, 2010;

 

(g)                           Payments made with respect to customary earn-out
obligations permitted pursuant to clause (i) of Section 3.1 so long as such
payments are made in accordance with the

 

36

--------------------------------------------------------------------------------


 

subordination term relating thereto; and

 

(h)                           Any payments or distributions made by Holdings or
any of its Subsidiaries to any other Subsidiary of Holdings or any of its
employees in accordance with Section 2.16 of the Cequint Purchase Agreement (as
in effect on October 1, 2010).

 

3.6.                              Restriction on Fundamental Changes.

 

Holdings and Borrower shall not and shall not cause or permit Borrower’s
Subsidiaries to directly or indirectly:  (a) amend, modify or waive any term or
provision of its organizational documents, including its articles of
incorporation, certificates of designations pertaining to preferred stock,
by-laws, partnership agreement or operating agreement unless required by law
except if such amendment, modification, or waiver could not reasonably be
expected to have an adverse effect on Agent or Lenders or affect in any respect
any Liens in favor of Agent and Lenders; (b) enter into any transaction of
merger or consolidation except (i) pursuant to a Permitted Acquisition, or
(ii) upon not less than five (5) Business Days prior written notice to Agent,
any Subsidiary of Borrower may be merged with or into any wholly-owned
Subsidiary of Borrower so long as if either such Subsidiary was a Guarantor
prior to such merger, the surviving Subsidiary is a Guarantor; (c) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution); or
(d) acquire by purchase or otherwise all or any substantial part of the business
or assets of, or a business line, unit or division of, any other Person (as used
herein, an “Acquisition” and such other Person, the “Target”) except pursuant to
a Permitted Acquisition or any Investment permitted under Section 3.3(p).

 

Notwithstanding the foregoing, Borrower or its Subsidiaries may make an
Acquisition (in each case, a “Permitted Acquisition”) subject to the
satisfaction of each of the following conditions or waiver thereof by the
Requisite Lenders:

 

(i)                                                     Agent shall receive at
least 15 Business Days’ prior written notice of such proposed Permitted
Acquisition, which notice shall include a reasonably detailed description of
such proposed Permitted Acquisition;

 

(ii)                                                  such Permitted Acquisition
shall only involve a business (a) of the type engaged in by Borrower and its
Subsidiaries as of the Closing Date, (b) substantially similar to the business
engaged in by Borrower and its Subsidiaries as of the Closing Date or (c) that
transports on behalf of third parties data communications and which business
would not subject Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to Borrower prior to such Permitted
Acquisition;

 

(iii)                                               such Permitted Acquisition
shall be consensual and shall have been approved by the Target’s board of
directors;

 

(iv)                                              no additional Indebtedness,
Guaranteed Indebtedness, Contingent Obligations or other liabilities other than
Purchase Money Indebtedness permitted pursuant to Section 3.1(e)(iii) shall be
incurred, assumed or otherwise be reflected on a consolidated balance sheet of
Borrower and Target after giving effect to such Permitted Acquisition, except
(A) Loans

 

37

--------------------------------------------------------------------------------


 

made hereunder, (B) ordinary course trade payables, accrued expenses and other
Indebtedness of the Target to the extent permitted by Section 3.1 (other than
Section 3.1(i)) or 3.4 and (C) customary earn-out obligations owing by Holdings
or any Subsidiary of Holdings incurred in connection with such Acquisition
provided that such obligations constitute Subordinated Debt and shall contain
such other terms and conditions reasonably satisfactory to Agent;

 

(v)                                                 (A) both immediately before
or after giving effect to the proposed Permitted Acquisition on a Pro Forma
Basis, Borrower is in compliance with the financial covenants set forth in
Sections 4.2 and 4.3, (B) after giving effect to such Permitted Acquisition (and
any Advances funded or other amounts expended in connection therewith) the
Borrower will have Required Availability of not less than $15,000,000, and
(C) (1) if either before or after giving effect to the proposed Permitted
Acquisition on a Pro Forma Basis, Borrower has a pro forma Leverage Ratio
greater than 2.5 to 1.0, the aggregate consideration (excluding up to
$150,000,000 per acquisition of consideration paid in the form of Holdings
Common Stock and including all transaction costs and all Indebtedness,
liabilities and Contingent Obligations incurred or assumed in connection
therewith or otherwise reflected on a consolidated balance sheet of Borrower and
Target) shall not exceed (I) in connection with any single Permitted
Acquisition, $100,000,000 minus any Investments made pursuant to
Section 3.3(p) in connection with the consummation of such Acquisition; and
(II) in connection with all Permitted Acquisitions since the Closing Date,
$200,000,000 minus any Investments made pursuant to Section 3.3(p) in connection
with the consummation of Acquisitions since the Closing Date, or (2) if both
before and after giving effect to the proposed Permitted Acquisition on a Pro
Forma Basis, Borrower has a pro forma Leverage Ratio equal to or less than 2.5
to 1.0, the aggregate consideration (excluding up to $200,000,000 per
acquisition of consideration paid in the form of Holdings Common Stock and
including all transaction costs and all Indebtedness, liabilities and Contingent
Obligations incurred or assumed in connection therewith or otherwise reflected
on a consolidated balance sheet of Borrower and Target) shall not exceed (I) in
connection with any single Permitted Acquisition, $200,000,000 minus any
Investments made pursuant to Section 3.3(p) in connection with the consummation
of such Acquisition; and (II) in connection with all Permitted Acquisitions
since the Closing Date, $350,000,000 minus any Investments made pursuant to
Section 3.3(p) in connection with the consummation of Acquisitions since the
Closing Date.

 

(vi)                                              the business and assets
acquired in such Permitted Acquisition shall be free and clear of all Liens
(other than Permitted Encumbrances);

 

(vii)                                           at or prior to the closing of
any Permitted Acquisition, Agent will be granted a first priority perfected Lien
(to the extent required by the Collateral Documents and subject to Permitted
Encumbrances) in all assets acquired pursuant thereto or in the assets and Stock
of the Target as and to the extent required by Section 2.7(c), and Holdings and
Borrower and the Target shall have executed such documents and taken such
actions as may be required by Agent in connection therewith;

 

(viii)                                        concurrently with delivery of the
notice referred to in clause (i) above, Borrower shall have delivered to Agent,
in form and substance reasonably satisfactory to Agent:

 

38

--------------------------------------------------------------------------------


 

(A)                              a pro forma consolidated balance sheet, income
statement and cash flow statement of Holdings and its Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of Holdings and its
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted Acquisition and the funding of all Loans in connection
therewith, and such Acquisition Pro Forma shall reflect that, on a pro forma
basis, no Event of Default has occurred and is continuing or would result after
giving effect to such Permitted Acquisition and Holdings and its Subsidiaries
would have been in compliance with the financial covenants set forth in
Section 4 for the four quarter period reflected in the Compliance Certificate
most recently delivered to Agent pursuant to Section 4.4(l) prior to the
consummation of such Permitted Acquisition (after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period);

 

(B)                                solely in respect of any Permitted
Acquisition where the total aggregate consideration exceeds $10,000,000,
projections covering the 1 year period commencing on the date of such Permitted
Acquisition setting forth in form and substance reasonably satisfactory to Agent
the anticipated results of operations of the Target and Holdings and its
Subsidiaries (the “Acquisition Projections”) based upon historical financial
data for the Target of a recent date reasonably satisfactory to Agent; which
Acquisition Projections shall evidence that on a pro forma basis, after giving
effect to any add-backs approved by Agent, Holdings and its Subsidiaries shall
continue to be in compliance with the financial covenants set forth in Section 4
for the 1 year period thereafter;

 

(C)                                a certificate of the chief financial officer
(or another officer acceptable to Agent) of Borrower to the effect that: 
(v) Holdings and its Subsidiaries when taken as a whole will be Solvent upon the
consummation of the Permitted Acquisition; (w) the Acquisition Pro Forma fairly
presents in all material respects the financial condition of Holdings and its
Subsidiaries (on a consolidated basis) as of the date thereof after giving
effect to the Permitted Acquisition; (y) the Acquisition Projections are a
reasonable estimate of the future financial performance of Holdings and its
Subsidiaries subsequent to the date thereof based upon the historical
performance of Holdings and its Subsidiaries and Target and (z) Holdings and its
Subsidiaries have completed their due diligence investigation with respect to
the Target and such Permitted Acquisition, which investigation was conducted in
a manner similar to that which would have been conducted by a prudent purchaser
of a comparable business and the results of which investigation were delivered
to Agent;

 

(ix)                                                solely in respect of any
Permitted Acquisition where the total aggregate consideration exceeds
$50,000,000 ((A) excluding (I) if either before or after giving effect to the
proposed Permitted Acquisition on a Pro Forma Basis, Borrower has a pro forma
Leverage Ratio greater than 2.5 to 1.0, up to $150,000,000 of consideration paid
in the form of Holdings Common Stock, and (II) if both before and after giving
effect to the proposed

 

39

--------------------------------------------------------------------------------


 

Permitted Acquisition on a Pro Forma Basis, Borrower has a pro forma Leverage
Ratio equal to or less than 2.5 to 1.0, up to $200,000,000 of consideration paid
in the form of Holdings Common Stock and (B) including all transaction costs and
all Indebtedness, liabilities and Contingent Obligations incurred or assumed in
connection therewith or otherwise reflected on a consolidated balance sheet of
Borrower and Target), EBITDA (calculated with respect to the Target) of the
Target for the four quarter period immediately preceding such Permitted
Acquisition shall have been at least $1;

 

(x)                                                   at least five (5) Business
Days prior to the date of such Permitted Acquisition, Agent shall have received,
in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results, copies of all environmental reports and
memoranda related thereto to the extent prepared in connection with such
Permitted Acquisition, and other documents reasonably requested by Agent,
including those specified in Section 2.7; and

 

(xi)                                                at the time of such
Permitted Acquisition and after giving effect thereto, no Default or Event of
Default has occurred and is continuing.

 

40

--------------------------------------------------------------------------------


 

3.7.                              Disposal of Assets or Subsidiary Stock. 
Holdings and Borrower shall not and shall not cause or permit any Credit Party
to directly or indirectly convey, sell, lease, sublease, transfer or otherwise
dispose of, or grant any Person an option to acquire, in one transaction or a
series of related transactions, any of its property, business or assets, whether
now owned or hereafter acquired, except for (a) sales of inventory and equipment
in good faith to customers for fair value in the ordinary course of business and
dispositions of obsolete or worn out equipment not used or useful in the
business; (b) Asset Dispositions by Borrower and Subsidiaries of Borrower that
are Credit Parties (excluding sales of Accounts and Stock of any of Holdings’
Subsidiaries) if all of the following conditions are met:  (i) the market value
of assets sold or otherwise disposed of in any single transaction or series of
related transactions does not exceed $7,500,000 and the aggregate market value
of all assets sold or otherwise disposed of in any Fiscal Year does not exceed
$10,000,000; (ii) the consideration received is at least equal to the fair
market value of such assets; (iii) at least 85% of the consideration received is
cash; (iv) the Net Proceeds of such Asset Disposition are applied as required by
Section 1.5(c); (v) after giving effect to the Asset Disposition and the
repayment of Indebtedness with the proceeds thereof, Holdings and its
Subsidiaries are in compliance on a pro forma basis with the covenants set forth
in Section 4 recomputed for the most recently ended quarter for which
information is available; and (vi) no Default or Event of Default then exists or
would result from such Asset Disposition; (c) Investments made to the extent
permitted by Section 3.3; (d) leases, licenses, subleases and sublicenses in the
ordinary course of business and provided such lease, license, sublease or
sublicense does not materially interfere with the conduct of the business of
such Credit Party or any other Credit Party; (e) liquidations of Cash
Equivalents in the ordinary course of business and consistent with past
practices; and (f) sales or discounts, in each case without recourse and in the
ordinary course of business, of Accounts arising in the ordinary course of
business (i) which are overdue, or (ii) which Borrower may reasonably determine
are difficult to collect, but in each case only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing of receivables).

 

3.8.                              Transactions with Affiliates.  Holdings and
Borrower shall not and shall not cause or permit the other Credit Parties to
directly or indirectly enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
management, consulting, investment banking, advisory or other similar services)
with any Affiliate or with any director, officer or employee of any Credit
Party, except (a) as set forth on Schedule 3.8, (b) transactions in the ordinary
course of and pursuant to the reasonable requirements of the business of any
such Credit Party or any of its Subsidiaries and upon fair and reasonable terms
that are no less favorable to any such Credit Party or any of its Subsidiaries
than would be obtained in a comparable arm’s length transaction with a Person
that is not an Affiliate, (c) payment of reasonable compensation to officers and
employees for services actually rendered to any such Credit Party or any of its
Subsidiaries (including the issuance of Holdings Common Stock to management
employees of Borrower or its Subsidiaries), (d) payment of directors’ fees,
(e) transactions expressly permitted by Sections 3.3(h) and 3.5, and (f)
transactions among the Credit Parties expressly permitted by this Agreement.

 

3.9.                              Compliance with Laws.  Each Credit Party
(i) is in compliance with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including, without
limitation, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and the Patriot Act) and the obligations, conditions and
covenants contained

 

41

--------------------------------------------------------------------------------


 

in all Contractual Obligations other than those laws, rules, regulations, orders
and provisions of such Contractual Obligations the noncompliance with which
could not be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, and (ii) maintains all licenses,
qualifications and permits for which the loss, suspension, revocation or failure
to obtain or maintain could reasonably be expected to have a Material Adverse
Effect.

 

3.10.                        Conduct of Business.

 

(a)                            The Credit Parties shall not and shall not cause
or permit their Subsidiaries to directly or indirectly engage in any business
other than a business (i) of the type engaged in by Borrower and the other
Credit Parties as of the Closing Date, (ii) substantially similar to the
business engaged in by Borrower and the other Credit Parties as of the Closing
Date, or (iii) that transports on behalf of third parties data communications.

 

(b)                           Holdings will engage in no business other than
(i) its ownership of the Stock of Borrower, (ii) its declaration and payment of
the Restricted Payments permitted under Section 3.5 and activities incidental
thereto and (iii) the issuance of Stock to the extent not prohibited by
Section 3.18.  Notwithstanding the foregoing, Holdings may engage in those
activities that are incidental to (A) the maintenance of its corporate existence
in compliance with applicable law, and its status as a publicly held company
(B) legal, tax and accounting matters in connection with any of the foregoing
activities, (C) entering into, and performing its obligations under, the Loan
Documents to which it is a party and (D) entering into, and performing its
obligations under transactions expressly permitted to be entered into by
Holdings hereunder.

 

3.11.                        Changes Relating to Indebtedness and Material
Documents.

 

(a)                            Holdings and Borrower shall not and shall not
cause or permit Borrower’s Subsidiaries to directly or indirectly change or
amend the terms of any of its Indebtedness permitted by Section 3.1(c), (i) or
(j) or any earn-out obligations permitted by Section 3.6(iv)(C):  (A) having an
outstanding principal balance in excess of $10,000,000 if the effect of such
amendment is to: (i) increase the interest rate on such Indebtedness by more
than 3.00% over the amount set forth in the original documentation governing
such Indebtedness; (ii) accelerate the dates upon which payments of principal or
interest are due on or increase the principal amount of or change the redemption
or prepayment provisions of such Indebtedness or, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any such Indebtedness, other
than Indebtedness secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with
Section 3.7(b); (iii) add or make more restrictive any event of default or any
covenant with respect to such Indebtedness; or (iv) change or amend any other
term if such change or amendment would materially increase the obligations of
the obligor or confer additional material rights on the holder of such
Indebtedness in a manner adverse to Holdings or any of its Subsidiaries or
Lenders; or (B) which is Subordinated Debt if the effect of such amendment is
to: (i) change the subordination provisions thereof (or the subordination terms
of any guaranty thereof); or (ii) increase the portion of interest payable in
cash with respect to any Indebtedness for which interest is payable by the
issuance of payment-in-kind notes or is permitted to accrue.

 

42

--------------------------------------------------------------------------------


 

(b)                           Holdings and Borrower shall not and shall not
cause or permit Borrower’s Subsidiaries to, directly or indirectly, change,
amend, supplement or otherwise modify (pursuant to a waiver or otherwise) the
terms and conditions of any of the Purchase Documents without the prior written
consent of Agent if such change could reasonably be expected to have a material
adverse effect on Agent or Lenders or affect in any material respect any Liens
or any Collateral in favor of Agent on behalf of the Lenders.

 

3.12.                        Fiscal Year.  Each of Holdings and Borrower shall
not change its Fiscal Year or permit any of Borrower’s Subsidiaries to change
its respective Fiscal Years.

 

3.13.                        Press Release; Public Offering Materials.

 

(a)                            Holdings and Borrower each agrees that neither it
nor its Affiliates will issue any press releases or other public disclosure
using the name of any Lender or its affiliates or referring to this Agreement,
the other Loan Documents or the Related Transactions Documents without at least
two (2) Business Days’ prior notice to such Lender and without the prior written
consent of such Lender unless, except as set forth below, such Person is
required to do so under law and then, in any event, such Person will consult
(unless prohibited by law) with the applicable Lender before issuing such press
release or other public disclosure; provided however, such Person need not
obtain such written consent to use a Lender’s name (i) to refer to this
Agreement to the extent such disclosure is in connection with a prospectus,
proxy statement or other securities filing with the SEC or other Governmental
Authority or (ii) to the extent such Lender is a customer of Holdings or its
Subsidiaries and such disclosure is not related to this Agreement, the other
Loan Documents or the Related Transactions Documents.

 

(b)                                 Each of Agent and each Lender agrees that
neither it nor its Affiliates will issue any press releases or other public
disclosure using the name of Holdings, the Borrower or any of their Subsidiaries
or affiliates or referring to this Agreement or the other Loan Documents without
at least two (2) Business Days’ prior notice to the Borrower and without the
prior written consent of the Borrower unless, except as set forth below, such
Person is required to do so under law and then, in any event, such Person will
consult (unless prohibited by law or not reasonably practicable) with the
Borrower before issuing such press release or other public disclosure; provided
however, such Person need not obtain such written consent to use the name of
Holdings, the Borrower or any of their Subsidiaries or affiliates or to refer to
this Agreement or the other Loan Documents to the extent (i) such disclosure is
in connection with a prospectus, proxy statement or other securities filing with
the SEC or other Governmental Authority or (ii) such disclosure is otherwise
permitted pursuant to Section 9.14 hereof.

 

3.14.                        Limitation on Creation of Subsidiaries.  Holdings
and Borrower shall not and shall not permit Borrower’s Subsidiaries to directly
or indirectly establish, create or acquire any new Subsidiary, except that
Borrower or any of its Subsidiaries may acquire, pursuant to a Permitted
Acquisition, establish or create one or more wholly-owned Subsidiaries and
transfer assets to such newly established or created Subsidiaries so long as the
provisions of Section 2.7 are complied with and, in the case of an Investment in
one or more Foreign Subsidiaries, the provisions of Section 3.3(1) have been
complied with.

 

43

--------------------------------------------------------------------------------


 

3.15.       Hazardous Materials.  Holdings and Borrower shall not and shall not
cause or permit Borrower’s Subsidiaries to cause or permit a Release of any
Hazardous Material on, at, in, under, above, to, from or about any of the Real
Estate where such Release would (a) violate in any respect, or form the basis
for any Environmental Liabilities by the Credit Parties or any of their
Subsidiaries under, any Environmental Laws or Environmental Permits or
(b) otherwise adversely impact the value or marketability of any of the Real
Estate or any of the Collateral, other than in the case of (a) or (b), such
violations or Environmental Liabilities that could not reasonably be expected to
have a Material Adverse Effect.

 

3.16.       ERISA; Foreign Pension Plans.

 

(a)         Holdings and Borrower shall not and shall not cause or permit any
ERISA Affiliate to cause or permit to occur an ERISA Event to the extent such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

 

(b)         Holdings and Borrower shall not and shall not cause or permit their
Subsidiaries to establish, maintain and operate any Foreign Pension Plan that is
not in compliance with all the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority or the respective
requirements of the governing documents for such Foreign Pension Plan, where the
failure to comply could reasonably be expected to have a Material Adverse
Effect.

 

3.17.       Sale-Leasebacks.  Holdings and Borrower shall not and shall not
cause or permit any of their Subsidiaries to engage in any sale-leaseback,
synthetic lease or similar transaction involving any of its assets; provided
that Holdings, Borrower or any of their Subsidiaries shall be able to enter into
any sale-leaseback transaction involving the Lacey Property so long as the
proceeds of such transaction are applied in accordance with Section 1.5(c).

 

3.18.       Capital Stock.

 

(a)         Holdings will not issue (i) any preferred stock other than Permitted
Holdings Preferred Stock or (ii) any redeemable common stock; and

 

(b)         Holdings will not permit any Subsidiary of Holdings to issue any
Stock (including by way of sales of treasury stock) or any options or warrants
to purchase, or securities convertible into, Stock, except (i) for transfers and
replacements of the then outstanding shares of Stock,  (ii) for stock splits,
stock dividends and additional issuances which do not decrease the percentage
ownership of Holdings or any of its Subsidiaries in any class of the Stock of
Borrower or such Subsidiary, (iii) in the case of Foreign Subsidiaries of
Borrower, to qualify directors to the extent required under applicable law,
(iv) Subsidiaries of Borrower formed after the Closing Date pursuant to
Section 3.14 may issue Stock to Borrower or the respective Subsidiary of
Borrower which owns such Stock in accordance with the requirements of
Section 3.14 and (v) any Foreign Subsidiary formed after the Closing Date
pursuant to Section 3.14 may issue Stock to Borrower, any Subsidiary and any
other investor if the Investment in such Foreign Subsidiary by Borrower and its
Subsidiaries is made in accordance with Section 3.3.  All Stock issued in
accordance with this Section 3.18(b) shall, to the extent required by a Pledge
Agreement, be delivered to Agent and pledged pursuant to a Pledge

 

44

--------------------------------------------------------------------------------


 

Agreement.

 

3.19.       OFAC.  No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries to (i) become a person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001), (ii) engage in any dealings or transactions prohibited by Section 2
of such executive order, or be otherwise knowingly associated with any such
person in any  manner violative of Section 2, (iii) be a person on the list of
Specially Designated Nationals and Blocked Persons (an “SDN”) under the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) regulations,
or (iv) conduct business with an SDN or in a country in violation of an economic
sanctions program of the United States administered by OFAC or any successor
agency (a “Sanctions Program”).

 

3.20.       Foreign Holdco.  Notwithstanding any of the terms or provisions of
this Agreement or the other Loan Documents, neither Holdings nor the Borrower
will permit any Foreign Holdco to (i) hold any assets or properties other than
the Stock of First Tier Foreign Subsidiaries, (ii) create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness, (iii) grant,
create or assume any Lien on or with respect to any assets of any such Foreign
Holdco other than Liens securing the Obligations or (iv) engage in any business
other than its ownership of Stock of First Tier Foreign Subsidiaries and
activities that are incidental to the maintenance of its existence in compliance
with applicable law.  Neither Holdings nor the Borrower will, nor will they
permit any of their Subsidiaries to (x) sell, lease, assign or otherwise
transfer, directly or indirectly, any assets or properties to a Foreign Holdco
(other than Stock of a First Tier Foreign Subsidiary of such Foreign Holdco) and
(y) incur, create or otherwise become liable in respect of any Contingent
Obligations to or for benefit of any Foreign Holdco.  It is understood and
agreed that this Section 3.20 does not operate as a restriction on the
activities of Foreign Subsidiaries, and that the assets and property of, and
transactions entered into by (including but not limited to the incurrence of
indebtedness), Foreign Subsidiaries shall not be considered assets or property
of, or transactions entered into by, a Foreign Holdco.

 

SECTION 4.
FINANCIAL COVENANTS/REPORTING

 

Borrower covenants and agrees that from and after the date hereof until the
Termination Date, Borrower shall perform and comply with, and shall cause each
of the other Credit Parties to perform and comply with, all covenants in this
Section 4 applicable to such Person.

 

4.1.         Capital Expenditure Limits.

 

(a)         Borrower and its Subsidiaries on a consolidated basis shall not make
Capital Expenditures during any Fiscal Year that exceed the amount set forth in
the table below opposite the applicable Fiscal Year (the “Capex Limit”);
provided, however, that the Capex Limit for each subsequent Fiscal Year
referenced below (commencing with the 2013 Fiscal Year) will be increased, if at
all, by the positive amount equal to the lesser of (i) 50% of the Capex Limit
then in effect for the immediately preceding Fiscal Year (after giving effect to
any

 

45

--------------------------------------------------------------------------------


 

increase pursuant to this provision), and (ii) the amount (if any), equal to the
difference obtained by taking the Capex Limit then in effect for the immediately
preceding Fiscal Year (after giving effect to any increase pursuant to this
provision) minus the actual amount of any Capital Expenditures expended during
such preceding Fiscal Year (the “Carry Over Amount”); provided, further, the
Carry Over Amount for purposes of measuring compliance herewith for the 2012
Fiscal Year shall be deemed to be $0.

 

Fiscal Year

 

Capex Limit

 

2012

 

$

75,000,000

 

2013 and each Fiscal

 

$

80,000,000

 

Year thereafter

 

 

 

 

(b)         Notwithstanding the foregoing, Borrower and its Subsidiaries may
make additional Capital Expenditures (which Capital Expenditures will not be
included in any determination under the foregoing clause (a)) as follows:
(i) Capital Expenditures with the Net Proceeds received by Borrower or any of
its Subsidiaries from any Asset Disposition so long as such Capital Expenditures
are to be made or contractually committed to be made within 180 days (or in the
case of Net Proceeds received in respect of the loss, damage, destruction,
casualty or condemnation of any assets of Borrower or its Subsidiary, 270 days)
following the date of such Asset Disposition or to replace or restore any
properties or assets in respect to which such Net Proceeds were paid to the
extent such Net Proceeds are not required to be applied to repay the Term Loans
pursuant to Section 1.5(c); (ii) Capital Expenditures constituting any Permitted
Acquisition; and (iii) Capital Expenditures made in connection with the
acquisition of a fee ownership in, and related improvements on, a new
headquarters location of Borrower.

 

4.2.         Maximum Leverage Ratio.  Holdings, Borrower and its Subsidiaries on
a consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Leverage Ratio as of the last day of such Fiscal Quarter and for the
12-month period then ended of not more than the following:

 

3.50 to 1.0 for the Fiscal Quarter ending December 31, 2011;

 

3.50 to 1.0 for the Fiscal Quarter ending March 31, 2012;

 

3.50 to 1.0 for the Fiscal Quarter ending June 30, 2012;

 

3.50 to 1.0 for the Fiscal Quarter ending September 30, 2012;

 

3.25 to 1.0 for the Fiscal Quarter ending December 31, 2012;

 

3.25 to 1.0 for the Fiscal Quarter ending March 31, 2013;

 

3.25 to 1.0 for the Fiscal Quarter ending June 30, 2013;

 

3.25 to 1.0 for the Fiscal Quarter ending September 30, 2013;

 

3.00 to 1.0 for the Fiscal Quarter ending December 31, 2013;

 

46

--------------------------------------------------------------------------------


 

3.00 to 1.0 for the Fiscal Quarter ending March 31, 2014;

 

3.00 to 1.0 for the Fiscal Quarter ending June 30, 2014;

 

3.00 to 1.0 for the Fiscal Quarter ending September 30, 2014;

 

2.75 to 1.0 for the Fiscal Quarter ending December 31, 2014 and each Fiscal
Quarter ending thereafter;

 

4.3.         Fixed Charge Coverage Ratio.Holdings, Borrower and its Subsidiaries
on a consolidated basis shall have a Fixed Charge Coverage Ratio of not less
than 1.20 to 1.00 as of the last day of each Fiscal Quarter and for the 12-month
period then ended (commencing with the Fiscal Quarter ending December 31, 2011).

 

4.4.         Financial Statements and Other Reports.

 

Holdings and Borrower will maintain, and cause each of its Subsidiaries to
maintain, a system of accounting established and administered in accordance with
sound business practices to permit preparation of Financial Statements in
conformity with GAAP (it being understood that quarterly Financial Statements
are not required to have footnote disclosures).  Borrower will deliver each of
the Financial Statements and other reports described below in electronic form to
Agent and Agent will deliver, or cause to be delivered, copies thereof to the
Lenders:

 

(a)         Quarterly Financials.  Not later than the earlier of (i) 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
Holdings (commencing with the Fiscal Quarter ended March 31, 2012), and (ii) the
public filing with the SEC of Holdings’ Form 10-Q for each such Fiscal Quarter,
Borrower will deliver to Agent a copy of such Form 10-Q for such Fiscal Quarter
and, to the extent not included therein, (1) the consolidated balance sheets of
Holdings and its Subsidiaries, as at the end of such Fiscal Quarter, and the
related consolidated statements of income, stockholders’ equity and cash flow
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year of Holdings to the end of such Fiscal Quarter and (2) a
report setting forth in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year; provided that the filing with
the SEC by Holdings of its quarterly report on Form 10-Q for the applicable
Fiscal Quarter within the time period set forth in this Section 4.4(a) shall
satisfy the requirements of this Section 4.4(a).

 

(b)         Year-End Financials.  Not later than the earlier of (A) 90 days
after the end of each Fiscal Year of Holdings (commencing with the Fiscal Year
ended December 31, 2011) and (B) the public filing with the SEC of Holdings’
Form 10-K for such Fiscal Year, Borrower will deliver to Agent a copy of such
Form 10-K for such Fiscal Year and, to the extent not included therein, (1) the
consolidated balance sheets of Holdings and its Subsidiaries, as at the end of
such year, and the related consolidated statements of income, stockholders’
equity and cash flow for such Fiscal Year, and (2) a report with respect to the
consolidated Financial statements from a firm of Certified Public Accountants
selected by Borrower and reasonably acceptable to Agent, which report shall be
prepared in accordance with Statement of Auditing Standards No. 58 (the
“Statement”) “Reports on Audited Financial Statements” and

 

47

--------------------------------------------------------------------------------


 

such report shall be “Unqualified” (as such term is defined in such Statement);
provided that the filing with the SEC by Holdings of its annual report on
Form 10-K for the applicable Fiscal Year within the time period set forth in
this Section 4.4(b) shall satisfy the requirements of this Section 4.4(b).

 

(c)         Reserved.

 

(d)         Appraisals.  From time to time, if Agent or any Lender determines
that obtaining appraisals is necessary in order for Agent or such Lender to
comply with applicable laws or regulations, Agent will, at Borrower’s expense,
obtain appraisal reports in form and substance and from appraisers satisfactory
to Agent stating the then current fair market values of all or any portion of
the Real Estate owned by Credit Parties.  In addition to the foregoing, at
Borrower’s expense, at any time while and so long as an Event of Default shall
have occurred and be continuing, and in the absence of an Event of Default not
more than once during each calendar year, Agent may (or at the request of the
Required Lenders, Agent shall) obtain appraisal reports in form and substance
and from appraisers satisfactory to Agent stating the then current market values
of all or any portion of the Real Estate and personal property owned by any of
the Credit Parties.

 

(e)         Budget.  As soon as available and in any event no later than sixty
(60) days after the last day of each of Holdings’ Fiscal Years, Borrower will
deliver a Budget of Holdings and its Subsidiaries for the forthcoming Fiscal
Year, prepared on a quarter by quarter basis.

 

(f)          Reserved.

 

(g)         Events of Default, Etc.  Promptly upon any Responsible Officer of
Holdings or Borrower obtaining knowledge of any of the following events or
conditions, Borrower shall deliver copies of all notices given or received by
Borrower or Holdings or any of their respective Subsidiaries with respect to any
such event or condition and a certificate of Borrower’s chief executive officer
specifying the nature and period of existence of such event or condition and
what action Holdings, Borrower or any of their respective Subsidiaries has
taken, is taking and proposes to take with respect thereto (1) any condition or
event that constitutes, or which could reasonably be expected to result in the
occurrence of, an Event of Default or Default, (2) any notice that any Person
has given to Borrower or any of its Subsidiaries or any other action taken with
respect to a claimed default or event or condition of the type referred to in
Section 6.1(b),  (3) any notice given or action taken in respect of a claimed
material default or breach of the Purchase Documents and any claim for
indemnification or reimbursement made with respect to the Purchase Documents by
any party thereto, or (4) any event or condition that could reasonably be
expected to result in any Material Adverse Effect.

 

(h)         Litigation.  Promptly upon any Responsible Officer of Holdings or
Borrower obtaining knowledge of (1) the institution of any action, charge,
claim, demand, suit, proceeding, petition, governmental investigation, tax audit
or arbitration now pending or threatened against or affecting any Credit Party
or any of its Subsidiaries or any property of any Credit Party or any of its
Subsidiaries (“Litigation”) not previously disclosed by Borrower to

 

48

--------------------------------------------------------------------------------


 

Agent or (2) any material development in any action, suit, proceeding,
governmental investigation or arbitration at any time pending against or
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries which, in each case, could reasonably be
expected to have a Material Adverse Effect, Borrower will promptly give notice
thereof to Agent and provide such other information as may be reasonably
available to them to enable Agent and its counsel to evaluate such matter.

 

(i)          Notice of Corporate and other Changes.  Borrower shall provide
prompt written notice of (1) any change after the Closing Date in the authorized
and issued Stock of any Credit Party (other than Holdings) or any Subsidiary of
any Credit Party (other than any change in the authorized and issued Stock of
such Subsidiary held by Borrower or any of its Subsidiaries) or any amendment to
the articles or certificate of incorporation, by-laws, partnership agreement or
other organizational documents of any Credit Party, (2) any Subsidiary created
or acquired by any Credit Party or any of its Subsidiaries after the Closing
Date, such notice, in each case, to identify the applicable jurisdictions,
capital structures or Subsidiaries, as applicable, (3) any changes to the list
of Subsidiaries that are Credit Parties, (4) any amendment, supplement or other
modification to any of the Purchase Documents, (5) the occurrence of any ERISA
Event that alone, or together with any other ERISA Events that have occurred,
could reasonably be expected to result in liability of Holdings and its
Subsidiaries in an aggregate amount exceeding $2,000,000, and (6) any other
event that occurs after the Closing Date which would cause any of the
representations and warranties in Section 5 of this Agreement (except to the
extent such representation or warranty is made only as of the Closing Date) or
in any other Loan Document to be untrue or misleading in any material respect. 
The foregoing notice requirement shall not be construed to constitute consent by
any of the Lenders to any transaction referred to above which is not expressly
permitted by the terms of this Agreement.

 

(j)          Customer Concentration.  Borrower shall provide prompt written
notice if any customer which was one of Borrower’s and its Subsidiaries’ largest
five (5) customers on a consolidated basis in terms of revenue in the prior
Fiscal Year gives notice that it intends to cancel its contract or significantly
reduce its usage of services (or Borrower has reason to believe that such usage
will be so reduced) if as a result thereof such customer could reasonably be
expected to cease to be one of Borrower’s and its Subsidiaries’ largest ten
(10) customers on a consolidated basis in the then current Fiscal Year.

 

(k)         Other Information.  With reasonable promptness, Borrower will
deliver such other information and data with respect to Holdings or any
Subsidiary of Holdings as from time to time may be reasonably requested by
Agent.

 

(l)          Compliance Certificate.  Together with each delivery of Financial
Statements of Holdings and its Subsidiaries pursuant to Sections 4.4(a) and (b),
Borrower will deliver a fully and properly completed Compliance, Pricing and
Excess Cash Flow Certificate (in substantially the same form as Annex C) (the
“Compliance Certificate”) signed by Borrower’s chief executive officer, chief
financial officer or other officer acceptable to Agent; provided that the Excess
Cash Flow portion of such certificate is only required to be delivered annually.

 

49

--------------------------------------------------------------------------------


 

4.5.         Accounting Terms; Utilization of GAAP for Purposes of Calculations
Under Agreement.  For purposes of this Agreement, all accounting terms not
otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP.  Financial statements and other information furnished to
Agent pursuant to Section 4.4 or any other section (unless specifically
indicated otherwise) shall be prepared in accordance with GAAP as in effect at
the time of such preparation; provided that to the extent an Accounting Change
results in a material change in the method of accounting in the financial
statements required to be furnished to Agent hereunder or in the calculation of
financial covenants, standards or terms contained in this Agreement, the parties
hereto agree to enter into good faith negotiations to amend such provisions so
as equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of the Credit Parties will be the same
after such changes as they were before such changes; and if the parties fail to
agree on the amendment of such provisions, Borrower will furnish financial
statements in accordance with such changes but shall provide calculations for
all financial covenants, perform all financial covenants and otherwise observe
all financial standards and terms in accordance with applicable accounting
principles and practices in effect immediately prior to such changes; provided
further that Borrower shall prepare footnotes to the Financial Statements
required to be delivered hereunder that show the differences between the
Financial Statements delivered (which reflect such Accounting Changes) and the
basis for calculating financial covenant compliance (without reflecting such
Accounting Changes).   All such adjustments described in clause (c) of the
definition of the term Accounting Changes resulting from expenditures made
subsequent to the Closing Date (including capitalization of costs and expenses
or payment of pre-Closing Date liabilities) shall be treated as expenses in the
period the expenditures are made. Notwithstanding anything to the contrary set
forth herein, all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof.

 

SECTION 5.
REPRESENTATIONS AND WARRANTIES

 

To induce Agent and Lenders to enter into the Loan Documents, to make Loans and
to issue or cause to be issued Letters of Credit, Holdings and Borrower, jointly
and severally, represent, warrant and covenant to Agent and each Lender that the
following statements are and, after giving effect to the Related Transactions,
will remain true, correct and complete until the Termination Date:

 

5.1.         Disclosure.

 

(a)         To the knowledge of any Responsible Officer of Holdings or Borrower,
no representation or warranty of any Credit Party contained in this Agreement,
the Financial Statements referred to in Section 5.5, the other Loan Documents or
any other document, certificate or written statement furnished to Agent or any
Lender by or on behalf of any such Person for use in connection with the Loan
Documents when taken as a whole contains any untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.

 

50

--------------------------------------------------------------------------------

 


 

(b)         No Default or Event of Default (i) exists as of the Closing Date or
would result from the incurrence of any Obligations by any Credit Party as of
the Closing Date or (ii) will result from the grant or perfection of any Liens
on the Collateral pursuant to the Loan Documents or the consummation of the
Related Transactions, in each case on the Closing Date.

 

5.2.          No Material Adverse Effect.  Since December 31, 2010, there have
been no events or changes in facts or circumstances affecting Holdings or any of
its Subsidiaries which had or could reasonably be expected to have a Material
Adverse Effect and that have not been disclosed herein or in the attached
Disclosure Schedules.

 

5.3.          No Conflict; Governmental Approvals.  The consummation of the
Related Transactions, and the execution, delivery and performance by Borrower or
any Guarantor of any Bank Product Documents, does not and will not violate or
conflict with any laws, rules, regulations or orders of any Governmental
Authority or violate, conflict with, result in a breach of, or constitute a
default (with due notice or lapse of time or both) under any Contractual
Obligation or organizational documents of Holdings or any of its Subsidiaries
except if such violations, conflicts, breaches or defaults have not had and
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  The execution, delivery and performance
by Holdings and Borrower of this Agreement, and by each Credit Party of the
other Loan Documents or Bank Product Documents to which it is a party do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority or any other Person except those as have been
obtained or made and are in full force and effect or where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.4.          Organization, Powers, Capitalization and Good Standing.

 

(a)         Organization and Powers.  Holdings and each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and qualified to do business in all states where
such qualification is required except where failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.  The (i) jurisdiction
of organization of Holding and each of its Subsidiaries and (ii) jurisdictions
in which Holdings and each of its Subsidiaries is as of the Closing Date
qualified to do business are set forth on Schedule 5.4(a).  Holdings and each of
its Subsidiaries has all requisite organizational power and authority to own and
operate its properties, to carry on its business as now conducted and proposed
to be conducted, to enter into each Loan Document to which it is a party and to
incur the Obligations, grant liens and security interests in the Collateral and
carry out the Related Transactions.  As of the Closing Date, the Subsidiaries of
Holdings that are Credit Parties are indicated as such on Schedule 5.4(a).

 

(b)         Capitalization.  As of the Closing Date:  (i) the authorized Stock
of Holdings and each of its Subsidiaries is as set forth on Schedule 5.4(b);
(ii) all issued and outstanding Stock of Holdings and each of its Subsidiaries
is duly authorized and validly issued, fully paid and nonassessable, and such
Stock was issued in compliance in all material respects with all applicable
state, federal and foreign laws concerning the issuance of securities; (iii) all
issued and outstanding Stock of Borrower and each of its Subsidiaries is free
and clear of all Liens other than those in favor of Agent for the benefit of
Agent and Lenders; (iv) the identity

 

51

--------------------------------------------------------------------------------


 

of the holders of the Stock of each of Borrower and its Subsidiaries and the
percentage of their fully-diluted ownership of the Stock of each of Borrower and
its Subsidiaries is set forth on Schedule 5.4(b); and (v) no Stock of Borrower
or any of its Subsidiaries, other than those described above, are issued and
outstanding.  Except as provided in Schedule 5.4(b), as of the Closing Date,
there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from Holdings or any of its Subsidiaries of any Stock of Borrower or
any of its Subsidiaries.

 

(c)         Binding Obligation.  This Agreement is, and the other Loan Documents
when executed and delivered will be, the legally valid and binding obligations
of the applicable parties thereto, each enforceable against each of such
parties, as applicable, in accordance with their respective terms except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and the effects of general principles of
equity.

 

5.5.          Financial Statements and Budget.  All Financial Statements
concerning Holdings, Borrower and their respective Subsidiaries which have been
or will hereafter be furnished to Agent pursuant to this Agreement have been or
will be prepared in accordance with GAAP consistently applied (except as
disclosed therein) and do or will present fairly in all material respects the
financial condition of the entities covered thereby as at the dates thereof and
the results of their operations for the periods then ended, subject to, in the
case of unaudited Financial Statements, the absence of footnotes and normal
year-end adjustments.

 

Each Budget delivered pursuant to Section 4.4(e) of this Agreement represents or
will represent as of the date thereof the good faith estimate of Borrower and
its senior management concerning the most probable course of its business it
being understood that projections are subject to inherent uncertainties and that
actual results may differ.

 

5.6.          Intellectual Property.  Each of Holdings and its Subsidiaries
owns, is licensed to use or otherwise has the right to use, all Intellectual
Property used in or necessary for the conduct of its business as currently
conducted except where such failure could not be reasonably expected to have a
Material Adverse Effect and all registered Intellectual Property is properly
registered and is identified on Schedule 5.6.  Except as disclosed in Schedule
5.6, to the knowledge of any Responsible Officer of Holdings or Borrower, the
use of such Intellectual Property by Holdings and its Subsidiaries and the
conduct of their businesses does not and has not been alleged by any Person to
infringe on the rights of any Person.

 

5.7.          Investigations, Audits, Etc.  As of the Closing Date, except as
set forth on Schedule 5.7, neither Holdings nor any of its Subsidiaries has any
knowledge or has received any formal notice that it is the subject of any review
or audit by the IRS or any governmental investigation concerning the violation
or possible violation of any law.

 

5.8.          Employee Matters.  Except as set forth on Schedule 5.8,
(a) neither Holdings nor any Domestic Subsidiary nor any of their respective
employees is subject to any collective bargaining agreement, (b) no petition for
certification or union election is pending with respect to the employees of
Holdings or any Domestic Subsidiary and no union or collective bargaining unit
has sought such certification or recognition with respect to the employees of
Holdings or

 

52

--------------------------------------------------------------------------------


 

any Domestic Subsidiary, (c) there are no strikes, slowdowns, work stoppages or
controversies pending or, to the knowledge of any Responsible Officer of
Holdings or Borrower after due inquiry, threatened between Holdings or any other
Credit Party and its respective employees, other than employee grievances
arising in the ordinary course of business which could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (d) hours worked by and payment made to employees of each of Holdings
and its Domestic Subsidiaries comply in all material respects with the Fair
Labor Standards Act and each other federal, state, local or foreign law
applicable to such matters.

 

5.9.          Solvency.  Holdings and its Subsidiaries when taken as a whole are
Solvent.

 

5.10.        Litigation; Adverse Facts.  Except as set forth on Schedule 5.10,
there are no judgments outstanding against Holdings or any of its Subsidiaries
or affecting any property of Holdings or any of its Subsidiaries, nor is there
any significant Litigation pending, or to the knowledge of any Responsible
Officer of Holdings or Borrower threatened, against Holdings or any of its
Subsidiaries.  None of such outstanding judgments or pending or threatened
Litigation could reasonably be expected to result in a Material Adverse Effect.

 

5.11.        Use of Proceeds; Margin Regulations.

 

(a)         No part of the proceeds of any Loan will be used for “buying” or
“carrying” “margin stock” which would result in any Loan being “directly or
indirectly secured” by such margin stock within the respective meanings of such
terms under Regulation U of the Board of Governors of the Federal Reserve System
as now and from time to time hereafter in effect or for any other purpose that
violates the provisions of the regulations of the Board of Governors of the
Federal Reserve System.  If requested by Agent, Holdings and Borrower will, and
will cause each of Borrower’s Subsidiaries to, furnish to Agent and each Lender
a statement to the foregoing effect in conformity with the requirements of FR
Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.

 

(b)         Borrower shall utilize the proceeds of (i) the Initial Term Loan
(and, to the extent permitted herein, the Revolving Credit Advances made on the
Closing Date) solely to refinance the Existing Credit Agreement (and to pay any
related transaction fees, costs and expenses) and (ii) the Revolving Loans, the
Swing Line Loans and New Term Loans to finance Borrower’s ordinary working
capital and general corporate needs (including, without limitation, for
Investments, Permitted Acquisitions, Restricted Payments and payments with
respect to Indebtedness expressly permitted hereunder).

 

(c)         None of Holdings, Borrower or any of its Subsidiaries is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

5.12.        Ownership of Property; Liens.  As of the Closing Date, the real
estate (“Real Estate”) listed in Schedule 5.12 constitutes all of the real
property owned, leased, subleased, or used by any Credit Party.  Each of the
Credit Parties owns good and marketable fee simple title to all of its owned
Real Estate, and valid and marketable leasehold interests in all of its leased
Real Estate, all as described on Schedule 5.12, and copies of each material
lease or a summary of terms thereof reasonably satisfactory to Agent have been
delivered to Agent.  Schedule 5.12

 

53

--------------------------------------------------------------------------------


 

further describes any Real Estate with respect to which any Credit Party is a
lessor, sublessor or assignor as of the Closing Date.  Each of the Credit
Parties and each of its Subsidiaries also has good and marketable title to, or
valid leasehold interests in, all of its personal property and assets.  As of
the Closing Date, none of the properties and assets of any Credit Party or any
of its Subsidiaries are subject to any Liens other than Permitted Encumbrances,
and there are no facts, circumstances or conditions known to any Responsible
Officer of Borrower that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances against the properties or
assets of any Credit Party.  Each of the Credit Parties has received all deeds,
assignments, waivers, consents, nondisturbance and attornment or similar
agreements, bills of sale and other documents, and has duly effected all
recordings, filings and other actions necessary to establish, protect and
perfect such Credit Party’s right, title and interest in and to all such Real
Estate and other properties and assets except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.  Schedule 5.12
also describes any purchase options, rights of first refusal or other similar
contractual rights pertaining to any Real Estate.  As of the Closing Date, no
portion of any Credit Party’s Real Estate has suffered any material damage by
fire or other casualty loss that has not heretofore been repaired and restored
in all material respects to its original condition or otherwise remedied.  As of
the Closing Date, all material permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

 

5.13.        Environmental Matters.

 

(a)         Except as set forth in Schedule 5.13 as of the Closing Date: (i) the
Real Estate is free of contamination from any Hazardous Material except for such
contamination that could not reasonably be expected to adversely impact the
value or marketability of such Real Estate and that could not reasonably be
expected to result in Environmental Liabilities of Holdings or its Subsidiaries
in excess of $5,000,000 in the aggregate; (ii) neither Holdings nor any
Subsidiary of Holdings has caused or suffered to occur any Release of Hazardous
Materials on, at, in, under, above, to, from or about any of their Real Estate;
(iii) Holdings and its Subsidiaries are and have been in compliance with all
Environmental Laws, except for such noncompliance that could not reasonably be
expected to result in Environmental Liabilities of Holdings or its Subsidiaries
in excess of $5,000,000 in the aggregate; (iv) Holdings and its Subsidiaries
have obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits could not reasonably be
expected to result in Environmental Liabilities of Holdings or its Subsidiaries
in excess of $5,000,000 in the aggregate, and all such Environmental Permits are
valid, uncontested and in good standing; (v) neither Holdings nor any Subsidiary
of Holdings is involved in operations or knows of any facts, circumstances or
conditions, including any Releases of Hazardous Materials, that are likely to
result in any Environmental Liabilities of Holdings or any Subsidiary of
Holdings which could reasonably be expected to be in excess of $5,000,000 in the
aggregate, and neither Holdings nor any Subsidiary of Holdings has permitted any
current or former tenant or occupant of the Real Estate to engage in any such
operations; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses in excess of $5,000,000 in the
aggregate or injunctive relief

 

54

--------------------------------------------------------------------------------


 

against, or that alleges criminal misconduct by, Holdings or any Subsidiary of
Holdings; (vii) no notice has been received by Holdings or any Subsidiary of
Holdings identifying any of them as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of any Responsible Officer of any the Credit Parties, there are no
facts, circumstances or conditions that could reasonably be expected to result
in any of Holdings or its Subsidiaries being identified as a “potentially
responsible party” under CERCLA or analogous state statutes; and (viii) Holdings
and its Subsidiaries have provided to Agent copies of all environmental reports,
reviews and audits and all written information pertaining to actual or potential
Environmental Liabilities, in each case relating to any of Holdings or its
Subsidiaries to the extent the foregoing are in the possession, custody or
control of Holdings or its Subsidiaries.

 

(b)         Holdings and Borrower each hereby acknowledges and agrees that Agent
(i) is not now, and has not ever been, in control of any of the Real Estate or
affairs of Holdings or its Subsidiaries and (ii) does not have the capacity
through the provisions of the Loan Documents or otherwise to influence Holding’s
or its Subsidiaries’ conduct with respect to the ownership, operation or
management of any of their Real Estate or compliance with Environmental Laws or
Environmental Permits.

 

5.14.        ERISA; Foreign Pension Plans.

 

(a)         Schedule 5.14 lists all material Plans and material Foreign Pension
Plans that are sponsored or maintained by any Credit Party and all Title IV
Plans, Multiemployer Plans that any Credit Party or ERISA Affiliate contributes
to, sponsors or maintains.  Copies of all Title IV Plans, together with a copy
of the latest Form 5500-series report for each such Title IV Plan have been made
available to Agent.  Except with respect to Multiemployer Plans, each Qualified
Plan has received a favorable determination from the IRS, is maintained under a
prototype plan and may rely upon a favorable opinion letter issued by the IRS
with respect to such prototype plan, or is within the applicable remedial
amendment period.  Except as would not be reasonably expected to have a Material
Adverse Effect: (i) each Plan is in compliance with the applicable provisions of
ERISA and the IRC, (ii) neither any Credit Party nor ERISA Affiliate has failed
to make any contribution or pay any amount due as required by either Section 412
of the IRC or Section 302 of ERISA or the terms of any Title IV Plan and
(iii) neither any Credit Party nor ERISA Affiliate has engaged in a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section 4975 of
the IRC, in connection with any Plan, that would subject any Credit Party to a
tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the IRC.

 

(b)         Except as set forth in Schedule 5.14: (i) no Title IV Plan has any
Unfunded Pension Liability; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Responsible Officer of Borrower, threatened claims (other than claims for
benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan
that could reasonably be expected to have a Material Adverse Effect; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur a
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; and (v) within the last five years

 

55

--------------------------------------------------------------------------------


 

no Title IV Plan of any Credit Party or ERISA Affiliate has been terminated,
whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA.

 

(c)         (i)            Except as would not reasonably be expected to have a
Material Adverse Effect, each Foreign Pension Plan is in compliance and in good
standing (to the extent such concept exists in the relevant jurisdiction) in all
material respects with all laws, regulations and rules applicable thereto,
including all funding requirements, and the respective requirements of the
governing documents for such Foreign Pension Plan; (ii) with respect to each
Foreign Pension Plan maintained or contributed to by any Credit Party or any
Subsidiary of a Credit Party, (A) that is required by applicable law to be
funded in a trust or other funding vehicle, such Foreign Pension Plan is in
compliance with applicable law regarding funding requirements except to the
extent permitted under applicable law and (B) that is not required by applicable
law to be funded in a trust or other funding vehicle, reasonable reserves have
been established where required by ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained; and (iii) no
actions or proceedings have been taken or instituted to terminate or wind-up a
Foreign Pension Plan with respect to which the Credit Parties or any Subsidiary
of a Credit Party could reasonably be expected to have any material liability.

 

5.15.        Brokers.  No broker or finder acting on behalf of any Credit Party
or Affiliate thereof brought about the obtaining, making or closing of the Loans
or the Related Transactions, and no Credit Party or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

5.16.        Taxes and Tax Returns.

 

(a)         As of the Closing Date, (i) all Tax Returns required to be filed by
the Credit Parties have been timely and properly filed and (ii) all taxes that
are due (other than taxes being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided for in accordance
with GAAP) have been paid, except where the failure to file Tax Returns or pay
Taxes would not reasonably be expected to have a Material Adverse Effect.  No
Governmental Authority has asserted any claim for taxes, or to any Credit
Party’s knowledge, has threatened to assert any claim for taxes that would, if
not paid by a Credit Party, have a Material Adverse Effect.  All taxes required
by law to be withheld or collected and remitted (including, without limitation,
income tax, unemployment insurance and workmen’s compensation premiums) with
respect to the Credit Parties have been withheld or collected and paid to the
appropriate Governmental Authorities (or are properly being held for such
payment), except for amounts the nonpayment of which or the failure of which to
collect, withhold or remit would not be reasonably likely to have a Material
Adverse Effect.

 

(b)         None of the Credit Parties has been notified that either the IRS, or
any other Governmental Authority, has raised or intends to raise, any
adjustments with respect to Taxes of the Credit Parties, which adjustments would
be reasonably likely to have a Material Adverse Effect.

 

5.17.        Maintenance of Properties; Insurance.  All material properties used
in the business of Holdings and its Subsidiaries are maintained in good repair,
working order and condition (ordinary wear and tear and casualty excepted) and
all appropriate repairs, renewals and

 

56

--------------------------------------------------------------------------------


 

replacements thereof have been made or will be made in a timely manner.  All
insurance described in Section 2.2 is maintained by Holdings and its
Subsidiaries.  Schedule 5.17 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, as well as a summary of the key business terms of each such policy such
as deductibles, coverage limits and term of policy.

 

5.18.        Foreign Assets Control Regulations and Anti-Money Laundering.

 

(a)         OFAC.  Neither any Credit Party nor any Subsidiary of any Credit
Party (i) is a person whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii)
engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise knowingly associated with any such person in
any manner violative of Section 2, (iii) is an SDN, or (iv) conducts business
with an SDN or in a country in violation of a Sanctions Program or is otherwise
subject to the limitations or prohibitions under any other OFAC regulation or
executive order.

 

(b)         Bank Secrecy Act.  Each of the Credit Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act.

 

(c)         Foreign Corrupt Practices Act.  No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 6.
DEFAULT, RIGHTS AND REMEDIES

 

6.1.          Events of Default.

 

“Event of Default” shall mean the occurrence or existence of any one or more of
the following:

 

(a)         Payment.  (1) Failure to pay any installment or other payment of
principal of any Loan when due, or to repay Revolving Loans to reduce their
balance to the maximum amount of Revolving Loans then permitted to be
outstanding or to reimburse any L/C Issuer for any payment made by such L/C
Issuer under or in respect of any Letter of Credit when due or (2) failure to
pay, within three (3) Business Days after the due date, any interest on any Loan
or any other amount due under this Agreement or any of the other Loan Documents;
or

 

(b)         Default in Other Agreements.  (1) Any Credit Party or any of its
Subsidiaries fails to pay when due or within any applicable grace period any
principal or

 

57

--------------------------------------------------------------------------------


 

interest on Indebtedness (other than the Loans) or any Contingent Obligations or
(2) breach or default of any Credit Party or any of its Subsidiaries, or the
occurrence of any condition or event, with respect to any Indebtedness (other
than the Loans) or any Contingent Obligations, in each case, if the effect of
such failure to pay, breach, default or occurrence is to cause or to permit the
holder or holders then to cause, Indebtedness and/or Contingent Obligations
having a principal amount in excess of $7,500,000 individually or in excess of
$15,000,000 in the aggregate to become or be declared due prior to their stated
maturity; or

 

(c)         Breach of Certain Provisions.  Failure of any Credit Party to
perform or comply with any term or condition contained in that portion of
Section 2.2 relating to the Credit Parties’ obligation to maintain insurance,
Section 2.3, Section 2.4, Section 2.9, Section 3 or Section 4; or

 

(d)         Breach of Warranty.  Any representation, warranty, certification or
other statement made by any Credit Party in any Loan Document or in any
statement or certificate at any time given by such Person in writing pursuant
to, or in connection with, any Loan Document is false in any material respect
(without duplication of materiality qualifiers contained therein) on the date
made; or

 

(e)         Other Defaults Under Loan Documents.  Any Credit Party defaults in
the performance of or compliance with any term contained in this Agreement or
the other Loan Documents (other than occurrences described in other provisions
of this Section 6.1 for which a different grace or cure period is specified, or
for which no cure period is specified and which constitute immediate Events of
Default) and such default is not remedied or waived within thirty (30) days
after the earlier of (1) receipt by Borrower of notice from Agent or Requisite
Lenders of such default or (2) actual knowledge of a Responsible Officer of
Holdings or Borrower of such default; or

 

(f)          Involuntary Bankruptcy; Appointment of Receiver, Etc.  (1) A court
enters a decree or order for relief with respect to any Credit Party in an
involuntary case under the Bankruptcy Code, which decree or order is not stayed
or other similar relief is not granted under any applicable federal or state
law; or (2) the continuance of any of the following events for sixty (60) days
unless dismissed, bonded or discharged:  (A) an involuntary case is commenced
against any Credit Party, under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect; or (B) a decree or order of a court for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over any Credit Party, or over all or a
substantial part of its property, is entered; or (C) a receiver, trustee or
other custodian is appointed without the consent of a Credit Party, for all or a
substantial part of the property of the Credit Party; or (D) an order, judgment
or decree is entered against any Credit Party decreeing the dissolution or split
up of such Credit Party; or

 

(g)         Voluntary Bankruptcy; Appointment of Receiver, Etc.  (1) Any Credit
Party commences a voluntary case under the Bankruptcy Code, or consents to the
entry of an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or (2) any Credit Party makes any
assignment for the benefit of creditors; or (3) the Board of Directors of any
Credit

 

58

--------------------------------------------------------------------------------


 

Party adopts any resolution or otherwise authorizes action to approve any of the
actions referred to in this Section 6.1(g); or

 

(h)         Judgment and Attachments.  Any money judgment, writ or warrant of
attachment, or similar process (other than those described elsewhere in this
Section 6.1) involving an amount in excess of $7,500,000 (in any individual case
or in the aggregate) in either case to the extent not adequately covered by
insurance in Agent’s sole discretion as to which the insurance company has
acknowledged coverage, is entered or filed against one or more of the Credit
Parties or their Subsidiaries or any of their respective assets and remains
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
or in any event later than five (5) Business Days prior to the date of any
proposed sale thereunder; or

 

(i)          Solvency.  The Credit Parties when taken as a whole cease to be
Solvent; or

 

(j)          Invalidity of Loan Documents / Purchase Documents.  (1) Any of the
Loan Documents for any reason, other than a partial or full release in
accordance with the terms thereof, ceases to be in full force and effect or is
declared to be null and void, or any Credit Party denies that it has any further
liability under any Loan Documents to which it is party, or gives notice to such
effect; or (2) the Purchase Documents shall cease to be valid and binding
agreements against any party thereto other than in accordance with their express
terms to the extent such cessation affects any indemnification provisions
provided in the Purchase Documents or is otherwise adverse in any material
respect to the Agent and the Lenders; or

 

(k)         Change of Control.  A Change of Control occurs; or

 

(l)          Subordinated Indebtedness.  The failure of Holdings or any of its
Subsidiaries or any creditor of Holdings or any of its Subsidiaries to comply
with the material terms of any subordination or intercreditor agreement or any
subordination provisions of any note or other document, running to the benefit
of Agent or Lenders in respect of any Indebtedness, or if any such document or
provision becomes null and void or, with respect to Indebtedness having an
outstanding principal amount of $7,500,000 individually or $15,000,000 in the
aggregate, any party denies further liability under any such document or
provision or provides notice to that effect.

 

6.2.          Suspension or Termination of Commitments.  Subject to Section 6.3,
upon the occurrence of any Event of Default, Agent, at the request of Requisite
Revolving Lenders, shall, without notice or demand, immediately suspend or
terminate all or any portion of Lenders’ obligations to make additional Loans or
issue or cause to be issued Letters of Credit under the Revolving Loan
Commitment; provided that, if the Event of Default is waived by Requisite
Revolving Lenders, the Commitments shall be reinstated.

 

6.3.          Acceleration and other Remedies.  Upon the occurrence of any Event
of Default described in Sections 6.1(f) or 6.1(g), the Commitments shall be
immediately terminated and all of the Obligations, including the Revolving Loans
(but excluding any Obligations existing from time to time of Borrower or a
Guarantor to a Lender (or an Affiliate of a Lender) arising in connection with
any Bank Product Documents), shall automatically become immediately due

 

59

--------------------------------------------------------------------------------


 

and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other requirements of any kind, all of
which are hereby expressly waived by Borrower, and the Commitment shall
thereupon terminate.  Upon the occurrence and during the continuance of any
other Event of Default, Agent, at the request of the Requisite Lenders, shall,
by written notice to Borrower (a) reduce the aggregate amount of the Commitments
from time to time, (b) declare all or any portion of the Loans and all or any
portion of the other Obligations (excluding any Obligations existing from time
to time of Borrower or a Guarantor to a Lender (or an Affiliate of a Lender)
arising in connection with any Bank Product Documents) to be, and the same shall
forthwith become, immediately due and payable together with accrued interest
thereon, (c) terminate all or any portion of the obligations of Agent, L/C
Issuers and Lenders to make Revolving Credit Advances and issue Letters of
Credit, (d) demand that Borrower immediately deliver cash to Agent for the
benefit of L/C Issuers (and Borrower shall then immediately so deliver) in an
amount equal to the Minimum Collateral Amount and (e) exercise any other
remedies which may be available under the Loan Documents or applicable law. 
Borrower hereby grants to Agent, for the benefit of L/C Issuers and each Lender
with a participation in any Letters of Credit then outstanding, a security
interest in such cash collateral to secure all of the Letter of Credit
Obligations.  Any such cash collateral shall be made available by Agent to L/C
Issuers to reimburse L/C Issuers for payments of drafts drawn under such Letters
of Credit and any fees, Charges and reasonable expenses of L/C Issuers with
respect to such Letters of Credit and the unused portion thereof, after all such
Letters of Credit shall have expired or been fully drawn upon, shall be applied
to repay any other Obligations.  After all such Letters of Credit shall have
expired or been fully drawn upon and all Obligations shall have been satisfied
and paid in full, the balance, if any, of such cash collateral shall be (subject
to any rights of third parties and except as otherwise directed by a court of
competent jurisdiction) returned to Borrower.  Borrower shall from time to time
execute and deliver to Agent such further documents and instruments as Agent may
request with respect to such cash collateral.

 

6.4.          Performance by Agent.  If any Credit Party shall fail to perform
any covenant, duty or agreement contained in any of the Loan Documents and as a
result thereof an Event of Default shall have occurred and be continuing, Agent
may perform or attempt to perform such covenant, duty or agreement on behalf of
such Credit Party.  In such event, Holdings or Borrower shall, at the request of
Agent, promptly pay any amount reasonably expended by Agent in such performance
or attempted performance to Agent, together with interest thereon at the
applicable rate of interest in effect upon the occurrence of an Event of Default
as specified in Section 1.2(d) from the date of such expenditure until paid. 
Notwithstanding the foregoing, it is expressly agreed that Agent shall not have
any liability or responsibility for the performance of any obligation of any
Credit Party under this Agreement or any other Loan Document.

 

6.5.          Application of Proceeds.  Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of Borrower, and Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received at any
time or times after the occurrence and during the continuance of an Event of
Default.  Notwithstanding anything to the contrary contained in this Agreement
(including, without limitation, Section 1.1 and 1.5 hereof), all payments
(including the proceeds of any Asset Disposition or other sale of, or other
realization upon, all or any part of the Collateral) received

 

60

--------------------------------------------------------------------------------


 

after acceleration of the Obligations shall be applied:  first, to all Fees,
costs and expenses incurred by or owing to Agent and any Lender with respect to
this Agreement, the other Loan Documents or the Collateral; second, to accrued
and unpaid interest on the Obligations (including any interest which but for the
provisions of the Bankruptcy Code, would have accrued on such amounts); third,
to the principal amount of the Obligations outstanding (other than Obligations
owed under any Bank Product Document) and to cash collateralize outstanding
Letters of Credit (pro rata among all such Obligations based upon the principal
amount thereof or the outstanding face amount of such Letters of Credit, as
applicable, and with respect to amounts applied to Term Loans, pro rata among
all remaining Scheduled Installments thereof); and fourth to any other
Obligations of Borrower or a Guarantor owing to Agent, any Lender (or any
Affiliate of a Lender) or any L/C Issuer under the Loan Documents or any Bank
Product Document.  Any balance remaining shall be delivered to Borrower or to
whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 

SECTION 7.
CONDITIONS TO LOANS

 

The obligations of Lenders and L/C Issuers to make Loans and to issue or cause
to be issued Letters of Credit are subject to satisfaction of all of the
applicable conditions set forth below.

 

7.1.          Conditions to Initial Loans.  The obligations of Lenders and L/C
Issuers to make Loans and issue Letters of Credit on the Closing Date are, in
addition to the conditions precedent specified in Section 7.2, subject to the
delivery of all documents listed on, the taking of all actions set forth on and
the satisfaction of all other conditions precedent listed in Annex B or in the
closing checklist, all in form and substance, or in a manner, reasonably
satisfactory to Agent and Lenders.

 

7.2.          Conditions to All Loans.  Except as otherwise expressly provided
herein, the obligations of each Lender to fund any Term Loan or Advance and the
obligations of each L/C Issuer to incur any Letter of Credit Obligation, are
subject to satisfaction the following conditions as of the date thereof (the
“Funding Date”):

 

(a)         each representation or warranty by any Credit Party contained herein
and in any other Loan Document shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein) as
of such date, except to the extent that such representation or warranty
expressly relates to an earlier date in which case such representation or
warranty shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such earlier date, unless,
with respect to an Advance or Letter of Credit Obligation, Agent and the
Requisite Revolving Lenders have determined to make such Advance or incur such
Letter of Credit Obligation notwithstanding the fact that such warranty or
representation is not true and correct in all material respects;

 

(b)         no Default or Event of Default shall have occurred and be continuing
or shall result immediately after giving effect to any Term Loan or Advance (or
the incurrence of any Letter of Credit Obligation), unless, with respect to an
Advance or a Letter of Credit Obligation, Agent and the Requisite Revolving
Lenders shall have determined to make any

 

61

--------------------------------------------------------------------------------


 

Advance or incur any Letter of Credit Obligation notwithstanding the occurrence
and continuance of such Default or Event of Default; or

 

(c)         the amount of such Advance (or the Letter of Credit Obligations
incurred) does not exceed remaining Borrowing Availability.

 

The request and acceptance by Borrower of the proceeds of any Term Loan or
Advance, the incurrence of any Letter of Credit Obligations or the conversion or
continuation of any Loan into, or as, a LIBOR Loan shall be deemed to
constitute, as of the date thereof, (i) a representation and warranty by
Borrower that the conditions in this Section 7.2  have been satisfied and (ii) a
reaffirmation by Borrower of the granting and continuance of Agent’s Liens, on
behalf of itself and Lenders, pursuant to the Collateral Documents.

 

SECTION 8.
ASSIGNMENT AND PARTICIPATION

 

8.1.          Assignment and Participations.

 

(a)         Subject to the terms of this Section 8.1, any Lender may make
assignments to a Person (other than a natural Person) of, or sell participations
in, at any time or times, the Loan Documents, Loans, Letter of Credit
Obligations and any Commitment or any portion thereof or interest therein,
including any Lender’s rights, title, interests, remedies, powers or duties
thereunder.  Any assignment by a Lender (a “Sale”) shall be for a fixed and not
a varying percentage of the assigning Lender’s respective Loans, Commitments and
Letter of Credit Obligations (but do not have to be ratable between the
Revolving Loans and Term Loans) and:  (i) shall require the consent of Agent
(which consent shall not be unreasonably withheld or delayed) if (A) in the case
of an assignment of any Revolving Loan, Revolving Loan Commitment or unfunded
Term Loan Commitment, such assignment is to any Person that is not a Lender with
an existing Commitment in respect of the same facility as the assigned Loans or
Commitment, an Affiliate of such assigning Lender or an investment fund managed
by the same investment advisor as the assigning Lender, or (B) in the case of an
assignment of any Loan, such assignment is not a Lender Group Assignment;
(ii) except with respect to any Lender Group Assignment or as approved in
writing by the Agent and Borrower, after giving effect to any such partial
assignment, the assignee Lender shall have Loans and Commitments in an amount at
least equal to $1,000,000 and the assigning Lender shall have retained Loans and
Commitments in an amount at least equal to $1,000,000 (unless all of the Loans
and Commitments of such assigning Lender have been assigned); (iii) shall
require the consent of Borrower (which consent shall not be unreasonably
withheld or delayed) if (A) no Event of Default has occurred and is continuing,
and (B) such assignment is not a Lender Group Assignment; provided that Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to Agent within ten (10) Business Days after having
received notice thereof; (iv) if such assignment is an assignment of Revolving
Loans or a Revolving Loan Commitment, shall require the consent of the Swing
Line Lender and L/C Issuer (which consent shall not be unreasonably withheld or
delayed), (v) if such assignment is an assignment of a Revolving Loan or a
Commitment, such assignment shall not be to any Credit Party or Affiliate
thereof and (vi) if such assignment is an assignment of a Term Loan to a Credit
Party or Affiliate thereof, such assignment shall be subject to the additional
conditions

 

62

--------------------------------------------------------------------------------


 

set forth in Section 8.1(i).  The parties to each Sale (other than those
described in clause (g) or (h) below) shall execute and deliver to Agent an
Assignment via an electronic settlement system designated by Agent (or, if
previously agreed with Agent, via a manual execution and delivery of the
Assignment) evidencing such Sale, together with any existing Note subject to
such Sale (or any affidavit of loss therefor acceptable to Agent), any tax forms
required to be delivered pursuant to Section 1.9 and payment of an assignment
fee in the amount of $3,500 (which assignment fee may be waived by Agent in its
sole discretion), provided that (1) if a Sale is a Lender Group Assignment under
clause (ii) or (iii) of the definition thereof then no assignment fee shall be
due in connection with such Sale, and (2) if a Sale by a Lender is not a Lender
Group Assignment under Clause (ii) or (iii) of the definition thereof, and
concurrently such Lender makes a Lender Group Assignment under Clause (ii) or
(iii) of the definition thereof, then only one assignment fee of $3,500 shall be
due in connection with such Sale.  Upon receipt of all the foregoing, and
conditioned upon such receipt and, if such Assignment is not a Lender Group
Assignment, upon Agent (and Borrower, if applicable) consenting to such
Assignment (if required), from and after the effective date specified in such
Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.  Subject to the recording of an
Assignment by Agent in the Register pursuant to Section 1.7(b), (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).  Borrower hereby acknowledges and agrees that any assignment shall give
rise to a direct obligation of Borrower to the assignee and that the assignee
shall be considered to be a “Lender.”  In all instances, each Lender’s liability
to make Loans hereunder shall be several and not joint and shall be limited to
such Lender’s Pro Rata Share of the applicable Commitment.  In the event Agent
or any Lender assigns or otherwise transfers all or any part of the Obligations,
Agent or any such Lender shall so notify Borrower and Borrower shall, upon the
request of Agent or such Lender, execute new Notes in exchange for the Notes, if
any, being assigned.

 

(b)         Any participation by a Lender of all or any part of its Commitments
shall be made with the understanding that all amounts payable by Borrower
hereunder shall be determined as if that Lender had not sold such participation,
and that the holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except actions directly
affecting (i) any reduction in the principal amount of, or interest rate or Fees
payable with respect to, any Loan in which such holder participates, (ii) any
extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral or release any one or more
Guarantors if the effect of such release would be to diminish all or
substantially all of the collective value of the credit support provided by the
Guaranties (other than in accordance with the terms of this Agreement, the
Collateral

 

63

--------------------------------------------------------------------------------


 

Documents or the other Loan Documents).  Solely for purposes of Sections 1.8,
1.9, 8.3 and 9.1, Borrower acknowledges and agrees that a participation shall
give rise to a direct obligation of Borrower to the participant and the
participant shall be considered to be a “Lender.”  Except as set forth in the
preceding sentence neither Borrower nor any other Credit Party shall have any
obligation or duty to any participant.  Neither Agent nor any Lender (other than
the Lender selling a participation) shall have any duty to any participant and
may continue to deal solely with the Lender selling a participation as if no
such sale had occurred.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts of each participant’s interest with respect to the subject Loan or
Commitment (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any of the other Loan Documents) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(c)         Except as expressly provided in this Section 8.1, no Lender shall,
as between Borrower and that Lender, or Agent and that Lender, be relieved of
any of its obligations hereunder as a result of any sale, assignment, transfer
or negotiation of, or granting of participation in, all or any part of the
Loans, the Notes or other Obligations owed to such Lender.

 

(d)         Holdings and Borrower shall assist each Lender permitted to sell
assignments or participations under this Section 8.1 as required to enable the
assigning or selling Lender to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be requested and the prompt preparation of
informational materials for, and the participation of management in meetings
with, potential assignees or participants, all on a timetable established by
Agent in its sole discretion.  Holdings and Borrower shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by it
and all other information provided by it and included in such materials, except
that any Budget delivered by Borrower shall only be certified by Borrower as
having been prepared by Borrower in compliance with the representations
contained in Section 5.5.

 

(e)         A Lender may furnish any information concerning Credit Parties in
the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 9.14.

 

64

--------------------------------------------------------------------------------


 

(f)          Unless an Event of Default has occurred and is continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Commitments to a potential Lender or participant, if, as of the date of the
proposed assignment or sale, the assignee Lender or participant would be subject
to capital adequacy or similar requirements under Section 1.8(a), increased
costs or an inability to fund LIBOR Loans under Section 1.8(b), or withholding
taxes in accordance with Section 1.9.  Notwithstanding the other provisions of
this Section 8.1, no assignment shall be made to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this sentence.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
and Advances previously requested from but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each L/C Issuer, each Swing Line Lender and
each other Lender hereunder (and interest accrued thereon) with respect to such
assigned portion of rights and obligations, and (y) acquire (and fund as
appropriate) an applicable pro rata share of Loans, Advances and participations
in Letters of Credit and Swing Line Loans then being assigned from such
Defaulting Lender.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.  Except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender

 

(g)         In addition to the other rights provided in this Section 8.1, each
Lender may grant a security interest in, or otherwise assign as collateral, any
of its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to (A) any
federal reserve bank (pursuant to Regulation A of the Federal Reserve Board),
without notice to Agent or (B) any holder of, or trustee for the benefit of the
holders of, such Lender’s Indebtedness or equity securities, by notice to Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (a) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder.

 

(h)         In addition to the other rights provided in this Section 8.1, each
Lender may, (x) with notice to Agent, grant to an SPV the option to make all or
any part of any Loan that such Lender would otherwise be required to make
hereunder (and the exercise of such option by such SPV and the making of Loans
pursuant thereto shall satisfy the obligation of such Lender to make such Loans
hereunder) and such SPV may assign to such Lender the right to receive payment
with respect to any Obligation and (y) without notice to or consent from

 

65

--------------------------------------------------------------------------------


 

Agent or Borrower, sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loans, Revolving Loans and
Letters of Credit); provided, however, that, whether as a result of any term of
any Loan Document or of such grant or participation, (i) no such SPV or
participant shall have a commitment, or be deemed to have made an offer to
commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Section 1.9, but, with respect to Section 1.9(c),
only to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 1.9 and then only to the extent of any
amount to which such Lender would be entitled in the absence of any such grant
or participation and (B) each such SPV may receive other payments that would
otherwise be made to such Lender with respect to Loans funded by such SPV to the
extent provided in the applicable option agreement and set forth in a notice
provided to Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii) and
(iii) of Section 9.2(c) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in clause (v) of
Section 9.2(c).  No party hereto shall institute (and each of Borrower and
Holdings shall cause each other Credit Party not to institute) against any SPV
grantee of an option pursuant to this clause (h) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Credit Party against any Liability that may be
incurred by, or asserted against, such Credit Party as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.

 

(i)          Notwithstanding anything to the contrary contained in this
Agreement, so long as (w) the conditions set forth in Section 8.1(a) with
respect to any assignments are satisfied with respect to such repurchase,
(x) both before and after giving effect to such assignment, no Advances are, or
will be, outstanding, (y) no Default or Event of Default has occurred and is
continuing or would result from such assignment and (z) the Borrower has
delivered a certificate to the Agent in form and substance reasonably
satisfactory to the Agent and signed by the Chief Executive Officer or Chief
Financial Officer of the Borrower certifying that each of the conditions set
forth in this Section 8.1(i) have been satisfied and that the terms of such
repurchase conform to the requirements set forth herein, then a Credit Party or
an Affiliate of a Credit Party may repurchase outstanding Term Loans on the
following basis:

 

66

--------------------------------------------------------------------------------


 

(i)                  such Term Loans shall be purchased from Lenders holding
such Term Loans through an auction process the terms and conditions of which
auction shall be determined by the Agent acting in consultation with the
Borrower; provided that, in any event, (A) any offer by any Credit Party or
Affiliate thereof to repurchase any Term Loans pursuant to this
Section 8.1(i) shall be made to all Lenders holding the type or Series of Term
Loans to be repurchased on the same terms and conditions for each such offer and
(B) each Lender accepting such an offer shall be, subject to the terms and
conditions of the auction, entitled to sell and receive payment for repurchase
of such Lender’s Term Loans of that type or Series ratably based on the
aggregate principal amount of such Term Loans owing to all Lenders who have
accepted such offer for repurchase;

 

(ii)                              (A) the Borrower shall have paid all accrued
and unpaid interest, if any, on the repurchased Term Loans to the date of
repurchase of such Term Loans, (B) such repurchases and cancellations shall not
be deemed to be voluntary or optional prepayments pursuant to Section 1.5(a) and
(C) no such repurchases and cancellations shall change the Scheduled
Installments (other than to reduce the amount due and payable on the maturity
date of such Term Loan);

 

(iii)                             immediately upon such assignment becoming
effective, and without further action by any Person, any Term Loans so
repurchased shall be extinguished, cancelled and retired by the Credit Party or
such Affiliate and shall no longer be outstanding (and shall not be resold or
further assigned by any Credit Party or Affiliate), and all such Term Loans
repurchased shall be deemed to be extinguished, cancelled and retired and no
longer outstanding for all purposes of this Agreement and the other Loan
Documents and the Credit Party or Affiliate acting in its capacity as assignee,
shall thereafter have no rights as a Lender under the Loan Documents with
respect to such Term Loans including, but not limited to (A) the right to
receive any payments with respect to such Term Loans or any other amounts under
the Loan Documents, (B) any right to make or receive any request, demand,
authorization, direction, notice, consent or waiver under the Loan Documents,
and (C) the right to vote with respect to such Term Loans or to be included in
the determination of Requisite Lenders or for any similar or related purpose
under this Agreement; and

 

(iv)               any repurchase of Loans by any Credit Party or its Affiliate
pursuant to this Section 8.1(i) shall be permitted notwithstanding anything
contained herein requiring payments to be made pro rata to all Lenders.

 

8.2.          Agency Provisions.

 

(a)         Appointment.  Each Lender and each L/C Issuer hereby designates and
appoints SunTrust as its Agent under this Agreement and the other Loan
Documents.  Each Lender hereby irrevocably authorizes Agent to execute and
deliver the Collateral Documents and to take such action or to refrain from
taking such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers as are set forth herein or
therein, together with such other powers as are reasonably incidental thereto. 
Agent is authorized and empowered to amend, modify, or waive any provisions of
this Agreement or the

 

67

--------------------------------------------------------------------------------


 

other Loan Documents on behalf of Lenders subject to the requirement that
certain of Lenders’ consent be obtained in certain instances as provided in this
Section 8.2 and Section 9.2.  The provisions of this Section 8.2 are solely for
the benefit of Agent and Lenders and neither Holdings nor any of its
Subsidiaries shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
Agent shall act solely as agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for Holdings or any of its Subsidiaries.  Agent may perform any of its
duties hereunder, or under the Loan Documents, by or through its agents or
employees.  Each Lender and Agent acknowledges that Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is acting as
counsel to Agent and is not acting as counsel to such Lender.  The rights and
duties of Agent under this Agreement or any other Loan Document may not be
amended, modified, terminated or waived without the written consent of Agent in
addition to any other consent required hereunder.

 

(b)         Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of Lenders and L/C Issuers), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Section 6.1(f) or (g) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 6.1(f) or (g) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Person), (iii) act as collateral agent for each
Secured Party for purposes of the perfection of all Liens created by such
agreements and all other purposes stated therein, (iv) manage, supervise and
otherwise deal with the Collateral, (v) take such other action as is necessary
or desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, and (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to Agent
and the other Secured Parties with respect to the Collateral, whether under the
Loan Documents, applicable requirements of law or otherwise; provided, however,
that Agent hereby appoints, authorizes and directs each Lender and each L/C
Issuer to act as collateral sub-agent for Agent, the Lenders and the L/C Issuers
for purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by Holdings, Borrower or any Domestic
Subsidiary with, and cash and Cash Equivalents held by, such Lender or such L/C
Issuer, and may further authorize and direct the Lenders and the L/C Issuers to
take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to Agent, and each
Lender and each L/C Issuer hereby agrees to take such further actions to the
extent, and only to the extent, so authorized and directed.

 

(c)         Limited Duties.  Under the Loan Documents, Agent (i) is acting
solely on behalf of the Lenders and the L/C Issuers (except to the limited
extent provided in Section 1.7(b) with respect to the Register), with duties
that are entirely administrative in nature, notwithstanding the use of the
defined term “Agent”, the terms “agent”, “Agent” and “collateral agent” and
similar terms in any Loan Document to refer to Agent, which terms are used for
title

 

68

--------------------------------------------------------------------------------


 

purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Lender, L/C Issuer or any other Person and (iii) shall have no
implied functions, responsibilities, duties, obligations or other liabilities
under any Loan Document, and each Lender and L/C Issuer hereby waives and agrees
not to assert any claim against Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

 

(d)         Binding Effect.  Each Lender and each L/C Issuer agrees that (i) any
action taken by Agent or the Requisite Lenders (or, if expressly required
hereby, such other proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by Agent in reliance upon the
instructions of Requisite Lenders (or, where so required, such other proportion)
and (iii) the exercise by Agent or the Requisite Lenders (or, where so required,
such other proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.

 

(e)         Use of Discretion; No Action without Instructions.  Agent shall not
be required to exercise any discretion or take, or to omit to take, any action,
including with respect to enforcement or collection, except any action it is
required to take or omit to take (i) under any Loan Document or (ii) pursuant to
instructions from the Requisite Lenders (or, where expressly required by the
terms of this Agreement, such other proportion of the Lenders).

 

(f)          Right Not to Follow Certain Instructions.  Notwithstanding clause
(e) above, Agent shall not be required to take, or to omit to take, any action
(i) unless, upon demand, Agent receives an indemnification satisfactory to it
from the Lenders (or, to the extent applicable and acceptable to Agent, any
other Person) against all Liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against Agent or any of its
officers, directors, employees or agents thereof or (ii) that is, in the opinion
of Agent or its counsel, contrary to any Loan Document or applicable requirement
of law; including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(g)         Delegation of Rights and Duties.  Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party). 
Any such Person shall benefit from this Article VIII to the extent provided by
Agent.

 

(h)         Rights, Exculpation, Etc.  Neither Agent nor any of its officers,
directors, employees or agents shall be liable to any Lender for any action
taken or omitted by it hereunder or under any of the Loan Documents, or in
connection herewith or therewith, except that Agent shall be liable to the
extent of its own gross negligence or willful misconduct as determined by a
final non-appealable order by a court of competent jurisdiction.  Agent shall
not be liable for any apportionment or distribution of payments made by it in
good faith and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover

 

69

--------------------------------------------------------------------------------


 

from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).  In no event shall Agent
be liable for punitive, special, consequential, incidental, exemplary or other
similar damages.  Neither Agent nor any of its agents or representatives shall
be responsible to any Lender for any recitals, statements, representations or
warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, or sufficiency of this Agreement or any of the
Loan Documents or the transactions contemplated thereby, or for the financial
condition of any Credit Party.  Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any of the Loan Documents or the financial
condition of any Credit Party, or the existence or possible existence of any
Default or Event of Default.  Agent may at any time request instructions from
Requisite Lenders, Requisite Revolving Lenders or all affected Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents Agent is permitted or required to take or to grant. 
If such instructions are promptly requested, Agent shall be absolutely entitled
to refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from the Requisite Lenders, Requisite Revolving
Lenders or such other portion of the Lenders as shall be prescribed by this
Agreement.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of Requisite Lenders, Requisite Revolving Lenders or all
affected Lenders, as applicable; and, notwithstanding the instructions of
Requisite Lenders, Requisite Revolving Lenders or all affected Lenders, as
applicable, Agent shall not have any obligation to take any action if it
believes, in good faith, that such action is deemed to be illegal by Agent or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with Section 8.2(j).

 

(i)          Reliance.  Agent may, without incurring any liability hereunder,
(i) treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 8.1, (ii) consult with any of its officers,
directors, employees or agents and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Credit Party) and (iii) rely and act upon any
document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.  Agent may, without incurring any liability hereunder, rely
on the Register to the extent set forth herein.  Agent shall be entitled to rely
upon the advice of legal counsel, independent accountants, and other experts
selected by Agent in its sole discretion.

 

(j)          Expenses; Indemnification.  (i) Each Lender agrees to reimburse
Agent and each of its officers, directors, and agents (to the extent not
reimbursed by any Credit Party) promptly upon demand, severably and ratably, of
any costs and expenses (including fees, charges and disbursements of financial,
legal and other advisors and Taxes paid in the name of, or on behalf of, any
Credit Party) that may be incurred by Agent or any of its officers, directors,
and agents in connection with the preparation, syndication, execution, delivery,
administration,

 

70

--------------------------------------------------------------------------------


 

modification, consent, waiver or enforcement (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document, and  (ii) each Lender agrees to
reimburse and indemnify Agent and each of its officers, directors and agents for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
attorneys’ fees and expenses), advances or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by Agent under this Agreement or any of
the Loan Documents, in proportion to each Lender’s Pro Rata Share, but only to
the extent that any of the foregoing is not reimbursed by Borrower; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements of Agent to the extent resulting from
Agent’s gross negligence or willful misconduct as determined by a final
non-appealable order by a court of competent jurisdiction.  If any indemnity
furnished to Agent for any purpose shall, in the opinion of Agent, be
insufficient or become impaired, Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by the Requisite Lenders, Requisite Revolving Lenders or such other portion of
the Lenders as shall be prescribed by this Agreement until such additional
indemnity is furnished.  The obligations of Lenders under this
Section 8.2(j) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(k)         Agent Individually.  With respect to its Commitments hereunder,
SunTrust (or any successor Agent) shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender.  The terms “Lenders,”
“Requisite Lenders,” “Requisite Revolving Lenders” or any similar terms shall,
unless the context clearly otherwise indicates, include SunTrust (or any
successor Agent) in its individual capacity as a Lender or one of the Requisite
Lenders or Requisite Revolving Lenders.  SunTrust (or any successor Agent),
either directly or through strategic affiliations, may lend money to, acquire
equity or other ownership interests in, provide advisory services to and
generally engage in any kind of banking, trust or other business with any Credit
Party and any Subsidiary of any Credit Party as if it were not acting as Agent
pursuant hereto and without any duty to account therefor to Lenders.  SunTrust
(or any successor Agent), either directly or through strategic affiliations, may
accept fees and other consideration from any Credit Party and any Subsidiary of
any Credit Party for services in connection with this Agreement or otherwise
without having to account for the same to Lenders.

 

(l)          Successor Agent.

 

(i)                  The Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice
of resignation, the Requisite Lenders shall have the right to appoint a
successor; provided, that, so long as no Event of Default has occurred and is
continuing, the Borrower shall have the right to approve such successor (such
approval not to be unreasonably withheld or delayed).  If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall

 

71

--------------------------------------------------------------------------------


 

be agreed by the Requisite Lenders) (the “Resignation Effective Date”) or the
Borrower shall not have approved such successor appointed by the Requisite
Lenders as provided above, then the retiring Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuers, appoint a successor
Agent who shall serve as Agent until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above; provided, that, so long as no Event
of Default has occurred and is continuing, the Borrower shall have the right to
approve such successor appointed by the Agent (such approval not to be
unreasonably withheld or delayed); provided, further, that the approval of the
Borrower shall not be required if the successor appointed by the retiring Agent
is a Lender at the time of such appointment.  Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(ii)                 If the Person serving as Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders or the
Borrower may, to the extent permitted by applicable law, by notice in writing to
such Person, the Lenders and the Borrower (as applicable) remove such Person as
Agent and the Requisite Lenders may appoint a successor Agent; provided, that,
so long as no Event of Default has occurred and is continuing, the Borrower
shall have the right to approve such successor (such approval not to be
unreasonably withheld or delayed); provided, further, that the approval of the
Borrower shall not be required if the successor appointed by the Requisite
Lenders is a Lender at the time of such appointment.  If no such successor shall
have been so appointed by the Requisite Lenders and accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Requisite Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(iii)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring or removed Agent shall continue to hold such collateral security until
such time as a successor Agent is appointed) and (2) except for any indemnity
payments owed to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and L/C Issuer directly, until such time, if any, as
the Requisite Lenders appoint a successor Agent as provided for above.  Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Agent (other than any rights to indemnity
payments owed to the retiring or removed Agent), and the retiring or removed
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents.  The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.  After the retiring or removed
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Section 8.2 and Sections 1.3(e) and 9.1 shall continue in
effect for the benefit of such retiring or removed Agent, its sub agents and
their respective related parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as Agent.

 

72

--------------------------------------------------------------------------------


 

(m)        Collateral Matters.

 

(i)                  Release of Collateral and Related Guaranties.  Secured
Parties hereby irrevocably authorize Agent, at its option and in its discretion,
to release any Lien granted to or held by Agent upon any Collateral (w) upon
termination of the Commitments and payment and satisfaction of all Obligations
(other than contingent indemnification obligations to the extent no claims
giving rise thereto have been asserted), (x) constituting property being sold or
disposed of if Borrower certifies to Agent that the sale or disposition is made
in compliance with the provisions of this Agreement (and Agent may rely in good
faith conclusively on any such certificate, without further inquiry), (y) in
accordance with Section 3.2(d) or (z) in accordance with the provisions of the
next sentence.  In addition, with the consent of Requisite Lenders (or all
Lenders to the extent required by Section 9.2), Agent may release any Lien
granted to or held by agent upon any Collateral.  Secured Parties hereby
irrevocably authorize Agent, at its option and in its discretion, to release any
Subsidiary from the Subsidiary Guaranty upon the sale of all Stock of such
Subsidiary to a Person that is not an Affiliate of Holdings in a disposition
permitted hereunder or otherwise approved by the Requisite Lenders.

 

(ii)                 Confirmation of Authority; Execution of Releases.  Without
in any manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 8.2(m)(i)), each
Lender agrees to confirm in writing, upon request by Agent or Borrower, the
authority to release any Collateral conferred upon Agent under clauses (x) and
(y) of Section 8.2(m)(i).  Upon receipt by Agent of any requested confirmation
from the Requisite Lenders of its authority to release any particular item or
types of Collateral, and upon at least ten (10) Business Days’ prior written
request by Borrower, Agent shall (and is hereby irrevocably authorized by
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens granted to Agent upon such Collateral; provided, however, that
(x) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (y) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of any Credit Party, in
respect of), all interests retained by any Credit Party, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

 

(iii)                Absence of Duty.  Agent shall have no obligation whatsoever
to any Lender or any other Person to assure that the property covered by the
Collateral Documents exists or is owned by Borrower or any other Credit Party or
is cared for, protected or insured or has been encumbered or that the Liens
granted to Agent have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Section 8.2(m) or
in any of the Loan Documents, it being understood and agreed that in respect of
the property covered by the Collateral Documents or any act, omission or event
related thereto, Agent may act in any manner it may deem appropriate, in its
discretion, given Agent’s own interest in property covered by the Collateral
Documents as one of the Lenders and that Agent shall have no duty or liability
whatsoever to any of the other Lenders, provided that Agent shall exercise the
same care which it would in dealing with loans for its own account.

 

73

--------------------------------------------------------------------------------


 

(n)         Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and Fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  Agent will use reasonable efforts to notify each Lender of its
receipt of any such notice unless such notice is with respect to defaults in the
payment of principal, interest and fees, in which case Agent will notify each
Lender of its receipt of such notice.  Agent shall take such action with respect
to such Default or Event of Default as may be requested by Requisite Lenders in
accordance with Section 6.  Unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable or in the best interests of Lenders.

 

(o)         Additional Secured Parties.  The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer party hereto as long as, by accepting such benefits, such
Secured Party agrees, as among Agent and all other Secured Parties, that such
Secured Party is bound by (and, if requested by Agent, shall confirm such
agreement in a writing in form and substance acceptable to Agent) this
Article VIII, Section 9.6, Section 9.12, Section 9.14, Section 9.15,
Section 9.16, Section 9.21, and Section 1.9 and the decisions and actions of
Agent and the Requisite Lenders (or, where expressly required by the terms of
this Agreement, such other proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 8.2(j) only to the extent of liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of pro rata share or similar concept,
(b) each of Agent, Lenders and the L/C Issuers party hereto shall be entitled to
act at its sole discretion, without regard to the interest of such Secured
Party, regardless of whether any Obligation to such Secured Party thereafter
remains outstanding, is deprived of the benefit of the Collateral, becomes
unsecured or is otherwise affected or put in jeopardy thereby, and without any
duty or liability to such Secured Party or any such Obligation and (c) except as
otherwise set forth herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.

 

(p)         Agent Reports.  Each Lender may from time to time receive one or
more reports or other information (each, a “Report”) prepared by or on behalf of
Agent (or one or more of Agent’s Affiliates).  With respect to each Report, each
Lender hereby agrees that:

 

(i)                  Agent (and its Affiliates) shall have no duties or
obligations in connection with or as a result of a Lender receiving a copy of a
Report, which will be provided solely as a courtesy, without consideration. 
Each Lender will perform its own diligence and will make its own independent
investigation of the operations, financial conditions and affairs of the Credit
Parties and will not rely on any Report or make any claim that it has done so. 
In addition, each Lender releases, and agrees that it will not assert, any claim
against Agent (or one or more

 

74

--------------------------------------------------------------------------------


 

of Agent’s Affiliates) that in any way relates to any Report or arises out of a
Lender having access to any Report or any discussion of its contents, and each
Lender agrees to indemnify and hold harmless Agent (and Agent’s Affiliates) and
its officers, directors, employees, agents and attorneys from all claims,
liabilities and expenses relating to a breach by a Lender or any of its
personnel of this Section or otherwise arising out of a Lender’s access to any
Report or any discussion of its contents;

 

(ii)                 Each Report may not be complete and certain information and
findings obtained by Agent (or one or more of Agent’s Affiliates) regarding the
operations and condition of the Credit Parties may not be reflected in each
Report.  Agent (and its Affiliates) make no representations or warranties of any
kind with respect to (i) any existing or proposed financing; (ii) the accuracy
or completeness of the information contained in any Report or in any other
related documentation; (iii) the scope or adequacy of Agent’s (and Agent’s
Affiliates’) due diligence, or the presence or absence of any errors or
omissions contained in any Report or in any other related documentation; and
(iv) any work performed by Agent (or one or more of Agent’s Affiliates) in
connection with or using any report or any related documentation; and

 

(iii)                Each Lender agrees to safeguard each Report and any related
documentation with the same care which it uses with respect to information of
its own which it does not desire to disseminate or publish, and agrees not to
reproduce or distribute or provide copies of or disclose any Report or any other
related documentation or any related discussions to anyone except to the extent
such distribution or disclosure would be permitted if the Report were
confidential information subject to Section 9.14.

 

(q)         Lender Actions Against Collateral.  Each Lender agrees that it will
not take any enforcement action, nor institute any actions or proceedings, with
respect to the Loans, against Borrower or any Credit Party hereunder or under
the other Loan Documents or against any of the Collateral (including any
exercise of any right of set-off) without the consent of Agent (such consent not
to be unreasonably withheld) or Requisite Lenders.  All such enforcement actions
and proceedings shall be (i) taken in concert and (ii) at the direction of or
with the consent of Agent (such consent not to be unreasonably withheld) or
Requisite Lenders.  Agent is authorized to issue all notices to be issued by or
on behalf of Lenders with respect to any Subordinated Debt.  With respect to any
action by Agent to enforce the rights and remedies of Agent and the Lenders
under this Agreement and the other Loan Documents, each Lender hereby consents
to the jurisdiction of the court in which such action is maintained, and agrees
to deliver its Notes to Agent to the extent necessary to enforce the rights and
remedies of Agent for the benefit of the Lenders under the Collateral Documents
in accordance with the provisions hereof.

 

8.3.          Set Off and Sharing of Payments.  Subject to Section 8.2(q), in
addition to any rights now or hereafter granted under applicable law and not by
way of limitation of any such rights, during the continuance of any Event of
Default, each Lender is hereby authorized by Borrower at any time or from time
to time, with reasonably prompt subsequent notice to Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (A) balances held by such Lender at any of
its offices for the account of Borrower or any of its Subsidiaries (regardless
of whether such balances are then due to Borrower or its Subsidiaries), and
(B) other property at any time held or owing by such Lender

 

75

--------------------------------------------------------------------------------


 

to or for the credit or for the account of Borrower or any of its Subsidiaries,
against and on account of any of the Obligations; except that no Lender shall
exercise any such right without the prior written consent of Agent (such consent
not to be unreasonably withheld).  Notwithstanding anything herein to the
contrary, the failure to give notice of any set off and application made by such
Lender to Borrower shall not affect the validity of such set off and
application.  Any Lender exercising a right to set off shall purchase for cash
(and the other Lenders shall sell) interests in each of such other Lender’s Pro
Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender entitled to share in the
amount so set off in accordance with their respective Pro Rata Shares; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the Agent
for further application in accordance with the provisions of Section 8.5(e) and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the L/C
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Agent a statement describing in reasonable detail the Obligations owing
to such Defaulting Lender as to which it exercised such right of setoff. 
Borrower agrees, to the fullest extent permitted by law, that any Lender may
exercise its right to set off with respect to amounts in excess of its Pro Rata
Share of the Obligations and upon doing so shall deliver such amount so set off
to Agent for the benefit of all Lenders entitled to share in the amount so set
off in accordance with their Pro Rata Shares.

 

8.4.          Disbursement of Funds.  Agent may, on behalf of Lenders, disburse
funds to Borrower for Loans requested.  Each Lender shall reimburse Agent on
demand for all funds disbursed on its behalf by Agent, or if Agent so requests,
each Lender will remit to Agent its Pro Rata Share of any Loan before Agent
disburses same to Borrower.  If Agent elects to require that each Lender make
funds available to Agent prior to a disbursement by Agent to Borrower, Agent
shall advise each Lender by telephone or fax of the amount of such Lender’s Pro
Rata Share of the Loan requested by Borrower no later than 1:00 p.m. (New York
time) on the Funding Date applicable thereto, and each such Lender shall pay
Agent such Lender’s Pro Rata Share of such requested Loan, in same day funds, by
wire transfer to Agent’s account on such Funding Date.  If any Lender fails to
pay the amount of its Pro Rata Share within one (1) Business Day after Agent’s
demand, Agent shall promptly notify Borrower, and Borrower shall immediately
repay such amount to Agent.  Any repayment required pursuant to this Section 8.4
shall be without premium or penalty.  Nothing in this Section 8.4 or elsewhere
in this Agreement or the other Loan Documents, including the provisions of
Section 8.5, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights that Agent or Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

8.5.          Disbursements of Advances; Payment; Cash Collateral; Defaulting
Lenders.

 

(a)         Advances; Payments.

 

(i)                  Revolving Lenders shall refund or participate in the Swing
Line Loan in accordance with clauses (iii) and (iv) of Section 1.1(c).  Agent
shall notify Revolving Lenders, promptly after receipt of a Notice of Revolving
Credit Advance and in any event prior to 1:00 p.m. (New York time) on the date
such Notice of a Revolving Credit Advance is received, by fax, telephone or
other similar form of transmission.  Each Revolving Lender shall

 

76

--------------------------------------------------------------------------------


 

make the amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Section 1.1(f) not later than 3:00 p.m. (New York time) on the
requested Funding Date in the case of an Index Rate Loans and not later than
11:00 a.m. (New York time) on the requested Funding Date in the case of a LIBOR
Loan.  After receipt of such wire transfers (or, in Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof, Agent shall
make the requested Revolving Credit Advance to Borrower as designated by
Borrower in the Notice of Revolving Credit Advance.  All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.

 

(ii)                 At least once each calendar week or more frequently at
Agent’s election (each, a “Settlement Date”), if the Agent has received any
payments by Borrower hereunder, Agent shall advise each Lender by telephone or
fax of the amount of such Lender’s Pro Rata Share of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. 
Provided that each Lender has funded all payments and Advances required to be
made by it and funded all purchases of participations required to be funded by
it under this Agreement and the other Loan Documents as of such Settlement Date
and subject to Section 8.5(d), Agent shall pay to each Lender such Lender’s Pro
Rata Share of principal, interest and Fees paid by Borrower since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. Such
payments shall be made by wire transfer to such Lender’s account (as on record
with the Agent) not later than 2:00 p.m. (New York time) on the next Business
Day following each Settlement Date.

 

(b)         Availability of Lender’s Pro Rata Share.  Agent may assume that each
Revolving Lender will make its Pro Rata Share of each Revolving Credit Advance
available to Agent on each Funding Date.  If such Pro Rata Share is not, in
fact, paid to Agent by such Revolving Lender when due, Agent will be entitled to
recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind.  If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify Borrower and Borrower shall immediately repay such amount to Agent. 
Nothing in this Section 8.5(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Revolving Lender or to relieve any Revolving Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Borrower may
have against any Revolving Lender as a result of any default by such Revolving
Lender hereunder.  To the extent that Agent advances funds to Borrower on behalf
of any Revolving Lender and is not reimbursed therefor on the same Business Day
as such Advance is made, Agent shall be entitled to retain for its account all
interest accrued on such Advance until reimbursed by the applicable Revolving
Lender.

 

(c)         Return of Payments.

 

(i)                  If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.

 

77

--------------------------------------------------------------------------------


 

(ii)                 If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to any Credit Party or paid to any
other Person pursuant to any insolvency law or otherwise, then, notwithstanding
any other term or condition of this Agreement or any other Loan Document, Agent
will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to Borrower or such other Person, without
setoff, counterclaim or deduction of any kind.

 

(d)         Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within two Business Days following the written request of the Agent or
any L/C Issuer (with a copy to the Agent) the Borrower shall Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 8.5(e)(i)(D) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(i)                  The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to the Agent, for the benefit of
the L/C Issuers, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of L/C Obligations, to be applied pursuant to
clause (ii) below.  If at any time the Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Agent and the L/C
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Agent, pay or provide to the Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(ii)                 Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 8.5(d) or Section 8.5(e)
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(iii)                Cash Collateral (or the appropriate portion thereof)
provided to reduce any L/C Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 8.5(d) following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Agent and each L/C Issuer that there exists excess Cash
Collateral; provided that, subject to Section 8.5(e), the Person providing Cash
Collateral and each L/C Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

78

--------------------------------------------------------------------------------


 

(e)         Defaulting Lenders.

 

(i)                  Defaulting Lender Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(A)          Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Requisite Lenders.

 

(B)           Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Section 6 or otherwise) or received by the
Agent from a Defaulting Lender pursuant to Section 8.3 shall be applied at such
time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder; third, to
Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 8.5(d); fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; fifth, if so determined by the Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans and Advances
under this Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 8.5(d); sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuers or Swing Line Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans, Advances or
Letter of Credit Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans or Advances were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans and Advances of, and Letter of Credit Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans or Advances of, or Letter of Credit Obligations owed to,
such Defaulting Lender until such time as all Loans, Advances and funded and
unfunded LC Exposure and Swing Line

 

79

--------------------------------------------------------------------------------


 

Exposure are held by the Lenders pro rata in accordance with the Commitments
under the applicable facility without giving effect to Section 8.5(e)(i)(D). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 8.5(e)(B) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(C)           (1)           No Defaulting Lender shall be entitled to receive
any Applicable Unused Line Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Defaulting
Lender).

 

(2)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its LC Exposure for which it has provided Cash
Collateral pursuant to Section 8.5(d); provided, that any such fees to which
such Defaulting Lender is entitled to pursuant to this clause (2) shall be paid
as provided in Section 8.5(e)(i)(B).

 

(3)           With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (2) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s LC
Exposure of Swing Line Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to clause (D) below, (y) pay to each L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(D)          All or any part of such Defaulting Lender’s LC Exposure and Swing
Line Exposure shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Share (with respect to Revolving Loans
calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 7.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loan of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Loan
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

80

--------------------------------------------------------------------------------


 

(E)           If the reallocation described in clause (D) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 8.5(d).

 

(F)           With the written approval of the Agent, Borrower may terminate (on
a non-ratable basis) the unused amount of the Revolving Loan Commitment of a
Defaulting Lender, provided that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Agent, any L/C Issuer or any
Lender may have against such Defaulting Lender.

 

(ii)                 Defaulting Lender Cure.  If the Borrower, the Agent and
each Swing Line Lender and L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans and Advances of the other Lenders or take
such other actions as the Agent may determine to be necessary to cause the Loans
and Advances funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable facility (without giving effect to Section 8.5(e)(i)(D)),
whereupon such Lender will cease to be a Defaulting Lender; and, after giving
effect to the foregoing, if any cash collateral has been posted by the Borrower
with respect to such Defaulting Lender, the Agent will promptly return such cash
collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

(iii)                New Swing Line Loans/Letters of Credit.  So long as any
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

8.6.          Lender Credit Decision.  Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon Agent, any
Lender or L/C Issuer or any of their officers, directors or agents or upon any
document (including any offering and disclosure materials in connection with the
syndication of the Loans) solely or in part because such document was
transmitted by Agent or any of its officers, directors or agents, conduct its
own independent investigation of the financial condition and affairs of each
Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem

 

81

--------------------------------------------------------------------------------


 

appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its officers, directors or agents.

 

SECTION 9.

MISCELLANEOUS

 

9.1.          Indemnities.  Borrower agrees to indemnify, pay, and hold Agent,
each Lender, each L/C Issuer and their respective Affiliates, officers,
directors, employees, agents, and attorneys (the “Indemnitees”) harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses (including all reasonable
fees and expenses of counsel to such Indemnitees) of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the
Indemnitees in any matter relating to or arising out of, in connection with or
as a result of (i) any Loan Document, the Bank Product Documents, any Obligation
(or the repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit or any securities filing
of, or with respect to, any Credit Party, (ii) any Contractual Obligation
entered into in connection with any E-Systems or other Electronic Transmissions,
(iii) any actual or prospective investigation, litigation or other proceeding,
whether or not brought by any such Indemnitee or any of its officers, directors
or agents (and including reasonable attorneys’ fees in any case), whether or not
any such Indemnitee, officer, director or agent is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
requirement of law or theory thereof, including common law, equity, contract,
tort or otherwise or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, that Borrower shall have no obligation to an
Indemnitee hereunder with respect to any Indemnified Matter to the extent
resulting from the gross negligence, bad faith or willful misconduct of that
Indemnitee or its Affiliates, officers, directors, employees, agents or
attorneys as determined by a final judgment (with respect to which the appeal
period has run) of a court of competent jurisdiction or with respect to disputes
among Indemnitees (provided that the joint lead arrangers, bookrunner, Agent,
each L/C Issuer and the Swing Line Lender shall remain indemnified in their
respective capacities as such, subject to the same limitations on
indemnification liability regarding gross negligence, bad faith or willful
misconduct as provided immediately above).  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, Borrower agrees to
make the maximum contribution to the payment and satisfaction thereof which is
permissible under applicable law.

 

9.2.          Amendments and Waivers.

 

(a)         Except for actions expressly permitted to be taken by Agent
including, without limitation pursuant to Section 1.1(e), no amendment,
modification, termination or waiver of any provision of this Agreement or any
other Loan Document, or any consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Borrower, and by Requisite Lenders, Requisite Revolving Lenders or
all affected Lenders, as applicable.  Except as set forth in clauses (b) and
(c) below or as

 

82

--------------------------------------------------------------------------------


 

expressly set forth herein, all such amendments, modifications, terminations or
waivers requiring the consent of any Lenders shall require the written consent
of Requisite Lenders.

 

(b)                           No amendment, modification, termination or waiver
of or consent with respect to any provision of this Agreement that waives
compliance with the conditions precedent set forth in Section 7.2 to the making
of any Advance or the incurrence of any Letter of Credit Obligations shall be
effective unless the same shall be in writing and signed by Agent, Requisite
Revolving Lenders and Borrower.  Notwithstanding anything contained in this
Agreement to the contrary, no waiver or consent with respect to any Default or
any Event of Default shall be effective for purposes of the conditions precedent
to the making of any Advance or the incurrence of Letter of Credit Obligations
set forth in Section 7.2 unless the same shall be in writing and signed by
Agent, Requisite Revolving Lenders and Borrower.

 

(c)                            No amendment, modification, termination or waiver
shall, unless in writing and signed by each Lender directly affected thereby: 
(i) increase the principal amount or postpone or extend the scheduled date of
expiration of any Lender’s Commitment (which action shall be deemed only to
affect those Lenders whose Commitments are increased or the scheduled date of
expiration of whose Commitments are postponed or extended); (ii) reduce the
principal of, rate of interest (other than any determination or waiver to charge
or not charge interest or fees at the Default Rate) on or Fees payable with
respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date or final maturity date of the principal
amount of any Loan of any affected Lender or postpone or extend the scheduled
date of expiration of any Letter of Credit beyond the date set forth in clause
(3) of the initial sentence of Section 1.1(d)(i)(B); (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender
(which action shall be deemed only to affect those Lenders to whom such payments
are to be made); (v) release any Guaranty except as otherwise permitted in
Section 8.2(m) or, release all or substantially all of the Collateral (which
action shall be deemed to directly affect all Lenders); (vi) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder except such changes as may be necessary to (A) incorporate the
addition of New Term Loan Commitments or New Revolving Loan Commitments (or
Loans made with respect thereto) pursuant to Section 1.1(e) (as such Section may
be modified in accordance with this Section 9.2) or (B) with the consent of the
Agent and the Requisite Lenders, provide for additional tranches of credit so
long as the percentage of the Commitments or aggregate unpaid principal amounts
required to take action hereunder with respect to any additional tranche is
treated in a manner consistent with the treatment of the Revolving Loan
Commitments, Revolving Loans, Term Loan Commitments and Term Loans on the
Closing Date; and (vii) amend or waive this Section 9.2 or the definitions of
the terms “Requisite Lenders” or “Requisite Revolving Lenders” insofar as such
definitions affect the substance of this Section 9.2 or the term “Pro Rata
Share” (which action shall be deemed to directly affect all Lenders) except, in
each case, amendments to such terms as may be necessary to (A) incorporate the
addition of New Term Loan Commitments or New Revolving Loan Commitments (or
Loans made with respect thereto) pursuant to Section 1.1(e) (as such Section may
be modified in accordance with this Section 9.2) or (B) with the consent of the
Agent and the Requisite Lenders, provide for additional tranches of credit so
long as the terms of this Section 9.2 or the definitions referenced above as so
amended or waived treat any such additional tranche in a manner consistent with
the treatment of the Revolving Loan

 

83

--------------------------------------------------------------------------------


 

Commitments, Revolving Loans, Term Loan Commitments and Term Loans on the
Closing Date.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitments of such Lender may not be
increased or extended without the consent of such Defaulting Lender. 
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent, Swing Line Lender or L/C Issuers under this Agreement
or any other Loan Document shall be effective unless in writing and signed by
Agent, Swing Line Lender or L/C Issuers, as the case may be, in addition to
Lenders required hereinabove to take such action.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.  No amendment, modification,
termination or waiver shall be required for Agent to take additional Collateral
pursuant to any Loan Document.  No amendment, modification, termination or
waiver of any provision of any Note shall be effective without the written
concurrence of the holder of that Note.  No notice to or demand on any Credit
Party in any case shall entitle such Credit Party or any other Credit Party to
any other or further notice or demand in similar or other circumstances.  Any
amendment, modification, termination, waiver or consent effected in accordance
with this Section 9.2 shall be binding upon each holder of the Notes at the time
outstanding and each future holder of the Notes.

 

9.3.                              Notices.

 

(a)                            All notices, demands, requests, directions and
other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to the address set forth below, (ii) sent by facsimile to the
facsimile number set forth below, (iii) in the case of notices and other
communications among the Lenders, (A) posted to Syndtrak Online® (to the extent
such system is available and set up by or at the direction of Agent prior to
posting) in an appropriate location by uploading such notice, demand, request,
direction or other communication to www.syndtrak.com or using such other means
of posting to Syndtrak Online® as may be available and reasonably acceptable to
Agent prior to such posting, or (B) posted to any other E-System set up by or at
the direction of Agent or (iv) addressed to such other address as shall be
notified in writing (A) in the case of Borrower, Agent and the Swing Line
Lender, to the other parties hereto and (B) in the case of all other parties, to
Borrower and Agent.  Transmission by electronic mail (not including facsimile
transmissions) (including E-Fax, even if transmitted to the fax numbers set
forth above) shall not be sufficient or effective to transmit any such notice
under this clause (a) unless such transmission is an available means to post to
any E-System.

 

 

If to Borrower:

 

Transaction Network Services, Inc.

 

 

 

11480 Commerce Park Drive - Suite 600

 

 

 

Reston, Virginia 20191

 

 

 

ATTN: Chief Financial Officer

 

 

 

Fax: (703) 453-8599

 

 

 

 

 

With a copy to:

 

Transaction Network Services, Inc.

 

 

 

11480 Commerce Park Drive - Suite 600

 

 

 

Reston, Virginia 20191

 

84

--------------------------------------------------------------------------------


 

 

 

 

ATTN: General Counsel

 

 

 

Fax: (703) 453-8397

 

 

 

 

 

 

 

and,

 

 

 

 

 

 

 

Kirkland & Ellis LLP

 

 

 

300 North LaSalle

 

 

 

Chicago, Illinois 60654

 

 

 

ATTN: Jocelyn A. Hirsch

 

 

 

Fax: (312) 862-2200

 

 

 

 

 

If to Agent or SunTrust:

 

SunTrust Bank

 

 

 

303 Peachtree Street, 3rd Floor

 

 

 

Atlanta, GA 30308

 

 

 

ATTN: Portfolio Manager

 

 

 

Fax: (404) 221-2001

 

 

 

 

 

With a copy to:

 

SunTrust Banks, Inc.

 

 

 

Mail Code: GA-ATL-7662

 

 

 

303 Peachtree Street, 25th Floor

 

 

 

Atlanta, GA 30308

 

 

 

ATTN: Agency Services

 

 

 

Fax: 404-221-2001

 

 

 

 

 

If to a Lender:

 

To the address set forth on the signature page hereto or in the applicable
Assignment Agreement or Joinder Agreement, as the case may be

 

(b)                           All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, 1 Business Day after delivery to such courier service
properly addressed, (iii) if delivered by mail, 4 Business Days after deposit in
the mail with proper postage, (iv) if delivered by facsimile (other than to post
to an E-System pursuant to clause (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the date of such posting and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.

 

(c)                            Each Lender shall notify Agent in writing of any
changes in the address to which notices to such Lender should be directed, of
addresses of its Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as Agent shall reasonably request.

 

85

--------------------------------------------------------------------------------


 

9.4.                              Electronic Transmissions.

 

(a)                            Authorization.  Subject to the provisions of
Section 9.3(a), Agent, Lenders, each Credit Party and each of their officers,
directors and agents, is authorized (but not required) to transmit, post or
otherwise make or communicate, in its sole discretion, Electronic Transmissions
in connection with any Loan Document and the transactions contemplated therein. 
Each Credit Party and each Secured Party hereto acknowledges and agrees that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

(b)                           Signatures.  Subject to the provisions of
Section 9.3(a), (i)(A) no posting to any E-System shall be denied legal effect
merely because it is made electronically, (B) each E Signature on any such
posting shall be deemed sufficient to satisfy any requirement for a “signature”
and (C) each such posting shall be deemed sufficient to satisfy any requirement
for a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter,
(ii) each such posting that is not readily capable of bearing either a signature
or a reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each Secured Party and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and
(iv) each party hereto or beneficiary hereto agrees not to contest the validity
or enforceability of any posting on any E-System or E-Signature on any such
posting under the provisions of any applicable Requirement of Law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether any
posting to any E-System or E-Signature has been altered after transmission.

 

(c)                            Separate Agreements.  All uses of an E-System
shall be governed by and subject to, in addition to Section 9.3 and this
Section 9.4, separate terms and conditions posted or referenced in such E-System
and related Contractual Obligations executed by Agent and Credit Parties in
connection with the use of such E-System.

 

(d)                           LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND
ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF
AGENT, ANY LENDER OR ANY OF THEIR OFFICERS, DIRECTORS OR AGENTS WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION
AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY
KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR OFFICERS, DIRECTORS OR AGENTS
IN CONNECTION WITH ANY E SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of
Borrower, each other Credit Party executing this Agreement and each Secured
Party agrees that Agent has no

 

86

--------------------------------------------------------------------------------


 

responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.

 

87

--------------------------------------------------------------------------------


 

9.5.                              Failure or Indulgence Not Waiver; Remedies
Cumulative. No failure or delay on the part of Agent or any Lender to exercise,
nor any partial exercise of, any power, right or privilege hereunder or under
any other Loan Documents shall impair such power, right, or privilege or be
construed to be a waiver of any Default or Event of Default.  All rights and
remedies existing hereunder or under any other Loan Document are cumulative to
and not exclusive of any rights or remedies otherwise available.

 

9.6.                              Marshaling; Payments Set Aside. Neither Agent
nor any Lender shall be under any obligation to marshal any assets in payment of
any or all of the Obligations.  To the extent that Borrower makes payment(s) or
Agent enforces its Liens or Agent or any Lender exercises its right of set-off,
and such payment(s) or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone (whether as a result of any demand,
litigation, settlement or otherwise), then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or set-off had
not occurred.

 

9.7.                              Severability. The invalidity, illegality, or
unenforceability in any jurisdiction of any provision under the Loan Documents
shall not affect or impair the legality or enforceability of remaining
provisions in the Loan Documents.

 

9.8.                              Lenders’ Obligations Several; Independent
Nature of Lenders’ Rights. The obligation of each Lender hereunder is several
and not joint and no Lender shall be responsible for the obligation or
commitment of any other Lender hereunder.  In the event that any Lender at any
time should fail to make a Loan as herein provided, the Lenders, or any of them,
at their sole option, may make the Loan that was to have been made by the Lender
so failing to make such Loan.  Nothing contained in any Loan Document and no
action taken by Agent or any Lender pursuant hereto or thereto shall be deemed
to constitute Lenders to be a partnership, an association, a joint venture or
any other kind of entity.  The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt.

 

9.9.                              Headings. Section and subsection headings are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes or be given substantive effect.

 

9.10.                        Applicable Law. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

9.11.                        Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, that any assignment by any Lender
shall be subject to the provisions of Section 8.1 hereof, and provided further
that Borrower may not assign its rights or obligations hereunder without the

 

88

--------------------------------------------------------------------------------


 

written consent of all Lenders and any such purported assignment without such
consent shall be void ab initio.

 

9.12.                        No Fiduciary Relationship; Limited Liability. No
provision in the Loan Documents and no course of dealing between the parties
shall be deemed to create any fiduciary duty owing to any Credit Party by Agent
or any Lender.  Holdings and Borrower each agrees on behalf of itself and each
other Credit Party, that neither Agent nor any Lender shall have liability to
any Credit Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Credit Party in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless and to the extent that it is determined that such losses resulted from
the gross negligence or willful misconduct of the party from which recovery is
sought as determined by a final non-appealable order by a court of competent
jurisdiction.  Neither Agent nor any Lender shall have any liability with
respect to, and Holdings and Borrower each hereby on behalf of itself and each
other Credit Party, waives, releases and agrees not to sue for, any special,
indirect or consequential damages suffered by any Credit Party in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby.  This Agreement is made and entered into for
the sole protection and legal benefit of Borrower, the Lenders, the L/C Issuers,
Agent and, subject to the provisions of Section 8.2(o) hereof, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  Neither Agent nor any Lender shall have any
obligation to any Person not a party to this Agreement or the other Loan
Documents.

 

9.13.                        Construction. Agent, each Lender, Holdings and
Borrower acknowledge that each of them and each other Credit Party has had the
benefit of legal counsel of its own choice and has been afforded an opportunity
to review the Loan Documents with its legal counsel and that the Loan Documents
shall be construed as if jointly drafted by Agent, each Lender, Holdings,
Borrower and each other Credit Party.  The parties hereto acknowledge that this
Agreement and other Loan Documents may use several different limitations, tests
or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

 

9.14.                        Confidentiality. Agent and each Lender agree to
keep confidential, using the same standard of care as used in protecting their
own confidential information (but no less than a reasonable degree of care), any
non-public information delivered pursuant to the Loan Documents and not to
disclose such information to Persons other than  (A) to potential assignees or
participants, (B) to Persons employed by or engaged by Agent, a Lender or a
Lender’s assignees or participants including attorneys, auditors and 
professional consultants, and (C) to rating agencies, insurance industry
associations, lenders, investors or other financing sources or
potential lenders, investors or other financing sources of such Lender or
Lender’s assignees or participants, and portfolio management services; provided
in the case of each of the foregoing clauses (A) through (C) such Persons are
subject to a duty of confidentiality with respect to the information disclosed
that is at least as restrictive as the confidentiality obligations contained in
this Section 9.14. The confidentiality provisions contained in this Section 9.14
shall not apply to

 

89

--------------------------------------------------------------------------------


 

disclosures (i) required to be made by Agent or any Lender to any regulatory or
governmental agency or pursuant to law, rule, regulations or legal process;
provided that Agent or such Lender shall endeavor (to the extent permitted by
any regulatory or governmental agency) to provide Borrower with prompt notice of
such requested disclosure so that Borrower may seek a protective order or other
appropriate remedy and, in any event, Agent or such Lender will endeavor to
provide only that portion of such information which, in the reasonable judgment
of Agent or such Lender, as the case may be, is relevant or legally required to
provide or (ii) consisting of general portfolio information that does not
specifically identify Borrower. Holdings and Borrower each consent to the
publication by Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Agent or such Lender shall provide a draft of any such tombstone or similar
advertising material to Holdings and Borrower for review and comment prior to
the publication thereof. Agent and Lenders reserve the right to provide to
industry trade organizations and publications information necessary and
customary for inclusion in league table measurements, for analytical data
relating to market trends or for transaction reporting requirements. The
obligations of Agent and Lenders under this Section 9.14 shall supersede and
replace the obligations of Agent and Lenders under any confidentiality agreement
in respect of this financing executed and delivered by Agent or any Lender prior
to the Closing Date. In no event shall Agent or any Lender be obligated or
required to return any such information or other materials furnished by any
Credit Party.

 

9.15.                        CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF AND
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL
BE LITIGATED IN SUCH COURTS.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS
TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.  BORROWER AND CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWER AND CREDIT PARTIES BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO BORROWER, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND
SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED. 
BORROWER AND CREDIT PARTIES IN ANY EVENT WILL USE ALL COMMERCIALLY REASONABLE
EFFORTS TO PRODUCE IN ANY SUCH DISPUTE RESOLUTION PROCEEDING, AT THE TIME AND IN
THE MANNER REQUESTED BY AGENT OR ANY LENDER, ALL PERSONS, DOCUMENTS (WHETHER IN
TANGIBLE, ELECTRONIC OR OTHER FORM) OR OTHER THINGS UNDER THEIR CONTROL AND
RELATING TO THE DISPUTE.

 

9.16.                        WAIVER OF JURY TRIAL. BORROWER, CREDIT PARTIES,
AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.  BORROWER, CREDIT PARTIES, AGENT AND EACH LENDER
ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL

 

90

--------------------------------------------------------------------------------


 

INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. 
BORROWER, CREDIT PARTIES, AGENT AND EACH LENDER WARRANT AND REPRESENT THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

9.17.                        Survival of Warranties and Certain Agreements. All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement, the making of the Loans, issuances of
Letters of Credit and the execution and delivery of the Notes.  Notwithstanding
anything in this Agreement or implied by law to the contrary, the agreements of
Borrower set forth in Sections 1.3(e), 1.8, 1.9 and 9.1 shall survive the
repayment of the Obligations and the termination of this Agreement.

 

9.18.                        ENTIRE AGREEMENT. THIS AGREEMENT, THE NOTES AND THE
OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
(OTHER THAN THE SUNTRUST FEE LETTER AND THE BANK OF AMERICA FEE LETTER), AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT,
THE TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS SUCH TERMS OF SUCH OTHER LOAN
DOCUMENTS ARE NECESSARY TO COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH
CASE SUCH TERMS SHALL GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).  ALL
EXHIBITS, SCHEDULES AND ANNEXES REFERRED TO HEREIN ARE INCORPORATED IN THIS
AGREEMENT BY REFERENCE AND CONSTITUTE A PART OF THIS AGREEMENT.

 

9.19.                        Counterparts; Effectiveness. This Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one in the same instrument. 
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart.  Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.  This Agreement
shall become effective upon the execution of a counterpart hereof by each of the
parties hereto.  Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, Holdings, Borrower, the other Credit Parties
hereto (in each case except for Article VIII), Agent, each Lender and L/C Issuer
party hereto and, to the extent provided in Section 8.2, each other Secured
Party and, in each case, their respective successors and permitted assigns. 
Except as expressly provided in any Loan Document (including in Section 8.2),
none of Holdings, Borrower, any other Credit Party, any L/C Issuer or Agent
shall have the right to assign any rights or obligations hereunder or any
interest herein.

 

91

--------------------------------------------------------------------------------


 

9.20.                        Mitigation of Obligations; Replacement of Lenders.

 

(a)                            If any Lender requests compensation under
Section 1.8, or requires the Borrower to pay any Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 1.9, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans and Advances hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 1.8 or 1.9, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment

 

(b)                           If any Lender requests compensation under
Section 1.8, or if the Borrower is required to pay any Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 1.9 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with
Section 9.20(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.1), all of its interests, rights (other than its
existing rights to payments pursuant to Section 1.8 or Section 1.9) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)                                                     the Borrower shall have
paid to the Agent the assignment fee (if any) specified in Section 9.2;

 

(ii)                                                  such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and funded LC Exposure, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 1.3(d)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)                                               in the case of any such
assignment resulting from a claim for compensation under Section 1.8 or payments
required to be made pursuant to Section 1.9, such assignment will result in a
reduction in such compensation or payments thereafter;

 

(iv)                                              such assignment does not
conflict with applicable law; and

 

(v)                                                 in the case of any
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have agreed to consent to the applicable amendment,
waiver or consent.

 

(c)                            If any Lender requests compensation under
Section 1.8, or if the Borrower

 

92

--------------------------------------------------------------------------------


 

is required to pay any Taxes or additional amounts to any Lender or any
governmental authority for the account of any Lender pursuant to Section 1.9,
Borrower may, with Agent’s consent, prepay in full all outstanding Obligations
owed to such Lender and terminate such Lender’s Pro Rata Share of the Revolving
Loan Commitment and Pro Rata Share of the Term Commitment, in which case the
Revolving Loan Commitment and Term Loan Commitment will be reduced by the amount
of such Pro Rata Share.  Borrower shall, within ninety (90) days following
notice of its intention to do so, prepay in full all outstanding Obligations
owed to such Lender (including, in any case where such prepayment occurs as the
result of a demand for payment for increased costs, such Lender’s increased
costs for which it is entitled to reimbursement under this Agreement through the
date of such prepayment), and terminate such Lender’s obligations under the
Revolving Loan Commitment and Term Loan Commitment.

 

9.21.                        Delivery of Termination Statements and Mortgage
Releases. On the Termination Date, termination of the Commitments and a release
of all claims, if any, against Agent and Lenders, and so long as no suits,
actions proceedings, or claims are pending or threatened against any Indemnitee
asserting any damages, losses or liabilities that are indemnified liabilities
hereunder, Agent shall deliver to Borrower termination statements, mortgage
releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.

 

9.22.                        Subordination of Intercompany Debt.

 

(a)                            Any intercompany Indebtedness or other
intercompany payables or receivables, or intercompany advances directly or
indirectly made by or owed to any Credit Party by any other Credit Party
(collectively, “Intercompany Debt”), of whatever nature at any time outstanding
shall be subordinate and subject in right of payment to the prior payment in
full in cash of the Obligations.  No Credit Party will, while any Event of
Default under Section 6.1(a), (f), or (g) is continuing, accept any payment,
including by offset, on any Intercompany Debt until the Termination Date, in
each case, except with the prior written consent of the Agent.

 

(b)                           In the event that any payment on any Intercompany
Debt shall be received by a Credit Party other than as permitted by this
Section 9.22 before the Termination Date, such Credit Party shall receive such
payments and hold the same in trust for, segregate the same from its own assets
and shall immediately pay over to, Agent for the benefit of Agent and Lenders
all such sums to the extent necessary so that Agent and the Lenders shall have
been paid in full, in cash, all Obligations owed or which may become owing.

 

(c)                            Upon any payment or distribution of any assets of
any Credit Party of any kind or character, whether in cash, property or
securities by set-off, recoupment or otherwise, to creditors in any liquidation
or other winding-up of such Credit Party or in the event of any Proceeding,
Agent and Lenders shall first be entitled to receive payment in full in cash, in
accordance with the terms of the Obligations, before any payment or distribution
is made on, or in respect of, any Intercompany Debt, in any such Proceeding, any
distribution or payment, to which Agent or any Lender would be entitled except
for the provisions hereof shall be paid by such Credit Party, or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution directly to Agent (for the benefit of Agent
and the

 

93

--------------------------------------------------------------------------------


 

Lenders) to the extent necessary to pay all such Obligations in full in cash,
after giving effect to any concurrent payment or distribution to Agent and
Lenders (or to Agent for the benefit of Agent and Lenders).

 

9.23.                        Patriot Act. Each Lender that is subject to the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender to identify Borrower in
accordance with the Patriot Act.

 

9.24.                        Joint and Several. The obligations of the Credit
Parties hereunder and under the other Loan Documents are joint and several.

 

[Signatures on Following Pages]

 

94

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

 

TRANSACTION NETWORK SERVICES, INC., as Borrower, and TNS, INC., as a Credit
Party

 

 

 

 

 

By:

/s/ Dennis Randolph

 

Name:

Dennis Randolph

 

Title:

Chief Financial Officer

 

 

 

 

 

SUNTRUST BANK,

 

as Agent, an L/C Issuer and a Lender

 

 

 

 

 

By:

/s/ Carle Felton

 

Name:

Carle Felton

 

Title:

Director

 

[Signature Page to TNS Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

to

CREDIT AGREEMENT

 

DEFINITIONS

 

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

 

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).

 

“Accounting Changes” means:  (a) changes in accounting principles required by
GAAP and implemented by Holdings or any of its Subsidiaries; (b) changes in
accounting principles recommended by Holdings’ certified public accountants and
implemented by Holdings; and (c) changes in carrying value of Holdings’ or any
of its Subsidiaries’ assets, liabilities or equity accounts resulting from
(i) the application of purchase accounting principles (A.P.B. 16 and/or 17, FASB
ASC 805 and EITF 88-16 and FASB ASC 740) to the Related Transactions or (ii) as
the result of any other adjustments that, in each case, were applicable to, but
not included in, the Pro Forma.

 

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, and in any event,
including, (a) all accounts receivable, other receivables, book debts and other
forms of obligations (other than forms of obligations evidenced by Chattel Paper
or Instruments), (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of Holdings’ or any Domestic
Subsidiary’s rights in, to and under all purchase orders or receipts for goods
or services rendered by Holdings or any Domestic Subsidiary, (c) all of
Holdings’ or any Domestic Subsidiary’s rights to any goods represented by any of
the foregoing, (d) all rights to payment due to Holdings or any Domestic
Subsidiary for property sold, leased, licensed, assigned or otherwise disposed
of, for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by
Holdings or any Domestic Subsidiary or in connection with any other transaction
(whether or not yet earned by performance on the part of Holdings or any
Domestic Subsidiary), (e) all healthcare insurance receivables, and (f) all
collateral security of any kind, now or hereafter in existence, given by any
Account Debtor or other Person with respect to any of the foregoing.

 

“Advances” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.

 

“Affected Lender” has the meaning ascribed to it in Section 9.20(a).

 

A-1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person and (c) each of such
Person’s officers, directors, joint venturers and partners.  For the purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender when used in connection with Holdings or its
Subsidiaries.

 

“Agent” means SunTrust in its capacity as administrative agent for Lenders or a
successor agent pursuant to Section 8.2.

 

“Agreement” means this Credit Agreement (including all schedules, subschedules,
annexes and exhibits hereto), as the same may be amended, supplemented, restated
or otherwise modified from time to time.

 

“Applicable Margins” means collectively the Applicable Revolver Index Margin,
the Applicable Initial Term Loan Index Margin, the Applicable Revolver LIBOR
Margin and the Applicable Initial Term Loan LIBOR Margin.

 

“Applicable Initial Term Loan Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the Initial Term Loan, as determined by reference to Section 1.2(a).

 

“Applicable Initial Term Loan LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Initial Term Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver Index Margin” means the per annum interest rate margin from
time to time in effect and payable in addition to the Index Rate applicable to
the Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Revolver LIBOR Margin” means the per annum interest rate from time
to time in effect and payable in addition to the LIBOR Rate applicable to the
Revolving Loan, as determined by reference to Section 1.2(a).

 

“Applicable Unused Line Fee” has the meaning ascribed to it in Section 1.3(b).

 

“Applicable Unused Line Fee Margin” means the per annum fee margin from time to
time in effect and payable with respect to the Applicable Unused Line Fee, as
determined by reference to Section 1.3(b).

 

“Asset Disposition” means the disposition whether by sale, lease, transfer,
loss, damage, destruction, casualty, condemnation or otherwise of any of the
following:  (a) any of the

 

A-2

--------------------------------------------------------------------------------


 

Stock or other equity or ownership interest of Borrower or any of Borrower’s
Subsidiaries that are Credit Parties or (b) any or all of the assets of Borrower
or any of its Subsidiaries that are Credit Parties; provided, however, that
(i) any sale or transfer of Inventory in the ordinary course of business,
(ii) any sale or other disposition of surplus, worn out or obsolete assets which
are no longer useful in the business of Borrower or any of its Subsidiaries that
are Credit Parties, (iii) any asset sale or series of related asset sales
described above having a fair market value not in excess of $500,000, (iv) the
liquidation of any Cash Equivalents in the ordinary course of business, (v) the
leasing or licensing of real or personal property (including Intellectual
Property) in the ordinary course of business, (vi) sales of accounts receivable
to the extent permitted by Section 3.7(f) and (vii) sales, leases, licenses and
transfers of Stock (other than the Stock of the Borrower) or assets of
(A) Borrower or a Domestic Subsidiary to Borrower or to another Domestic
Subsidiary who is a Guarantor and (B) a Foreign Subsidiary of Borrower to
Borrower or another Subsidiary of Borrower, in each case for valid business
reasons, and for fair market value and subject to the provisions of Section 2.7,
shall, in each case, not be deemed an “Asset Disposition” for purposes of this
Agreement.

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 8.1(a) (with the consent of any party whose consent is required by
Section 8.1(a)), accepted by Agent, in substantially the form of Exhibit 8.1 or
any other form approved by Agent.

 

“Bank of America Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“Bank Product Documents” shall mean all agreements entered into from time to
time by Borrower or a Guarantor evidencing Bank Products.

 

“Bank Products” shall mean each and any of the following types of services or
facilities extended to Borrower or a Guarantor by any Lender or any Affiliate of
any Lender: (a) commercial credit cards; (b) cash management services (including
controlled disbursement services, ACH Transactions, and interstate depository
network services); (c) return items; (d) Interest Rate Agreements and/or Other
Hedging Agreements; (e) pension related products; and (f) foreign exchange;
provided, however, that for any of the foregoing to be included as an
“Obligation” for purposes of a distribution under Section 6.5, the applicable
Lender or Affiliate of any Lender providing such Bank Product must have
previously provided written notice to the Agent (with a copy to the Borrower) of
(i) the existence of such Bank Product, (ii) the maximum dollar amount of net
obligations arising thereunder (“Bank Product Amount”), and (iii) the
methodology to be used by such party in determining the amount owing from time
to time in respect thereof, which written notice may be updated from time to
time as determined by the applicable Lender or Affiliate of any Lender as to the
then-current Bank Product Amount.  No Bank Product Amount may be established or
increased at any time that an Event of Default of which such Lender or Affiliate
of any Lender has knowledge exists.

 

A-3

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or any other applicable bankruptcy, insolvency or similar
laws as amended and in effect from time to time and the regulations issued from
time to time thereunder.

 

“Borrower” has the meaning ascribed to it in the preamble to the Agreement.

 

“Borrowing Availability” means as of any date of determination the Maximum
Amount less the sum of (i) the Revolving Loan then outstanding (including,
without duplication, the outstanding balance of Letter of Credit Obligations),
and (ii) the Swing Line Loan then outstanding.

 

“Budget” means Holdings’ forecasted consolidated:  (a) balance sheets;
(b) profit and loss statements; and (c) cash flow statements, all prepared on a
division-by-division basis, if applicable, and otherwise consistent with the
historical Financial Statements of Holdings, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or authorized to be closed in the State of New York, in the
State of Virginia or in the State of Georgia and in reference to LIBOR Loans
shall mean any such day that is also a LIBOR Business Day.

 

“Capex Limit” has the meaning ascribed to it in Section 4.1.

 

“Capital Expenditures” has the meaning ascribed to it on Schedule 1 to Annex C.

 

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

 

“Carry Over Amount” has the meaning ascribed to it in Section 4.1.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of one or more of the L/C Issuers or Lenders, as collateral for
Letter of Credit Obligations, cash or deposit account balances or, if the Agent,
Borrower (solely in the case of a pledge by Borrower) and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Agent and each applicable L/C Issuer.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

A-4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means: (i) marketable securities (A) issued or directly and
unconditionally guaranteed as to interest and principal by the United States or
British government or (B) issued by any agency of the United States or British
government the obligations of which are backed by the full faith and credit of
the United States or England, as applicable, in each case maturing within one
year after acquisition thereof; (ii) marketable direct obligations issued by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof, in each case maturing within one
year after acquisition thereof and having, at the time of acquisition, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than one year from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) Dollar, Canadian dollar, Euro or Sterling denominated (or other
foreign currency fully hedged) time deposits,  certificates of deposit or
bankers’ acceptances issued or accepted by (1) any Lender, (2) any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that is at least (A) “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (B) has Tier 1 capital (as defined in such regulations) of not
less than $250,000,000 or (3) a non-United States commercial banking institution
which is either currently ranked among the 100 largest banks in the world (by
assets by American Banker), has combined capital and surplus and undivided
profits of not less than $500,000,000 or whose commercial paper (or the
commercial paper of such bank’s holding company) has a rating of at least A-1
from S&P or at least P-1 from Moody’s, in each case maturing within one year
after issuance or acceptance thereof; and (v) shares of any money market mutual
or similar funds that (A) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) through
(iv) above, (B) has net assets of not less than $500,000,000 and (C) has the
highest rating obtainable from either S&P or Moody’s.

 

“Cequint Acquisition” has the meaning ascribed to it in Section 5.11(b).

 

“Cequint Purchase Agreement” means that certain Agreement and Plan of Merger
dated as of September 8, 2010, by and among Holdings, Thunder Acquisition Corp.,
a Washington corporation, Cequint, Inc., a Washington corporation and Project
Thunder Shareholder Liquidating Trust, as shareholder representative.

 

“Certificate of Exemption” has the meaning ascribed to it in Section 1.9(c).

 

“Change of Control” means any of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) (excluding
any employee benefit plan of such person or its Affiliates or any Person acting
as trustee or fiduciary of such plan) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under the Securities
Exchange Act of 1934) of more than 25% of the issued and outstanding shares of
Stock of Holdings having the right to vote for the election of directors of
Holdings under ordinary circumstances; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the board of directors of Holdings (together with any new directors
whose election by the board of directors of Holdings or whose nomination for
election by the Stockholders of Holdings was approved by a vote of at

 

A-5

--------------------------------------------------------------------------------


 

least a majority of the directors then still in office who either were directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) Holdings ceases to
own and control all of the economic and voting rights associated with all of the
outstanding Stock of Borrower free and clear of all Liens other than Liens in
favor of Agent and Permitted Encumbrances arising as a matter of law; or (d) the
occurrence of a “Change of Control” (or other similarly used defined term) under
and as defined in any instrument or agreement under which Indebtedness in excess
of $5,000,000 of Holdings or any of its Subsidiaries is created, issued and or
otherwise incurred from time to time.

 

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental premiums and other amounts (including premiums and other
amounts owed to the PBGC at the time due and payable), levies, assessments,
charges, liens, claims or encumbrances upon or relating to (a) the Collateral,
(b) the Obligations, (c) the employees, payroll, income or gross receipts of any
Credit Party, (d) any Credit Party’s ownership or use of any properties or other
assets, or (e) any other aspect of any Credit Party’s business.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by Holdings
or any Domestic Subsidiary, wherever located.

 

“Closing Date” means February 3, 2012.

 

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent’s or any Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.

 

“Collateral” means the property covered by any of the Security Agreement, the
Mortgages or the other Collateral Documents and any other property, real or
personal, tangible or intangible, now existing or hereafter acquired, that may
at any time be or become subject to a security interest or Lien in favor of
Agent, on behalf of itself and Secured Parties, to secure the Obligations or any
portion thereof or delivered to the Lenders or Agent pursuant to or in
connection with the transactions contemplated hereby.

 

“Collateral Assignment of Purchase Documents” means any Collateral Assignment of
Purchase Documents entered into by Borrower in favor of Agent in connection with
this Agreement.

 

A-6

--------------------------------------------------------------------------------


 

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreements, the Trademark
Security Agreements, the Copyright Security Agreements, any Collateral
Assignment of Purchase Documents and all similar agreements entered into
guaranteeing payment of, or granting a Lien upon property as security for
payment of, the Obligations or any portion thereof, and all financing statements
(or comparable documents now or hereafter filed in accordance with the Code or
comparable law) against any such Person as debtor in favor of Agent for the
benefit of Agent, the Lenders and the other Secured Parties, as secured party,
as any of the foregoing may be amended, restated and/or modified from time to
time.

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment, Initial Term Loan Commitment and each Series of New
Term Loan Commitments as set forth in the Register and (b) as to all Lenders,
the aggregate of all Lenders’ Revolving Loan Commitments, and Term Loan
Commitments, which aggregate commitment shall be Four Hundred Seventy Five
Million Dollars ($450,000,000) on the Closing Date, as such Commitments may be
increased, reduced, amortized or adjusted from time to time in accordance with
the Agreement.

 

“Commitment Termination Date” means the earliest of (a) February 2, 2017,
(b) the date of termination of Lenders’ obligations to make Advances and to
incur Letter of Credit Obligations or permit existing Loans to remain
outstanding pursuant to Section 6.3, and (c) the date of (i) prepayment in full
in cash by Borrower of the Loans, (ii) the cancellation and return of all
Letters of Credit or the Cash Collateralization or, with the consent of Agent in
each instance, the backing with standby letters of credit acceptable to Agent of
all Letter of Credit Obligations pursuant to and in the amount required by
Section 1.5(f), and (iii) the permanent reduction of the Commitments to zero
dollars ($0).

 

“Compliance Certificate” has the meaning ascribed to it in Section 4.4(l).

 

“Consolidated Net Income” has the meaning ascribed to it in Schedule 1 to Annex
C.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person:  (i) with respect to Guaranteed Indebtedness and with
respect to any Indebtedness, lease, dividend or other obligation of another
Person if the purpose or intent of the Person incurring such liability, or the
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (iii) under
any foreign exchange contract, currency swap agreement, interest rate swap
agreement (including Interest Rate Agreements) or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, (iv) any agreement, contract or
transaction involving commodity options or future contracts, (v) to make
take-or-pay or similar payments if required regardless of nonperformance by any
other party or

 

A-7

--------------------------------------------------------------------------------


 

parties to an agreement, or (vi) pursuant to any agreement to purchase,
repurchase or otherwise acquire any obligation or any property constituting
security therefor, to provide funds for the payment or discharge of such
obligation or to maintain the solvency, financial condition or any balance sheet
item or level of income of another.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if not a fixed and determined amount, the maximum amount so
guaranteed or supported.

 

“Contractual Obligations” means, as applied to any Person, any provision of any
security issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject including the Loan Documents.

 

“Copyright License” means any and all rights now owned or hereafter acquired by
Holdings or any Domestic Subsidiary under any written agreement granting any
right to use any Copyright or Copyright registration.

 

“Copyright Security Agreements” means the Copyright Security Agreement dated as
of the Closing Date and each other copyright security agreement made in favor of
Agent, on behalf of itself and Lenders, by Holdings or any Domestic Subsidiary,
as applicable.

 

“Copyrights” means all of the following now owned or acquired by Holdings or any
Domestic Subsidiary: (a) all copyrights and General Intangibles of like nature
(whether registered or unregistered), all registrations and recordings thereof,
and all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office or in any
similar office or agency of the United States, any state or territory thereof,
or any other country or any political subdivision thereof; and (b) all reissues,
extensions or renewals thereof.

 

“Credit Parties” means Holdings, Borrower, each of their respective Domestic
Subsidiaries and each of their Foreign Subsidiaries which either (i) the
consolidated total assets of which were more than 5% of Holdings and its
Subsidiaries consolidated total assets as of the end of the most recently
completed Fiscal Year of Holdings for which audited financial statements are
available or (ii) the consolidated total revenues of which were more than 5% of
Holdings’ consolidated total revenues for such period; provided that, in the
event the aggregate of the total assets of all Foreign Subsidiaries that do not
constitute Credit Parties exceeds 15% of Holdings’ consolidated total assets as
of such date or the consolidated total revenues of such Foreign Subsidiaries
exceeds 15% of Holdings’ consolidated total revenues as of such date, Borrower
(or Agent, in the event Borrower has failed to do so promptly (and in any event
within thirty (30) Business Days) after request therefor by Agent) shall, to the
extent necessary, designate, on a reasonable basis, sufficient Foreign
Subsidiaries to be deemed to be “Credit Parties” to eliminate such excess, and
such designated Foreign Subsidiaries shall thereafter constitute Credit
Parties.  Assets of Foreign Subsidiaries shall be valued in Dollars at the rates
used for purposes of preparing the consolidated balance sheet of Holdings
included in such audited financial statements.

 

A-8

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived during such time, become an Event of Default.

 

“Default Rate” has the meaning ascribed to it in Section 1.2(d).

 

“Defaulting Lender” means, subject to Section 8.5(e)(ii), any Lender that
(a) has failed to (i) fund all or any portion of its Loans or Advances within
two Business Days of the date such Loans or Advances were required to be funded
hereunder unless such Lender notifies the Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent, any L/C Issuer, any Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Advances) within two Business Days of the date when due, (b) has notified the
Borrower, the Agent or any L/C Issuer or Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan or Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrower), or
(d) has, or has a direct or indirect Parent Company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 8.5(e)(ii)) upon delivery of written notice of such determination to the
Borrower, each L/C Issuer, each Swing Line Lender and each Lender.

 

A-9

--------------------------------------------------------------------------------


 

“Disbursement Account” has the meaning ascribed to it in Section 1.1(f).

 

“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Schedules 3.1(c) through 5.17 in the index to the Agreement.

 

“Documents” means any “document,” as such term is defined in the Code, including
electronic documents, now owned or hereafter acquired by any Credit Party,
wherever located.

 

“Dollars” or “$” means lawful currency of the United States of America.

 

“Domestic Cash Availability” has the meaning ascribed to it in Schedule 2 to
Annex C.

 

“Domestic Subsidiary” means any Subsidiary of a Credit Party that is organized
under the laws of any State of the United States, the District of Columbia, or
any territory or possession of the United States.

 

“EBITDA” has the meaning ascribed to it in Schedule 1 to Annex C.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.

 

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages,

 

A-10

--------------------------------------------------------------------------------


 

property damages, natural resource damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants), fines, penalties, sanctions and
interest incurred as a result of or related to any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law, arising under or related to any Environmental Laws, Environmental
Permits, or in connection with any Release or threatened Release or presence of
a Hazardous Material whether on, at, in, under, from or about or in the vicinity
of any real or personal property.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located and, in any event, including all such Holdings’ or any Domestic
Subsidiary’s machinery and equipment, including processing equipment, conveyors,
machine tools, data processing and computer equipment, including embedded
software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to Holdings or any Domestic Subsidiary,
any trade or business (whether or not incorporated) that, together with such
Person, are treated as a single employer within the meaning of Sections
414(b) or (c) of the IRC.

 

“ERISA Event” means, with respect to Holdings or any ERISA Affiliate, (a) any
event described in Section 4043(c) of ERISA with respect to a Title IV Plan;
(b) the withdrawal of Holdings or ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal (as such terms are defined in Part I of Subtitle E of Title IV of
ERISA) of Holdings or any ERISA Affiliate from any Multiemployer Plan; (d) the
filing of a notice of intent to terminate a Title IV Plan or the treatment of a
plan amendment as a termination under Section 4041 of ERISA; (e) the institution
of proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) the failure by Holdings or ERISA Affiliate to make when due required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (g) any other event or condition that might reasonably be

 

A-11

--------------------------------------------------------------------------------


 

expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or determination that a Multiemployer Plan is, or is
expected to be insolvent (within the meaning of Section 4045 of ERISA),
reorganization (within the meaning of Section 4241 of ERISA) or in “critical”
status (within the meaning of Section 432 of the Code and or Section 304 of
ERISA); (i) the loss of a Qualified Plan’s qualification or tax exempt status;
(j) the termination of a Plan described in Section 4064 of ERISA; (k) the
imposition of a lien in favor of the PBGC under Title IV of ERISA; or (l) a
determination that a Title IV Plan is, or is reasonably expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA).

 

“Event of Default” has the meaning ascribed to it in Section 6.1.

 

“Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex C.

 

“Existing Credit Agreement” means the Credit Agreement, dated as of November 19,
2009, among the Borrower, Holdings, the financial institutions from time to time
party thereto, SunTrust Bank, as administrative agent and the other parties
thereto.

 

“Existing Letter of Credit” has the meaning ascribed to it in
Section 1.1(d)(vi).

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system, including Syndtrak Online®, Intralinks®
and ClearPar® and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by Agent, any of its officers,
directors or agents, or any other Person, providing for access to data protected
by passcodes or other security system.

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.

 

“FATCA” means Sections 1471 through 1474 of the IRC (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal

 

A-12

--------------------------------------------------------------------------------


 

Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that if no such rate is so published on such Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to Agent on
such day, as determined by Agent in its sole discretion, which determination
shall be final, binding and conclusive (absent manifest error).

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any entity succeeding to any of its principal functions.

 

“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.

 

“Field Review” has the meaning ascribed to it in Section 2.3.

 

“Financial Statements” means the consolidated income statements, statements of
cash flows and balance sheets of Holdings and its Subsidiaries delivered in
accordance with Section 4.4.

 

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Stock (directly or through ownership of Stock
Equivalents) of which is held directly by Borrower or directly by one or more
Domestic Subsidiaries.

 

“Fiscal Quarter” means any of the quarterly accounting periods of Holdings,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of Holdings, Borrower
or any Subsidiaries of Borrower ending on December 31 of each year.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period less Capital Expenditures for such period less taxes paid in cash by
Holdings and its Subsidiaries for such period to (b) Fixed Charges.

 

“Fixed Charges” has the meaning ascribed to it in Schedule 1 to Annex C.

 

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary.

 

“Foreign Excess Cash Flow” has the meaning ascribed to it in Schedule 2 to Annex
C.

 

“Foreign Excess Cash Offset” has the meaning ascribed to it in Schedule 2 to
Annex C.

 

“Foreign Holdco” means any Domestic Subsidiary (other than the Borrower) whose
sole assets consist of the Stock of one or more First Tier Foreign Subsidiaries
of such

 

A-13

--------------------------------------------------------------------------------


 

Domestic Subsidiary; it being understood and agreed that the assets of Foreign
Subsidiaries shall not be considered the assets of a Foreign Holdco for purposes
of this definition.

 

“Foreign Investment Basket” means an amount per Fiscal Year equal to
$25,000,000.

 

“Foreign Lender” has the meaning ascribed to it in Section 1.9(c).

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super-annuation fund) or other similar program established or maintained outside
of the United States of America by any Credit Party or any Subsidiary of any
Credit Party primarily for the benefit of employees of such Credit Party or
Subsidiary residing outside the United States of America, which plan, fund, or
similar program provides or results in retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the IRC.

 

“Foreign Subsidiary” means any Subsidiary of a Credit Party which is not a
Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s LC Exposure other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to any Swing Line Lender, such Defaulting Lender’s
Swing Line Exposure other than Swing Line Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations (including Letter of Credit Obligations) and, without
duplication, Guaranteed Indebtedness consisting of guaranties of Funded Debt of
other Persons; provided however that Funded Debt shall not include any customary
earn-out obligations (including, without limitation, the “Earn-Out
Consideration” as defined in the Cequint Purchase Agreement (as in effect on
October 1, 2010)) owing by Holdings or any of its Subsidiaries incurred in
connection with any Permitted Acquisition so long as such obligations constitute
Subordinated Debt and any obligation of Holdings or any of its Subsidiaries to
make payments or distributions in accordance with Section 2.16 of the Cequint
Purchase Agreement (as in effect on October 1, 2010).

 

“Funding Date” has the meaning ascribed to it in Section 7.2.

 

A-14

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.

 

“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, and, in any event, including all right, title and interest that such
Person may now or hereafter have in or under any Contractual Obligation, all
payment intangibles, Software, customer lists, Licenses, Intellectual Property
and (without duplication) all reissues, extensions and renewals thereof,
interests in partnerships, joint ventures and other business associations,
licenses, permits, trade secrets, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, software, data bases, data, skill,
expertise, experience, processes, models, drawings, materials and records,
goodwill (including the goodwill associated with any Trademark or Trademark
License), all rights and claims in or under insurance policies (including
insurance for fire, damage, loss and casualty, whether covering personal
property, real property, tangible rights or intangible rights, all liability,
life, key man and business interruption insurance, and all unearned premiums),
uncertificated securities, chooses in action, deposit, checking and other bank
accounts, rights to receive tax refunds and other payments, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Person or any computer
bureau or service company from time to time acting for such Person.

 

“Goods” means any “goods,” as such term is defined in the Code, now owned or
hereafter acquired by Holdings or any Domestic Subsidiary, wherever located,
and, in any event, including Inventory, Equipment, Fixtures, embedded software
to the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) and any agency, department or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise by any of the
foregoing.

 

“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or

 

A-15

--------------------------------------------------------------------------------


 

payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet condition of the primary obligor, (c) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) protect the beneficiary of such
arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof.  The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranteed Indebtedness is incurred and (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying such Guaranteed Indebtedness, or, if not stated or determinable, the
maximum reasonably anticipated liability (assuming full performance) in respect
thereof.

 

“Guaranties” means, collectively, the Holdings Guaranty, each Subsidiary
Guaranty and any other guaranty executed by any Guarantor in favor of Agent and
Lenders in respect of the Obligations.

 

“Guarantors” means Holdings, each Domestic Subsidiary (other than Borrower) and
each other Person, if any, that executes a guaranty or other similar agreement
in favor of Agent, for itself and the ratable benefit of Lenders, in connection
with the transactions contemplated by the Agreement and the other Loan
Documents.

 

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods,” “extremely hazardous waste,”  “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any Environmental Laws, or
(b) petroleum or any fraction or by-product thereof, asbestos, polychlorinated
biphenyls (PCB’s), or any radioactive substance.

 

“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.

 

“Holdings Common Stock” means the common stock of Holdings, par value $0.001 per
share.

 

“Holdings Guaranty” means the Holdings Guaranty dated as of the Closing Date
executed by Holdings in favor of Agent, on behalf of itself and Lenders.

 

“Increase Amount Date” has the meaning ascribed to it in Section 1.1(e).

 

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred six (6) months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more

 

A-16

--------------------------------------------------------------------------------


 

than six (6) months unless being contested in good faith, (b) all reimbursement
and other obligations with respect to letters of credit, bankers’ acceptances
and surety bonds, whether or not matured, (c) all obligations evidenced by
notes, bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
the present value (discounted at the Index Rate as in effect on the Closing
Date) of future rental payments under all synthetic leases, (f) all obligations
of such Person under commodity purchase or option agreements or other commodity
price hedging arrangements, in each case whether contingent or matured, (g) all
net payment obligations of such Person under any foreign exchange contract,
currency swap agreement, interest rate swap (including Interest Rate
Agreements), cap or collar agreement or other similar agreement or arrangement
designed to alter the risks of that Person arising from fluctuations in currency
values or interest rates, in each case whether contingent or matured, (h) all
obligations, whether or not contingent, to purchase, redeem, retire, defease or
otherwise acquire for value any of its own Stock or Stock Equivalents (or any
Stock or Stock Equivalent of a direct or indirect parent entity thereof) on a
date certain prior to the date that is 180 days after the final scheduled
installment payment date for any Term Loan, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, (j) “earnouts”
and similar payment obligations valued at such amount as is required by GAAP,
and (k) the Obligations.

 

“Indemnitees” has the meaning ascribed to it in Section 9.1.

 

“Index Rate” means, for any date of determination, a floating rate equal to the
highest of (i) the per annum rate which SunTrust Bank announces from time to
time as its prime lending rate, as in effect from time to time (the “SunTrust
Prime Lending Rate”), (ii) the Federal Funds Rate, as in effect from time to
time, plus one-half of one percent and (iii) the one month LIBOR Rate
(calculated as of such date of determination in accordance with the definition
of “LIBOR Rate”) determined on a daily basis, plus one percent (1.00%).  The
SunTrust Prime Lending Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer.  SunTrust
Bank may make commercial loans or other loans at rates of interest at, above or
below the SunTrust Prime Lending Rate.  Each change in any interest rate
provided for in the Agreement based upon the Index Rate shall take effect at the
time of such change in the Index Rate.

 

“Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.

 

A-17

--------------------------------------------------------------------------------


 

“Initial Term Lenders” means those Lenders having Initial Term Loan Commitments.

 

“Initial Term Loan” has the meaning ascribed to it in Section 1.1(a).

 

“Initial Term Loan Commitment” means (a) as to any Lender, the commitment of
such Lender to make its Pro Rata Share of the Initial Term Loan in the amount
set forth on Schedule A and/or in the most recent Assignment Agreement, if any,
executed by such Lender and (b) as to all Lenders, the aggregate commitment of
all Lenders to make the Initial Term Loan which aggregate commitment shall be
$350,000,000 on the Closing Date.  The Initial Term Loan Commitment with respect
to the Initial Term Loan shall reduce automatically by the amount prepaid or
repaid in respect of the Initial Term Loan (but solely by the amount of such
prepayment or repayment allocable to a Lender, for purposes of clause (a) of
this definition).

 

“Initial Term Loan Scheduled Installments” has the meaning ascribed to it in
Section 1.1(a).

 

“Initial Term Note” has the meaning ascribed to it in Section 1.1(a).

 

“Inside Director” means a member of the Board of Directors of Holdings that is
also an employee of or a member of management of any Credit Party.

 

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

 

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks (including the goodwill associated with such Trademarks) and all
domain names, databases, computer programs and software of Holdings or any of
its Subsidiaries.

 

“Intercompany Debt” has the meaning ascribed to it in Section 9.22(a).

 

“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each calendar quarter to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided, that
in the case of any LIBOR Period greater than three months in duration, interest
shall be payable at three month intervals and on the last day of such LIBOR
Period, each of which shall be deemed to be an “Interest Payment Date”; and
provided further that, in addition to the foregoing, each of (w) the date upon
which all of the Commitments have been terminated and the Loans have been paid
in full, (x) the Commitment Termination Date shall be deemed to be an “Interest
Payment Date” with respect to any interest that has then accrued with respect to
Revolving Loans or Swing Line Loans under the Agreement, (y) the Term Loan
Maturity Date shall be deemed to be an “Interest Payment Date” with respect to
any interest that has then accrued with respect to the Initial Term Loan under
the Agreement and (z) the maturity date of each Series of New Term Loans shall
be

 

A-18

--------------------------------------------------------------------------------


 

deemed to be an “Interest Payment Date” with respect to any interest that has
then accrued with respect to that Series of New Term Loans under the applicable
Joinder Agreements.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or similar agreement or
arrangement designed to protect Borrower against fluctuations in interest rates.

 

“Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by Holdings or any Domestic Subsidiary, wherever
located, and, in any event, including inventory, merchandise, goods and other
personal property that are held by or on behalf of Holdings or any Domestic
Subsidiary for sale or lease or are furnished or are to be furnished under a
contract of service, or that constitute raw materials, work in process, finished
goods, returned goods, supplies or materials of any kind, nature or description
used or consumed or to be used or consumed in such Person’s business or in the
processing, production, packaging, promotion, delivery or shipping of the same,
including all supplies and embedded software.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of any Stock, or other ownership interest
in, any other Person, and (ii) any direct or indirect loan, advance or capital
contribution by Borrower or any of its Subsidiaries to any other Person,
including all indebtedness and accounts receivable due from that other Person
that are not current assets and did not arise from sales to that other Person in
the ordinary course of business.  The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write ups, write downs
or write offs with respect to such Investment.

 

“Investment Property” means all “investment property,” as such term is defined
in the Code, now owned or hereafter acquired by Holdings or any Domestic
Subsidiary, wherever located, including: (i) all securities, whether
certificated or uncertificated, including stocks, bonds, interests in limited
liability companies, partnership interests, treasuries, certificates of deposit,
and mutual fund shares; (ii) all securities entitlements of Holdings or any
Domestic Subsidiary, including the rights of such Person to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of Holdings or any Domestic Subsidiary; (iv) all commodity contracts of
Holdings or any Domestic Subsidiary; and (v) all commodity accounts held by
Holdings or any Domestic Subsidiary.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and all regulations
promulgated thereunder.

 

“IRS” means the United States Internal Revenue Service.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled

 

A-19

--------------------------------------------------------------------------------


 

decrease in the face amount of, such Letter of Credit, or to cause any Person to
do any of the foregoing.  The terms “Issued” and “Issuance” have correlative
meanings.

 

“Joinder Agreement” means any agreement substantially in the form of
Exhibit 1.1(e).

 

“LC Exposure” means, with respect to each Revolving Lender, such Lender’s Pro
Rata Share of the Letter of Credit Obligations.

 

“L/C Issuer” means SunTrust or other legally authorized Person selected by or
reasonably acceptable to Agent in its sole discretion, in such Person’s capacity
as an issuer of Letters of Credit hereunder.

 

“L/C Sublimit” has the meaning ascribed to it in Section 1.1(d).

 

“Lacey Property” means that certain Real Estate located at 4501 Intelco Loop SE,
Lacey, Washington 98503.

 

“Lender Group Assignment” means an assignment by a Lender to (i) a Person that
is a Lender prior to the date of such assignment, (ii) an Affiliate of the
assigning Lender, (iii) an investment fund that invests primarily in commercial
loans (an “investment fund”) managed by the same investment advisor as the
assigning Lender or (iv) an investment fund managed by an investment advisor
that acts in such capacity for another Person that is a Lender prior to the date
of such assignment.

 

“Lenders” means SunTrust, the other Lenders named on the signature pages of the
Agreement, the Lenders who have become a party to the Agreement pursuant to a
Joinder Agreement, and, if any such Lender shall decide to assign all or any
portion of the Obligations, such term shall include any assignee of such Lender.

 

“Letter of Credit Fee” has the meaning ascribed to it in Section 1.3(c).

 

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 1.1(d) with respect to any Letter of Credit.  The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent, each L/C Issuer and Lenders thereupon or pursuant thereto.

 

“Letters of Credit” means standby letters of credit issued for the account of
Borrower (or, as long as Borrower remains responsible for the payment in full of
all amounts drawn thereunder and related fees, costs and expenses, for the
account of any Subsidiary of Borrower) by L/C Issuers, and bankers’ acceptances
issued by Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

 

“Leverage Ratio” has the meaning ascribed to it on Schedule 1 to Annex C.

 

A-20

--------------------------------------------------------------------------------


 

“LIBOR Breakage Fee” means an amount equal to the amount of any losses,
expenses, liabilities (including, without limitation, any loss (including
interest paid) and lost opportunity cost (consisting of the present value of the
difference between the LIBOR Rate in effect for the Interest Period and any
lower LIBOR Rate in effect at the time of prepayment for the remainder of the
Interest Period) in connection with the re-employment of such funds) that any
Lender may sustain as a result of (i) any failure by Borrower to make any
borrowing of, or to convert or continue any LIBOR Loan following Borrower’s
delivery to Agent of any LIBOR Loan request in respect thereof or (ii) any
payment of a LIBOR Loan on any day that is not the last day of the LIBOR Period
applicable thereto (regardless of the source of such prepayment and whether
voluntary, by acceleration or otherwise).  For purposes of calculating amounts
payable to a Lender under Section 1.3(d), each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at LIBOR in an amount equal to the amount of that LIBOR Loan
and having a maturity and repricing characteristics comparable to the relevant
LIBOR Period; provided, however, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under Section 1.3(d).

 

“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.

 

“LIBOR Loans” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.

 

“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to this Agreement and ending
one, two, three, six, or if acceptable to all Lenders for the relevant Loan,
nine or twelve, months thereafter, as selected by Borrower’s irrevocable notice
to Agent as set forth in Section 1.2(e); provided, that the foregoing provision
relating to LIBOR Periods is subject to the following:

 

(a)         if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

 

(b)         (i) any LIBOR Period for a Revolving Loan that would otherwise
extend beyond the date set forth in clause (a) of the definition of “Commitment
Termination Date” shall end two (2) LIBOR Business Days prior to such date and
(ii) any LIBOR Period for a Term Loan that would otherwise extend beyond the
Term Loan Maturity Date shall end two (2) LIBOR Business Days prior to such
date;

 

(c)         any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a

 

A-21

--------------------------------------------------------------------------------


 

calendar month;

 

(d)         Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan;

 

(e)         Borrower shall select LIBOR Periods so that there shall be no more
than seven (7) separate LIBOR Loans in existence at any one time; and

 

(f)          no LIBOR Period may be selected for any portion of a Term Loan if a
Scheduled Installment for such Term Loan is payable during such LIBOR Period and
the portion of such Term Loan which constitutes an Index Rate Loan does not
equal or exceed the amount of such Scheduled Installment.

 

“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London, England time) two LIBOR Business Days prior to the first day
of such LIBOR Period for a term comparable to such LIBOR Period.  If for any
reason such rate is not available, LIBOR Rate shall be, for any LIBOR Period,
the rate per annum reasonably determined by Agent as the rate of interest at
which Dollar deposits in the approximate amount of the LIBOR Loan to be
borrowed, converted or continued as a LIBOR Loan would be offered by Agent to
major banks in the London interbank Eurodollar market at their request at or
about 11:00 a.m. (London, England time) two LIBOR Business Days prior to the
first day of such LIBOR Period for a term comparable to such LIBOR Period.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Holdings
or any Domestic Subsidiary.

 

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).  For the avoidance of doubt, “Lien” shall not be
deemed to include any license (including any License).

 

“Litigation” has the meaning ascribed to it in Section 4.4(h).

 

“Loan Account” has the meaning ascribed to it in Section 1.7.

 

“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
SunTrust Fee Letter, the Bank of America Fee Letter, the subordination
provisions applicable to any Subordinated Debt and intercreditor provisions
applicable to any Indebtedness that is pari passu in right of payment to the
Obligations, each Joinder Agreement and all other agreements,

 

A-22

--------------------------------------------------------------------------------


 

instruments, documents and certificates identified on Annex B executed and
delivered by a Credit Party to, or in favor of, Agent or any Lenders and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, and all other documents and instruments whether heretofore,
now or hereafter executed by or on behalf of any Credit Party, and delivered to
Agent or any Lender in connection with the Agreement or the transactions
contemplated thereby; provided, however, that, notwithstanding the foregoing,
none of the Bank Product Documents shall constitute Loan Documents.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loans” means the Revolving Loan, the Swing Line Loan and the Term Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, collateral, operations, industry or business of Borrower, or Borrower
and all of its Subsidiaries taken as a whole, (b) Borrower’s ability to pay any
of the Loans or any of the other Obligations in accordance with the terms of the
Agreement or any other Credit Party’s ability to pay any of its Obligations,
(c) the Collateral or Agent’s Liens, on behalf of itself and Lenders, on the
Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s rights
and remedies under the Agreement and the other Loan Documents.

 

“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.

 

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.2(g).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Agent, the Borrower and the L/C Issuers in their sole
discretion.

 

“Moody’s” means Moody’s Investor’s Services, Inc.

 

“Mortgages” means each of the mortgages, deeds of trust, leasehold mortgages,
leasehold deeds of trust, collateral assignments of leases or other real estate
security documents delivered by Holdings, Borrower or any Domestic Subsidiary to
Agent on behalf of itself and Lenders with respect to the Real Estate.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which Holdings, any Domestic Subsidiary or
any ERISA Affiliate is making, is obligated to make or has made or been
obligated to make during the last six years, contributions on behalf of
participants who are or were employed by any of them.

 

A-23

--------------------------------------------------------------------------------


 

“Net Proceeds” means cash proceeds received by Borrower or any other Credit
Party from any Asset Disposition (including insurance proceeds, awards of
condemnation, and payments under notes or other debt securities received in
connection with any Asset Disposition) or sale-leaseback transaction, net of
(i) the costs of such Asset Disposition or sale-leaseback transaction (including
taxes attributable to such sale, lease or transfer) and any commissions and
other customary transaction fees, costs and expenses, other than any costs
payable to any Affiliate of a Credit Party except to the extent such costs are
permitted to be paid pursuant to Section 3.8, (ii) amounts applied to repayment
of Indebtedness (other than the Obligations) secured by a Lien permitted under
this Agreement on the asset or property disposed and (iii) any portion of any
such proceeds which Borrower determines in good faith should be reserved for
post-closing adjustments and indemnities (to the extent Borrower delivers to
Agent a certificate signed by the Chief Financial Officer of Borrower as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
months following the date of the respective Asset Disposition or sale-leaseback
transaction), the amount (if any) by which the reserved amount in respect of
such sale or disposition exceeds the actual post-closing adjustments payable by
Borrower or any other Credit Party shall constitute Net Proceeds on such date
received by Borrower or any of its Subsidiaries.  Any proceeds received in a
currency other than Dollars shall, for purposes of the calculation of the amount
of Net Proceeds, be in an amount equal to the Dollar equivalent thereof as of
the date of receipt thereof by such Person.

 

“New Revolving Loan Commitments” has the meaning ascribed to it in
Section 1.1(e).

 

“New Revolving Loan” has the meaning ascribed to it in Section 1.1(e).

 

“New Revolving Loan Lender” has the meaning ascribed to it in Section 1.1(e).

 

“New Term Lender” has the meaning ascribed to it in Section 1.1(e).

 

“New Term Loan” has the meaning ascribed to it in Section 1.1(e).

 

“New Term Loan Commitments” has the meaning ascribed to it in Section 1.1(e). 
The New Term Loan Commitments with respect to a New Term Loan of any
Series shall reduce automatically by the amount prepaid or repaid in respect of
such Series of Term Loans (but solely by the amount of such prepayment or
repayment allocable to a Lender, for purposes of determining the New Term Loan
Commitment of such Lender).

 

“New Term Loan Scheduled Installments” means scheduled amortization payments due
and payable with respect to any Series of New Term Loans as set forth in the
applicable Joinder Agreement.

 

“New Term Note” means a promissory note delivered by the Borrower to a New Term
Lender to evidence any New Term Loan.

 

A-24

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.2 and (ii) has been approved by the
Requisite Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means, collectively, the Revolving Notes, the Swing Line Note and the
Term Notes.

 

“Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.2(e).

 

“Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(b).

 

“Notice of Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

“Obligations” means (a) all loans, advances, debts, liabilities and obligations,
for the performance of covenants, tasks or duties or for payment of monetary
amounts (whether or not such performance is then required or contingent, or such
amounts are liquidated or determinable), including obligations pursuant to
Letter of Credit Obligations, owing by any Credit Party to Agent, any Lender,
any L/C Issuer or any Swing Line Lender, and all covenants and duties regarding
such amounts, of any kind or nature, present or future, whether or not evidenced
by any note, agreement or other instrument, arising under the Agreement or any
of the other Loan Documents and (b) all liabilities and obligations of the
Borrower or any Guarantor in respect of Bank Products (including liabilities and
obligations of the Borrower or any Guarantor under any Bank Product Documents)
between the Borrower or a Guarantor, on the one hand, and any Lender or
Affiliate of any Lender, on the other hand.  This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against any Credit Party in bankruptcy, whether or not
allowed in such case or proceeding), Fees, Charges, reasonable expenses,
reasonable attorneys’ fees and any other sum chargeable to any Credit Party
under the Agreement or any of the other Loan Documents.

 

“OFAC” has the meaning ascribed to it in Section 3.19.

 

“Other Hedging Agreements” means any foreign exchange contract, currency swap
agreement, futures contract, commodity agreements, option contract, synthetic
cap or other similar agreement entered into by Borrower.

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

A-25

--------------------------------------------------------------------------------


 

“Patent License” means rights under any written agreement now owned or hereafter
acquired by Holdings or any Domestic Subsidiary granting any right with respect
to any invention on which a Patent is in existence.

 

“Patent Security Agreements” means the Patent Security Agreement dated as of the
Closing Date and each other patent security agreement made in favor of Agent, on
behalf of itself and Lenders, by Holdings or any Domestic Subsidiary, as
applicable.

 

“Patents” means all of the following in which Holdings or any Domestic
Subsidiary now holds or hereafter acquires any interest: (a) all letters patent
of the United States or any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or of any
other country, including registrations, recordings, issuances and applications
in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State or any other country, and (b) all
reissues, continuations, continuations-in-part or extensions thereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

 

“Pension Plan” means an employee pension benefit plan described in
Section 3(2) of ERISA.

 

“Permitted Acquisition” has the meaning ascribed to it in Section 3.6.

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the Permitted Holdings Preferred Stock, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Holdings’ board of
directors and (v) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Agent).

 

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in good faith by appropriate proceedings diligently pursued,
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of all such taxes known to such Person has
been made on the books of such Person to the extent required by GAAP;
(b) pledges or deposits of money securing statutory obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation (excluding Liens in favor of the PBGC under ERISA);
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended

 

A-26

--------------------------------------------------------------------------------


 

within 30 days of the commencement thereof and (ii) provision for the payment of
obligations secured by such Liens has been made on the books of such Person to
the extent required by GAAP; (c) pledges or deposits of money securing bids,
tenders, contracts (other than contracts for the payment of money) or leases to
which any Credit Party or any of its Subsidiaries is a party as lessee in each
case, made in the ordinary course of business; (d) inchoate and unperfected
workers’, mechanics’  or similar liens arising in the ordinary course of
business, so long as such Liens attach only to Equipment, Fixtures and/or Real
Estate; provided that (i) any proceedings commenced for the enforcement of such
Liens shall have been stayed or suspended within 30 days of the commencement
thereof and (ii) provision for the payment of such Liens has been made on the
books of such Person to the extent required by GAAP; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business, so long as such Liens attach only to Inventory
provided that (i) any proceedings commenced for the enforcement of such Liens
shall have been stayed or suspended within 30 days of the commencement thereof
and (ii) provision for the payment of obligations secured by such Liens has been
made on the books of such Person to the extent required by GAAP; (f) deposits
securing, or in lieu of, surety, appeal or customs bonds in proceedings to which
any Credit Party or any of its Subsidiaries is a party the aggregate amount of
which does not exceed $1,000,000 at any time outstanding; (g) any attachment or
judgment lien not constituting an Event of Default under Section 6.1;
(h) Permitted Real Property Encumbrances; (i) presently existing or hereafter
created Liens in favor of Agent, on behalf of Lenders; (j) Liens existing on the
Closing Date and renewal, refinancing and extensions thereof which Liens are set
forth on Schedule 3.2; (k) [reserved]; (l) leases, subleases, licenses or
sublicenses granted to others not interfering in any material respect with the
business of any Credit Party or any of their Subsidiaries and any interest or
title of a lessor under any lease (whether a Capital Lease or an operating
lease) permitted by this Agreement or the Security Agreement; (m) customary
rights of set off, revocation, refund or chargeback under deposit agreements or
under the UCC of banks or other financial institutions where Borrower maintains
deposits in the ordinary course of business permitted by this Agreement;
(n) Liens upon real and/or tangible personal property, acquired by purchase,
construction or otherwise by a Person, each of which Liens was created solely
for the purpose of securing Indebtedness (including Capital Lease Obligations)
representing, or incurred to finance, the cost (including the cost of
construction) of the property (hereinafter referred to as “Purchase Money
Liens”); provided that (i) no such Purchase Money Lien shall extend to or cover
any property of such Person other than the respective property so acquired and
improvements thereon; and (ii) the aggregate principal amount of the
Indebtedness secured by all Purchase Money Liens, taken together with the
aggregate principal amount of Indebtedness consisting of Capital Lease
Obligations, shall not exceed the aggregate amount of Purchase Money
Indebtedness permitted from time to time under Section 3.1(e); (o) Liens on
accounts receivables for which attempts at collection have been undertaken by a
third party authorized by the Person owning such accounts receivable; (p) Liens
arising from precautionary UCC financing statements regarding operating leases;
(q) Liens arising from the granting of a license to any Person in the ordinary
course of business of any Credit Party and their Subsidiaries; (r) Liens arising
by operation of law on insurance policies and proceeds thereof to secure
premiums thereunder; (s) Liens deemed to exist in connection with repurchase
agreements and other similar investments to the extent such Investments are
permitted under Section 3.3 and (t) Purchase Money Liens securing Indebtedness
permitted by Section 3.1(l); provided that no such Purchase

 

A-27

--------------------------------------------------------------------------------


 

Money Lien shall extend to or cover any property other than the property so
acquired and improvements thereon.

 

“Permitted Holdings Preferred Stock” means any preferred stock of Holdings (or
any equity security of Holdings that is convertible or exchangeable into any
preferred stock of Holdings), so long as the terms of any such preferred stock
or equity security of Holdings (i) do not provide any collateral security,
(ii) do not provide any guaranty or other support by Borrower or any
Subsidiaries of Borrower, (iii) do not contain any put, redemption, repayment,
sinking fund or other similar provision occurring before the seventh anniversary
of the Closing Date, (iv) do not require the cash payment of dividends or
interest, (v) do not contain any covenants other than any Permitted Covenant,
(vi) do not grant the holders thereof any voting rights except for (x) voting
rights required to be granted to such holders under applicable law, (y) limited
customary voting rights on fundamental matters such as mergers, consolidations,
sales of substantial assets, or liquidations involving Holdings and (z) other
voting rights to the extent not greater than or superior to those allocated to
Holdings Common Stock on a per share basis, and (vii) to the extent any such
preferred stock or equity security does not otherwise comply with clauses
(i) through (vi) hereof, such preferred stock or equity security is otherwise
reasonably satisfactory to Agent.

 

“Permitted Real Property Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any mortgaged property listed in the mortgage
policies in respect thereof and found, on the date of delivery of such mortgage
policies to Agent in accordance with the terms hereof, reasonably acceptable by
Agent, (ii) as to any particular parcel of real property at any time, such
easements, encroachments, covenants, rights of way, minor defects,
irregularities or encumbrances on title which do not, in the reasonable opinion
of Agent, materially impair such parcel of real property for the purpose for
which it is held by the user thereof, or the Lien held by Agent, (iii) municipal
and zoning ordinances and environmental regulations, which are not violated in
any material respect by the existing improvements and the present use made by
the mortgagor thereof of the Real Estate, (iv) general real estate taxes and
assessments not yet delinquent, and (v) such other items as to which Agent may
consent.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that Holdings, any Domestic Subsidiary or any of their
ERISA Affiliates maintains, contributes to or has an obligation to contribute to
on behalf of participants who are or were employed by Holdings or any Domestic
Subsidiary.

 

“Pledge Agreements” means the Pledge Agreement dated as of the Closing Date
executed by the Borrower, Holdings and certain Domestic Subsidiaries of Borrower
party thereto

 

A-28

--------------------------------------------------------------------------------


 

in favor of Agent, on behalf of itself and Lenders, and any other pledge
agreement entered into on or after the Closing Date by any Credit Party.

 

“Post-Closing Matters Agreement” means that certain Post-Closing Matters
Agreement dated as of the date hereof and entered into by the Borrower, Holdings
and the Agent (the “Post-Closing Matters Agreement”).

 

“Proceeding” means a proceeding under the Debtor Relief Laws in which any Credit
Party or Subsidiary thereof is a debtor.

 

“Pro Forma” means the unaudited consolidated balance sheets of Holdings and its
Subsidiaries prepared in accordance with GAAP as of September 30, 2011 after
giving effect to the Related Transactions.

 

“Pro Forma Basis” means, when calculating financial covenants for purposes of
determining whether any Series of New Term Loans or New Revolving Loan
Commitments may be made or whether any Investment, Restricted Payment or
Permitted Acquisition may be made in compliance with this Agreement, on a basis
that gives effect to such Commitments, Investment, Restricted Payment or
Permitted Acquisition (and any Indebtedness incurred or assumed in connection
with any of the foregoing) as if such Commitments, Investment, Restricted
Payment or Investment and incurrence or assumption of related Indebtedness had
occurred on the first day of the most recently completed four Fiscal Quarter
period for which a Compliance Certificate has been delivered pursuant to
Section 4.4 (or was required to be so delivered), as demonstrated by delivery to
Agent of a Compliance Certificate for such period (prepared in good faith and in
a manner and using such methodology which is consistent with the most recent
financial statements delivered pursuant to Section 4.4) completed on such pro
forma basis.

 

“Pro Rata Share” means with respect to all matters relating to any Lender
(a) with respect to the Revolving Loan, the percentage obtained by dividing
(i) the Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving
Loan Commitments of all Lenders, (b) with respect to the Initial Term Loan, the
percentage obtained by dividing (i) the Initial Term Loan Commitment of that
Lender by (ii) the aggregate Initial Term Loan Commitments of all Lenders,
(c) with respect to any Series of a New Term Loan, the percentage obtained by
dividing (i) the New Term Loan Commitment of that Lender with respect to that
Series by (ii) the aggregate New Term Loan Commitments of all Lenders with
respect to that Series, and (d) with respect to all Loans, the percentage
obtained by dividing (i) the aggregate Commitments of that Lender by (ii) the
aggregate Commitments of all Lenders, and (d) with respect to all Loans on and
after the Commitment Termination Date, the percentage obtained by dividing
(i) the aggregate outstanding principal balance of the Loans held by that
Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders, as any such percentages may be adjusted by assignments pursuant to
Section 8.1.

 

A-29

--------------------------------------------------------------------------------


 

“Purchase Agreement” means that certain Asset Purchase Agreement dated as of
March 2, 2009, by and between VeriSign, Inc. and Borrower (including all
exhibits, annexes and schedules thereto).

 

“Purchase Documents” mean (i) the Purchase Agreement and all other documents and
agreements required to be entered into and/or delivered pursuant thereto in
connection with the acquisition of the Communications Services Group of
VeriSign, Inc. by Borrower (including, in each case, all exhibits, annexes and
schedules thereto) and (ii) except with respect to Section 6.1(j), the Cequint
Purchase Agreement and all other documents and agreements required to be entered
into and/or delivered pursuant thereto in connection with the Cequint
Acquisition.

 

“Purchase Money Basket” has the meaning ascribed to it in Section 3.1(e).

 

“Purchase Money Indebtedness” has the meaning ascribed to it in Section 3.1(e).

 

“Qualified Plan” means a Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Real Estate” has the meaning ascribed to it in Section 5.12.

 

“Refunded Swing Line Loan” has the meaning ascribed to it in
Section 1.1(c)(iii).

 

“Register” has the meaning ascribed to it in Section 1.7(b).

 

“Related Transactions” means the borrowing under the Revolving Loan on the
Closing Date, if any, the incurrence of the Initial Term Loan on the Closing
Date, payment of all Fees, costs and expenses associated with all of the
foregoing and the execution and delivery of all of the Loan Documents.

 

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

 

“Removal Effective Date” has the meaning ascribed to it in Section 8.2(l).

 

“Replacement Lender” has the meaning ascribed to it in Section 9.20(a).

 

“Required Availability” means as of any date of determination, the Borrowing
Availability plus all cash and Cash Equivalents for which deposit account
control agreements in favor of the Agent for its benefit and the benefit of the
Secured Parties have been received by Agent.

 

“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of

 

A-30

--------------------------------------------------------------------------------


 

the aggregate outstanding amount of the Loans; provided that so long as there is
more than one Lender and any one Lender (and its affiliates) holds 50% or more
of the Commitments or the aggregate outstanding amount of the Loans, “Requisite
Lenders” shall include at least two Lenders; provided further that, the
Commitments and Loans of any Defaulting Lender shall be disregarded in
determining Requisite Lenders at any time.

 

“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan (with the Swing Line Loan being attributed to the
Lender making such Loan);  provided that, the Commitments and Loans of any
Defaulting Lender shall be disregarded in determining Requisite Revolving
Lenders at any time.

 

“Resignation Effective Date” has the meaning ascribed to it in Section 8.2(l).

 

“Responsible Officer” of a Person means any one of its chairman, chief executive
officer, chief operating officer, chief financial officer, president, any
executive vice president, general counsel or any person performing similar
functions.

 

“Restricted Payment” means, with respect to Holdings or any of its Subsidiaries
(a) the declaration or payment of any dividend or the incurrence of any
liability to make any other payment or distribution of cash or other property or
assets in respect of Stock; (b) any payment on account of the purchase,
redemption, defeasance, sinking fund or other retirement of such Person’s Stock
or any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Person
now or hereafter outstanding; (e) any payment of a claim for the rescission of
the purchase or sale of, or for material damages arising from the purchase or
sale of, any shares of such Person’s Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Person other than payment of
compensation in the ordinary course of business to Stockholders who are
employees of such Person; (g) any payment of management fees (or other fees of a
similar nature) or out-of-pocket expenses in connection therewith and
indemnities payable in connection with any management services, consulting or
like agreement by such Person to any Stockholder of such Person or its
Affiliates; and (h) any payment of bonuses, compensation or other payments of a
similar nature as described in Section 2.16 of the Cequint Purchase Agreement
made to any Person entitled to such payments pursuant to the Retention Bonus
Plan, as defined in the Cequint Purchase Agreement, as each such agreement is in
effect on October 1, 2010.

 

“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(b).

 

A-31

--------------------------------------------------------------------------------


 

“Revolving Lenders” means those Lenders having a Revolving Loan Commitment.

 

“Revolving Loan(s)” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower (including Swing Line
Advances) plus (ii) the aggregate Letter of Credit Obligations incurred on
behalf of Borrower.  Unless the context otherwise requires, references to the
outstanding principal balance of the Revolving Loan shall include the
outstanding balance of Letter of Credit Obligations.

 

“Revolving Loan Commitment” means (a) as to any Lender, the commitment of such
Lender to make its Pro Rata Share of Revolving Credit Advances or incur its Pro
Rata Share of Letter of Credit Obligations (including, in the case of the Swing
Line Lender, its commitment to make Swing Line Advances as a portion of its
Revolving Loan Commitment) as set forth on Schedule A and/or in the most recent
Assignment Agreement, if any, executed by such Lender and (b) as to all Lenders,
the aggregate commitment of all Lenders to make the Revolving Credit Advances
(including, in the case of the Swing Line Lender, Swing Line Advances) or incur
Letter of Credit Obligations, which aggregate commitment shall be One Hundred
Million Dollars ($100,000,000) on the Closing Date, as such amount may be
adjusted, if at all, from time to time in accordance with the Agreement.

 

“Revolving Notes” has the meaning ascribed to it in Section 1.1(b).

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanctions Program” has the meaning ascribed to it in Section 3.19.

 

“Scheduled Installments” means the Initial Term Loan Scheduled Installments and
the New Term Loan Scheduled Installments as applicable.

 

“SDN” has the meaning ascribed to it in Section 3.19.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
entered into by and among Agent, on behalf of itself and Lenders, and Holdings
or any Domestic Subsidiary that is a signatory thereto from time to time.

 

“Secured Party” means Agent, each Lender, each L/C Issuer and each other holder
of any Obligation of a Credit Party including each Secured Swap Provider.

 

“Secured Rate Contract” means any Interest Rate Agreement or Other Hedging
Agreement between Borrower or a Guarantor and a Secured Swap Provider.

 

“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of an Interest

 

A-32

--------------------------------------------------------------------------------


 

Rate Agreement or Other Hedging Agreement) who has entered into a Secured Rate
Contract with Borrower or a Guarantor, provided that such Lender or Affiliate of
a Lender has, pursuant to documentation acceptable to Agent, appointed Agent as
its representative and has complied with the requirements under the definition
of “Bank Products”.

 

“Series” has the meaning ascribed to it in Section 1.1(e).

 

“Settlement Date” has the meaning ascribed to it in Section 8.5(a)(ii).

 

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by Holdings or any Domestic Subsidiary, other than
software embedded in any category of Goods, and, in any event, including all
computer programs and all supporting information provided in connection with a
transaction related to any program.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
Litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

 

“Statement” has the meaning ascribed to it in Section 4.4(b).

 

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests, joint venture interests, participations or
other ownership or profit interests (regardless of how designated) of or in a
corporation, partnership, limited liability company or other Person that is not
an individual whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the SEC under the Securities
Exchange Act of 1934).

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

A-33

--------------------------------------------------------------------------------


 

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

 

“Subordinated Debt” means (i) Indebtedness of Holdings or any of its
Subsidiaries and (ii) customary earn-out obligations owing by Holdings or any of
its Subsidiaries incurred in connection with any Permitted Acquisition, in each
case subordinated to the Obligations in a manner and form reasonably
satisfactory to Agent, as to right and time of payment and as to any other
rights and remedies thereunder.

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership, limited liability company or other entity in
which such Person and/or one or more Subsidiaries of such Person shall have an
interest (whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty dated as of the Closing Date
executed by one or more Domestic Subsidiaries of Borrower from time to time in
favor of Agent, on behalf of itself and Lenders.

 

“SunTrust” has the meaning ascribed to it in the Preamble.

 

“SunTrust Fee Letter” has the meaning ascribed to it in Section 1.3(a).

 

“Swing Line Advance” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Availability” has the meaning ascribed to it in Section 1.1(c).

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances in an aggregate principal amount at any time outstanding not
to exceed $2,000,000, which commitment constitutes a subfacility of the
Revolving Loan Commitment of the Swing Line Lender.

 

“Swing Line Exposure” means, with respect to each Revolving Lender, the
principal amount of the Swing Line Loans in which such Lender is legally
obligated either to make a Revolving Credit Advance or to purchase a
participation in accordance with Section 1.1(c), which shall equal such Lender’s
Pro Rata Share of all outstanding Swing Line Loans.

 

“Swing Line Lender” means SunTrust or any successor Swing Line Lender.

 

A-34

--------------------------------------------------------------------------------


 

“Swing Line Loan” means at any time, the aggregate amount of Swing Line Advances
outstanding to Borrower.

 

“Swing Line Note” has the meaning ascribed to it in Section 1.1(c).

 

“Tax Returns” means all reports, returns, information returns, claims for
refund, elections, estimated Tax filings or payments, requests for extension,
documents, statements, declarations and certifications and other information
required to be filed with respect to Taxes, including attachments thereto and
amendments thereof.

 

“Term Lenders” means the Initial Term Lenders and any New Term Lenders.

 

“Term Loans” means the Initial Term Loans and any Series of New Term Loans.

 

“Term Loan Commitments” means the Initial Term Loan Commitments and any
Series of New Term Loan Commitments.

 

“Term Loan Maturity Date” means February 2, 2017.

 

“Term Notes” means the Initial Term Notes and any New Term Notes.

 

“Termination Date” means the date on which (a) the Loans have been repaid in
full in cash, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged (other than contingent indemnification
obligations as to which no unsatisfied claim has been asserted), (c) all Letter
of Credit Obligations have been cancelled, or, with the consent of Agent in each
instance, backstopped by standby letters of credit acceptable to Agent or Cash
Collateralized in the amount set forth in Section 1.5(f) and (d) all Commitments
have been terminated.

 

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that Holdings or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any of them.

 

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

 

“Trademark Security Agreements” means the Trademark Security Agreements dated as
of the Closing Date and each other trademark security agreement made in favor of
Agent, on behalf of itself and Lenders, by each applicable Credit Party.

 

“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, Internet domain names, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings

 

A-35

--------------------------------------------------------------------------------


 

thereof, and all applications in connection therewith, including registrations,
recordings and applications in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.

 

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan.

 

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth or referred to in this Annex A. 
All other undefined terms contained in any of the Loan Documents shall, unless
the context indicates otherwise, have the meanings provided for by the Code to
the extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control.  Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement.  The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

 

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that a Responsible Officer of such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence (including, without limitation, the
exercise of reasonable inquiry of Responsible Officers of its Subsidiaries),
would have known or been aware of such fact or circumstance.  Definitions of
agreements and instruments in Annex A shall, unless otherwise specified herein,
mean and refer to such agreements and instruments as amended, modified,
supplemented, restated, substituted or replaced from time to time in accordance
with their respective terms and the terms of this Agreement and the other Loan
Documents.

 

A-36

--------------------------------------------------------------------------------